Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 1 of 127 Page ID #:9




                        EXHIBIT A
                                            20GDCV00419
           Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 2 of 127 Page ID #:10
                                   Assigned for all purposes to: Glendale Courthouse, Judicial Officer: Curtis Kin

Electronically FILED by Superior Court of California, County of Los Angeles on 04/28/2020 11:51 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Wong,Deputy Clerk


                    1      Eugene Ashley (State Bar No. 171885)
                           EUGENE.ASHLEY@HOGEFENTON.COM
                    2      HOGE, FENTON, JONES & APPEL, INC.
                    3      SIXTY SOUTH MARKET STREET, SUITE 1400
                           SAN JOSE, CA 95113
                    4      TELEPHONE: 408.287.9501
                           Facsimile: 408.287.2583
                    5
                           Michael Paris, Esq. (pro hac vice pending)
                    6      William C. Nystrom, Esq. (pro hac vice pending)
                    7      Nina Hirsch, Esq. (pro hac vice pending)
                           NYSTROM BECKMAN & PARIS LLP
                    8      One Marina Park Drive, 15th Floor
                           Boston, Massachusetts 02210
                    9      Telephone: (617) 778-9100
                           Facsimile: (617) 778-9110
                  10
                  11       mailing address:
                           P.O. Box 1469
                  12       San Jose, CA 95109-1469
                           Telephone: (408) 286-9800
                  13       Facsimile: (408) 998-4790
                  14       Attorneys for Plaintiffs
                  15
                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  16
                                                                              COUNTY OF LOS ANGELES
                  17
                                                                                                    CASE NO.
                  18
                           ALFRED JACKSON, MICHAEL
                  19       JACKSON, GRANGER                                                         COMPLAINT
                           CONSTRUCTION COMPANY, WIENER                                             AND DEMAND FOR JURY TRIAL
                  20       ACQUISITION COMPANY, LLC,
                           MILLICENT CALICCHIO, VALERIE
                  21       SABET, MAXX VENTURE FUND H,
                           LLC, OGIE, LLC, THE STEVEN C.
                  22
                           CALICCHIO FOUNDATION,
                  23       CHARITABLE LEAD ANNUITY TRUST
                           “A” U/W OF STEVEN CALICCHIO,
                  24       CHARITABLE LEAD ANNUITY TRUST
                           “B” U/W OF STEVEN CALICCHIO,
                  25       EXEMPT TRUST U/W OF STEVEN
                  26       CALICCHIO FBO AXEL CALICCHIO,
                           EXEMPT TRUST U/W OF STEVEN
                  27       CALICCHIO FBO ORIANA
                           CALICCHIO, AJC LEGACY
                  28

                                                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 3 of 127 Page ID #:11



    1   INVESTMENTS, LLC, OCC LEGACY
        INVESTMENTS, LLC,
    2
                           Plaintiffs,
    3
    4          v.

    5   DELOITTE & TOUCHE LLP, a Delaware
        limited liability partnership, and
    6   DELOITTE TAX, LLP, a Delaware limited
        liability partnership, and OPUS FUND
    7   SERVICES (USA) LLC, a Delaware
        limited liability company, and DOES 1
    8
        through 50,
    9
                           Defendants.
   10
   11          Plaintiffs hereby bring this Complaint against Defendants Deloitte & Touche LLP

   12   (“Deloitte”), Deloitte Tax, LLP (“Deloitte Tax”), and Opus Fund Services (USA) LLC (“Opus”)

   13   (collectively, “Defendants”), alleging as follows:

   14                                           INTRODUCTION
               1.      This action asserts negligent and intentional misrepresentation claims against
   15
        Defendants for failing to detect one of the larger financial frauds in recent history—the collapse
   16
   17   of a $789 million private investment fund structure managed by Direct Lending Investments,

   18   LLC (“DLI”). For years, DLI boasted an impressive track record that the Defendants

   19   “independently” corroborated year after year. Those impressive returns, however, were based on
   20   inflated returns and fake financial reporting
   21
               2.      Plaintiffs collectively invested over $19,480,000 in Direct Lending Income Fund,
   22
        L.P. (“DLIF”), a DLI feeder fund formed by Brendan Ross (“Ross”) to invest primarily in online
   23
        lending marketplaces. 1 Both before and throughout their investments, Plaintiffs’ registered
   24
   25
   26   1
          When used herein, the term “Funds” refers to the private investment funds managed by DLI,
   27   discussed infra: DLIF, Direct Lending Income Feeder Fund, Ltd. (“DLIFF”), and DLI Capital,
        Inc. (“DLI Capital”) and its subsidiaries, DLI Capital Partner, Inc.(“DLI CP”), DLI Assets, LLC
   28   (“DLI Assets”), and DLI Assets Bravo, LLC (“DLI Bravo”).
                                                        -2-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 4 of 127 Page ID #:12



    1   investment advisor (the “RIA”) performed comprehensive due diligence to validate the Funds’
    2   purported years of unbroken returns. It analyzed the Funds’ audited financial statements and
    3
        audit reports to ensure those financial statements were free of any material misstatements, and
    4
        reviewed net asset value (“NAV”) statements to verify the value of Plaintiffs’ investments in
    5
        DLIF. The RIA also communicated directly with the Funds’ administrator to confirm that a
    6
    7   disinterested third party was independently verifying DLI’s asset valuations on a monthly basis.

    8          3.      What Plaintiffs and their RIA did not know—and could not have known through

    9   the exercise of any amount of due diligence—was that there were significant problems with the
   10
        valuation of the Funds’ two largest loan platforms, QuarterSpot, Inc. (“QuarterSpot”) and VoIP
   11
        Guardian Partners I, LLC (“VoIP Guardian”). And, that to conceal those problems, Ross had
   12
        engineered false payments on bad loans in order to prop up returns and overcharge investors on
   13
        fees. The Funds are now being liquidated by a court-appointed receiver (the “Receiver”) who has
   14
   15   reported that upwards of 70% of the capital invested has been lost.

   16          4.      Deloitte was engaged by DLI to audit the Funds’ financial statements and
   17   accompanying footnotes in conformity with generally accepted accounting principles and
   18
        auditing standards (“GAAP” and “GAAS,” respectively) for the years ending December 31, 2016,
   19
        2017, and 2018. For 2016 and 2017, Deloitte issued “clean,” unqualified audit reports (the
   20
        “Audit Reports”) that negligently ratified and confirmed the false valuations contained in the
   21
   22   financial statements and footnotes disseminated to Plaintiffs. Indeed, Deloitte failed to obtain

   23   sufficient audit evidence to support its opinions and thus failed to disclose that the Funds’

   24   financial statements, which it certified as accurate, fraudulently and dramatically overstated DLI’s
   25   assets, net worth, and earnings, and concealed highly material related party transactions. For
   26
        example, in its 2017 Audit Report, Deloitte failed to disclose a $55 million related party
   27

   28
                                                        -3-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 5 of 127 Page ID #:13



    1   transaction involving the sale of QuarterSpot assets at par to DL Global Ltd. (“DL Global”), an
    2   investment vehicle run by one of Ross’s business associates.
    3
               5.      Upon information and belief, Deloitte also was engaged to provide advisory and
    4
        support services to DLI, which included developing critical valuation policies and procedures that
    5
        impacted the Funds’ NAV and financial statements. Indeed, investor updates sent directly to
    6
    7   Plaintiffs indicated that Deloitte had been providing these services based on its experience

    8   auditing similar lending vehicles like DLI and prestige as one of the “Big Four” accounting firms.

    9          6.      Deloitte Tax issued K-1s to Plaintiffs for the years ending December 31, 2016 and
   10
        2017, which purported to show each Plaintiff’s pro rata share of DLIF’s income and expenses and
   11
        their individual capital account balances determined in accordance with GAAP. The K-1s,
   12
        however, incorporated the inflated numbers from Deloitte’s year-end audits and, therefore,
   13
        misrepresented each Plaintiff’s capital account balance, as well as their proportionate share of
   14
   15   DLIF’s net income and expenses for the year.

   16          7.      The Funds’ independent administrator, Opus, prepared and sent materially false
   17   monthly capital account statements (“Capital Account Statements”) and NAV reports directly to
   18
        Plaintiffs for years. Instead of conducting an independent verification of the Funds’ asset
   19
        portfolios, as it was obligated to do, Opus simply used DLI’s fraudulent information to prepare
   20
        the Capital Account Statements and NAV reports. Opus did this despite having specifically
   21
   22   represented to Plaintiffs’ RIA that it would verify independently DLI’s asset valuations based on

   23   information it obtained directly from DLI counterparties. These NAV reports and Capital

   24   Account Statements were prepared and distributed on Opus letterhead and were sent directly to
   25   each Plaintiff through the online investor portal that Opus maintained.
   26
               8.      Instead of rooting out and acting on the red flags they observed, Defendants
   27
        confirmed the veracity of the Funds’ financial statements and issued K-1s, audit reports, NAV
   28
                                                        -4-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 6 of 127 Page ID #:14



    1   statements, and capital account statements that misrepresented the Funds’ financial condition and
    2   corroborated DLI’s misstatements year after year. The overstated values contained in these
    3
        documents obfuscated the fact that the Funds had inadequate liquidity to meet investor
    4
        redemptions and distributions.
    5
               9.      Defendants moreover knew these documents were intended to, and would be,
    6
    7   disseminated to and relied upon by Plaintiffs. For its part, Deloitte Tax knew that each individual

    8   Plaintiff would rely on the K-1s for the purpose of making investment decisions and paying

    9   income taxes. Indeed, the K-1s were addressed to each “Limited Partner” and identified taxable
   10
        income associated with each Plaintiff’s individual capital account. Similarly, Deloitte knew that
   11
        the Funds’ Audit Reports and financial statements would be sent to Plaintiffs, and that Plaintiffs
   12
        would rely on them in making investment decisions, because DLIF’s private placement
   13
        memorandum (“PPM”) and investor communications expressly stated that those documents
   14
   15   would be provided to Plaintiffs. And, Opus knew that Plaintiffs would receive and rely on its

   16   NAV reports and Capital Account Statements because Opus provided those statements directly to
   17   Plaintiffs through the investor portal it was responsible for managing and told Plaintiffs’ RIA that
   18
        it would independently verify DLI’s NAV valuations.
   19
               10.     Defendants carelessness, inexcusable omissions, neglect, and material
   20
        misrepresentations give rise to Plaintiffs’ claims for: negligent misrepresentation against Deloitte
   21
   22   and Deloitte Tax (First Cause of Action) and Opus (Second Cause of Action); and intentional

   23   misrepresentation against Opus (Third Cause of Action).

   24
                                                 JURISDICTION
   25
               11.     Many, if not all, of the acts and transactions complained of occurred in Los
   26
        Angeles County, California. The principal executive offices of DLI are located in Los Angeles
   27
        County and Defendants are either registered to do business in California or conducted substantial
   28
                                                        -5-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 7 of 127 Page ID #:15



    1   business in this County in connection with their work for the Funds. Upon information and
    2   belief, Defendants also performed work for the Funds out of their respective California offices
    3   and DLI’s office in Glendale. As a result, Defendants are subject to the jurisdiction of this Court
    4   by virtue of their business dealings and transactions in California, by having caused injuries
    5   within the County of Los Angeles, and by their violations of California law.
    6          12.     This Court has subject matter jurisdiction over all causes of action asserted herein
    7   pursuant to the California Constitution, Article VI, Section 10 because Plaintiffs’ claims arise
    8   under the laws of the State of California.
    9          13.     Venue is proper in this Court pursuant to sections 395(a) and 395.5 of the Code of
   10   Civil Procedure because the acts giving rise to this action occurred primarily and substantially in
   11   Los Angeles County.
   12          14.     The amount in controversy is in excess of the jurisdictional limitations and is
   13   otherwise subject to the jurisdiction of this Court.
   14                                                PARTIES
   15          Plaintiffs
   16          15.     Plaintiff Alfred Jackson (“A. Jackson”) is an individual who resides in New York,
   17   NY. A. Jackson purchased securities from DLIF in the total principal amount of $1,400,000.
   18          16.     Plaintiff Michael Jackson (“M. Jackson”) is an individual who resides in Charlotte,
   19   NC. M. Jackson purchased securities from DLIF in the total principal amount of $250,000.
   20          17.     Plaintiff Granger Construction Company (“Granger”) is a Michigan Corporation
   21   with its principal place of business in Lansing, MI. Granger purchased securities from DLIF in
   22   the total principal amount of $1,250,000.
   23          18.     Plaintiff Wiener Acquisition Company, LLC (“Wiener”) is a New York limited
   24   liability company with its principal place of business in Harrison, NY. Wiener purchased
   25   securities from DLIF in the total principal amount of $1,500,000.
   26          19.     Plaintiff Maxx Venture Fund H, LLC (“Maxx Venture”) is a Delaware limited
   27   liability company with its principal place of business in Harrison, NY. Maxx Venture purchased
   28   securities from DLIF in the total principal amount of $1,325,000.
                                                         -6-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 8 of 127 Page ID #:16



    1          20.    Plaintiff OGIE, LLC (“OGIE”) is a Delaware limited liability company with its
    2   principal place of business in Harrison, NY. OGIE purchased securities from DLIF in the total
    3   principal amount of $1,605,000.
    4          21.    Plaintiff The Steven C. Calicchio Foundation (“The Calicchio Foundation”) is a
    5   New York foundation with its principal place of business in New York, NY. The Calicchio
    6   Foundation purchased securities from DLIF in the total principal amount of $2,370,000.
    7          22.    Plaintiff Charitable Lead Annuity Trust “A” U/W of Steven Calicchio (“CLAT
    8   A”) is a trust with its principal place of business in New York, NY. CLAT A purchased
    9   securities from DLIF in the total principal amount of $1,220,000.
   10          23.    Plaintiff Charitable Lead Annuity Trust “B” U/W of Steven Calicchio (“CLAT B”)
   11   is a trust with its principal place of business in New York, NY. CLAT B purchased securities
   12   from DLIF in the total principal amount of $3,550,000.
   13          24.    Plaintiff Exempt Trust U/W of Steven Calicchio FBO Axel Calicchio (“Exempt
   14   Trust Axel”) is a trust with its principal place of business in New York, NY. Exempt Trust Axel
   15   purchased securities from DLIF in the total principal amount of $240,000.
   16          25.    Plaintiff Exempt Trust U/W of Steven Calicchio FBO Oriana Calicchio (“Exempt
   17   Trust Oriana”) is a trust with its principal place of business in New York, NY. Exempt Trust
   18   Oriana purchased securities from DLIF in the total principal amount of $240,000.
   19          26.    Plaintiff AJC Legacy Investments, LLC (“AJC”) is a Delaware limited liability
   20   company with its principal place of business in New York, NY. AJC purchased securities from
   21   DLIF in the total principal amount of $250,000.
   22          27.    Plaintiff OCC Legacy Investments, LLC (“OCC”) is a Delaware limited liability
   23   company with its principal place of business in New York, NY. OCC purchased securities from
   24   DLIF in the total principal amount of $250,000.
   25          28.    Plaintiff Millicent Calicchio (“Calicchio”) is an individual who resides in New
   26   New York, NY. Calicchio purchased securities from DLIF in the total principal amount of
   27   $2,500,000.
   28
                                                      -7-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 9 of 127 Page ID #:17



    1          29.     Plaintiff Valerie Sabet (“Sabet”) is a British citizen who resides in New York, NY.
    2   Sabet purchased securities from DLIF in the total principal amount of $1,500,000.
    3          30.     Siridean Advisors LLC is Plaintiffs’ RIA based in New York, NY. At all relevant
    4   times, the RIA acted as Plaintiffs’ financial advisor and agent in connection with their
    5   investments in DLI. The RIA managed the due diligence process for Plaintiffs’ investments in
    6   DLIF, performed ongoing due diligence, provided Plaintiffs with information on all aspects of
    7   DLI’s business, operations, and financial condition, and received both written and oral
    8   communications from Defendants in connection with Plaintiffs’ investments in the Fund.
    9          31.     Plaintiffs bring these claims in their respective individual capacities as limited
   10   partners in DLIF. As described below, each Plaintiff was induced by Defendants’
   11   misrepresentations to invest, make additional investments, and/or to hold his or her investments in
   12   DLIF to the exclusion of other investment opportunities. More specifically, each Plaintiff
   13   invested at different times in different amounts in reliance on the representations that each
   14   Defendant made to Plaintiffs’ RIA. Each Plaintiff’s damages are unique and cannot be
   15   determined on a pro-rata basis with other limited partners in DLIF since each Plaintiff paid
   16   different amounts for management and incentive fees over the course of their investment.
   17          32.     Moreover, separate and apart from their out of pocket losses, each Plaintiff has
   18   sustained damages related to the payment of taxes on illusory income. Because DLIF is a “pass
   19   through” entity with no independently taxable income, the profits and losses of the Fund are
   20   allocated to the limited partners in accordance with each limited partner’s distributive share.
   21   Each individual limited partner pays taxes on the profits allocated to his or her capital account
   22   and may offset other taxable income with losses allocated to such capital account. The Fund does
   23   not pay taxes on profits nor offset against losses allocated to the capital accounts. As such, DLI
   24   would have no standing to recover such damages, which are unique to each Plaintiff.
   25          Defendants
   26          33.     Deloitte & Touche LLP and Deloitte Tax, LLP are Delaware limited liability
   27   partnerships with a principal place of business at 30 Rockefeller Plaza, New York, NY. Upon
   28   information and belief, Deloitte and Deloitte Tax also have twelve (12) offices throughout
                                                        -8-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 10 of 127 Page ID #:18



     1   California. Deloitte is the accounting arm of Deloitte, LLP, the United States affiliate of the “Big
     2   Four” international accounting firm Deloitte Touche Tohmatsu Limited which, upon information
     3   and belief, reported an aggregate member firm revenue of $43.2 billion for the fiscal year ending
     4   May 2018. As part of its business, Deloitte provides clients with advisory services, audits and
     5   financial statement reviews. Deloitte served as the Funds’ independent outside auditor and
     6   provided advisory services for the calendar years ending December 31, 2016, 2017, and 2018.
     7   Deloitte Tax prepared individual K-1s that identified taxable income associated with each
     8   Plaintiff’s investments in DLIF for the calendar years ending December 31, 2016 and 2017.
     9          34.     Opus Fund Services LLC is a Delaware limited liability company with a principal
    10   place of business in Bermuda, and an office in Brentwood, California. Opus is a full-service,
    11   domestic, and international fund administrator. Opus served as DLI’s independent administrator
    12   from early 2012 through September 26, 2019.
    13          35.     Plaintiffs are ignorant of the true names and capacities of defendants sued herein
    14   as DOES 1-50, inclusive, and therefore sue these defendants by such fictitious names. Plaintiffs
    15   will amend this Complaint to include DOE defendants’ true names and capacities when the
    16   identities of these defendants have been ascertained. Plaintiffs are informed and believe, and on
    17   that basis allege, that each of these fictitiously named defendants is in some way responsible for
    18   each of the occurrences as herein alleged and that Plaintiffs’ damages as herein alleged were
    19   proximately caused by the conduct of each said fictitiously named defendants.
    20                                       GENERAL ALLEGATIONS
    21          The DLI Fund Structure
    22          36.     Ross formed DLI in 2012 to invest in online lending marketplaces and to manage
    23   several private funds organized in a “master-feeder” construct. In a “master-feeder” construct,
    24   limited partners, like Plaintiffs, make direct investments in distinct limited liability partnerships
    25   (i.e., “feeder” funds) which, in turn, make investments in a “master” limited partnership that
    26   houses most of the fund’s assets.
    27

    28
                                                          -9-
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 11 of 127 Page ID #:19



     1          37.     DLI was the general partner and investment manager of two “feeder” funds: (i)
     2   DLIF, a limited partnership organized under the laws of Delaware, and (ii) DLIFF, a Cayman
     3   Islands exempted company.
     4          38.     DLIF and DLIFF funneled investor funds to DLI, which then provided the funds to
     5   DLI-related entities, including DLI Capital. DLI Capital is the “master” fund through which the
     6   funds obtained by DLIF and DLIFF were invested, with DLI Capital in turn investing through
     7   DLI Assets Bravo and DLI Assets.
     8          39.     DLI categorized the Funds’ assets within a “fair value hierarchy” as Level 1, Level
     9   2, or Level 3 assets depending on the data used to measure the fair value of the asset.
    10          40.     Level 1 assets are those whose inputs can be verified through comparison to
    11   identical assets in the active market. Level 1 assets include, for example, stocks and bonds that
    12   have a mark to market mechanism for determining their value.
    13          41.     Level 2 assets are those whose value can be approximated using models or
    14   extrapolation methods from known, observable price market values or other data. Level 2 assets
    15   include, for example, corporate bonds and mortgage-backed securities.
    16          42.     Level 3 assets are those whose value cannot be determined through analysis of
    17   observable inputs such as market prices or models. Rather, the value of Level 3 assets must be
    18   determined through the best available information and may require some measure of estimation or
    19   risk-adjusted valuation.
    20          43.     DLI grew its asset and investor base by advertising its purported impressive
    21   returns and use of “world class vendors.” Indeed, DLIF’s PPM and related marketing materials
    22   touted DLI’s annual ten to twelve percent (10-12%) returns (which were verified by Deloitte and
    23   Opus) and thirty-five (35) day liquidity period.
    24          44.     DLI charged investors both a management and performance fee based on DLI’s
    25   assets. The management fee was calculated as one percent (1%) of DLI Capital’s gross asset
    26   amount as of the beginning of each month, including all side pocket investments. The
    27   performance fee was incurred when DLI Capital’s NAV exceeded its prior high NAV and was
    28   calculated as twenty percent (20%) of these earnings before interest and taxes.
                                                        - 10 -
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 12 of 127 Page ID #:20



     1          The Funds’ Operations and Loan Portfolios
     2          45.     Since inception, the Funds principally invested in short-term loans, lines of credit,
     3   purchased receivables, and other debt obligations issued by, or originated through, online lending
     4   platforms (“Notes”).
     5          46.     Specifically, DLIF purchased Notes directly from online business and retail
     6   lenders with whom it had negotiated long term loan acquisition and servicing relationships and
     7   held the Notes to maturity, with the goal of delivering to investors a stable stream of investment
     8   returns derived from interest income. DLIF also financed non-bank lenders directly and provided
     9   revolving loan facilities to special purpose entities (“SPEs”) that own a portfolio of Notes
    10   originated by multiple third-party loan originators (the “Counterparties” or “Platforms”) which
    11   sponsored the SPE.
    12          47.     The Funds’ investments in Notes were categorized as Level 3 investments.
    13          48.     While DLI’s loan portfolio consisted of investments with various Counterparties
    14   (e.g., borrowers), its two largest investments were QuarterSpot and VoIP Guardian, both of which
    15   were chronically overvalued.
    16          DLI’s QuarterSpot Loan Portfolio
    17          49.     QuarterSpot is an online small business and retail lender and was one of DLI’s
    18   longest-standing investments.
    19          50.     Beginning in August 2013, DLI agreed to purchase from QuarterSpot unsecured
    20   payment-dependent promissory notes. Under the terms of this agreement, QuarterSpot continued
    21   to service the loans in exchange for a fee that was later memorialized in several internal and
    22   audit-related documents at 17.5% of interest collected.
    23          51.     Between August 2013 and June 2017, DLI’s QuarterSpot position (loan principal
    24   plus cash value) grew dramatically from $427,333 to $149,608,733.
    25          52.     As part of DLI’s monthly reporting and closing process, QuarterSpot was required
    26   to provide DLI with loan-level data, including performance and payment figures for each
    27   individual loan.
    28
                                                        - 11 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 13 of 127 Page ID #:21



     1          53.     DLI then used this loan-level information to determine how the QuarterSpot loans
     2   were performing, and to create a monthly closing report and valuation for DLI’s QuarterSpot
     3   portfolio.
     4          54.     The monthly fair values of QuarterSpot, together with each of the Fund’s other
     5   investments, were used to determine the aggregate fair value of the Fund’s portfolio and, in turn,
     6   DLI Capital’s value.
     7          55.     In or around July 2017, DLI sent an Investor Update stating that DLI had
     8   segregated the QuarterSpot portfolio into a temporary “side pocket” account after QuarterSpot
     9   refused to enter into a credit facility agreement.
    10          56.     Traditionally, a side pocket is used for non-performing assets that have limited
    11   liquidity. According to DLI, the QuarterSpot portfolio was placed in a temporary side pocket so
    12   an outside valuation firm, Acuitas, Inc., could price all of the QuarterSpot loans.
    13          57.     In late September 2017, DLI entered into a related party transaction to sell
    14   approximately $55 million of the QuarterSpot assets at par value to DL Global, a foreign
    15   investment vehicle run by one of Ross’s business associates.
    16          58.     Despite this sale, DLIF maintained a portion of its position in QuarterSpot.
    17          59.     On March 19, 2019, DLI announced to Fund investors for the first time, that
    18   QuarterSpot’s value may have been materially overstated for years. Thereafter, Ross formally
    19   resigned all positions at DLI on March 18, 2019 and ceded control to the Fund’s management
    20   committee.
    21           DLI’s VoIP Guardian Loan Portfolio
    22          60.     Since 2015, DLI similarly provided a revolving loan facility to VoIP Guardian, an
    23   SPE. VoIP Guardian was in the business of financing short-term commercial receivables from
    24   telecommunications providers. Once financed, the telecom receivables became payable directly
    25   to VoIP Guardian and those expected payments served as the collateral against which DLI lent
    26   money to VoIP Guardian.
    27          61.     In just two years, the amount that DLI extended to VoIP Guardian under the loan
    28   facility ballooned from $32.83 million in 2015 to $180,396,984 as of December 31, 2017.
                                                         - 12 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 14 of 127 Page ID #:22



     1          62.     From 2015 until November 2018, VoIP Guardian made regular interest payments
     2   due on the loans. Beginning in December 2018, however, VoIP Guardian missed a portion of its
     3   interest payment, claiming that it had not received timely payments totaling $18 million from its
     4   own obligors. By this time, however, approximately twenty five percent (25%) of the Fund’s
     5   capital was invested in VoIP Guardian.
     6          63.     Throughout January 2019, VoIP Guardian repeatedly reassured the Fund that the
     7   payments would be forthcoming. Given VoIP Guardian’s payment history, DLI reported to
     8   investors that it had credited those reassurances.
     9          64.     But by February 2019, DLI announced that it had suspended redemptions because
    10   VoIP Guardian had ceased making payments on the $192 million revolving loan facility. DLI
    11   further stated that it suspected that the cessation of payments was likely the result of misconduct
    12   (although it had not yet determined by whom) and that a substantial portion of the loan may not
    13   be recoverable.
    14          65.     On March 2019, VoIP Guardian filed a voluntary Chapter 7 petition for liquidation
    15   in the Central District of California. See Petition of VOIP Guardian Partners I, LLC, Slip no. 19-
    16   bk-12607-BR (C.D. Cal. March 11, 2019).
    17          66.     As of August 16, 2019, the total amount of credit that DLI extended to VoIP
    18   Guardian was $203,459,871.69.
                Early Problems with DLI’s Loan
    19          Portfolios and the SEC Examination
    20          67.     As early as 2014, Ross was aware of problems with the quality of DLI’s
    21   QuarterSpot loan portfolio.
    22          68.     Beginning in or around the first quarter of 2015, the SEC conducted an
    23   examination of DLI’s compliance and business practices that lasted through July, 2018.
    24          69.     After concluding its examination, the SEC issued DLI a deficiency letter on or
    25   about July 25, 2018 (the “Deficiency Letter”).
    26          70.     Deficiency letters are generally intended to highlight flaws in an advisor’s
    27   regulatory compliance controls or business practices and to identify areas for improvement.
    28
                                                          - 13 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 15 of 127 Page ID #:23



     1          71.     Upon information and belief, the Deficiency Letter outlined specific concerns
     2   related to DLI’s compliance and business practices, including Ross’s communications and
     3   dealings with DLI Counterparties.
     4          72.     Upon information and belief, Deloitte, Deloitte Tax, and Opus were aware of the
     5   concerns raised by the SEC during what appears to be an atypically long examination (lasting
     6   over three years), received copies of the Deficiency Letter, and assisted DLI in responding to the
     7   compliance gaps identified by the SEC.
     8          DLI’s Collapse and the Appointment of a Receiver
     9          73.     On March 22, 2019, the SEC filed a Complaint charging DLI with a multi-year
    10   fraud that resulted in approximately $11 million in over-charged management and performance
    11   fees, as well as inflated returns (the “Complaint”).
    12          74.     According to the SEC, Ross actively took steps to conceal problems with the
    13   quality of DLI’s QuarterSpot loan portfolio by: encouraging QuarterSpot principals to manipulate
    14   the loan-level information that it reported to DLI, directing QuarterSpot to delay recognizing
    15   delinquent loans, and falsifying borrower payment information to make it appear as though
    16   payments had been made by borrowers, when they had not.
    17          75.     More specifically, Ross emailed QuarterSpot principals spreadsheets containing
    18   falsified payment figures at the beginning of each month.
    19          76.     The SEC estimates that the total value of the falsified payment figures in a given
    20   month ranged from just under $20,000 to just under $100,000, and that the falsification of
    21   borrower payment information led DLI to value many of the nonperforming QuarterSpot loans at
    22   par when the values should have been reduced to zero.
    23          77.     On April 1, 2019, a Receiver was appointed to oversee the DLI Funds.
    24          78.      To date, the Receiver has taken custody of all assets and records and is currently
    25   seeking to maximize value for investors, creditors, and interested third parties.
    26          79.     As for VoIP Guardian, the Receiver has explained that, while the loan to VoIP
    27   Guardian has a par value on the Receiver’s books of over $190 million, “there are substantial
    28   questions and concerns regarding collection of the underlying telecommunications accounts
                                                         - 14 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 16 of 127 Page ID #:24



     1   receivable, not the least of which is the bankruptcy filing and that approximately $22 million
     2   dollars in funds are being held in The Netherlands as a result of a government seizure related to a
     3   criminal investigation of Rodney Omanoff [VoIP’s President] and others for money laundering
     4   and other criminal claims.”
     5          80.     The Receiver also has liquidated numerous other DLI assets at a fraction of their
     6   reported value, demonstrating that Ross’s fraud was not limited to overvaluing DLI’s positions in
     7   QuarterSpot and VoIP Guardian.
     8          81.     Based on the Funds’ financial statements, it is now clear that that DLI was using
     9   new investor contributions to pay redemptions. Indeed, for the year ending December 21, 2017,
    10   DLIF received $217,272,857 in capital contributions and paid $351,209,655 in withdrawals.
    11   And, between January 1, 2018 and April 27, 2018 alone, DLIF received $71,200,000 million in
    12   capital contributions and paid $108,700,000 million in withdrawals. Thus, in only sixteen months
    13   DLIF’s limited partner withdrawals eclipsed capital contributions received by $171,436,798.
    14          82.     It was not until the commencement of the SEC action in March 2019 that Plaintiffs
    15   learned that: DLI’s NAV had been overstated; the Funds’ financial statements and Audit Reports
    16   contained material misstatements and failed to disclose related party transactions; and Plaintiffs’
    17   Capital Account Statements and K-1s were inaccurate.
    18          Opus’s Misrepresentations Concerning the Fund’s NAV
    19          and its Responsibilities as the “Independent “Administrator
                83.     Opus served as DLI’s purported independent administrator from early 2012
    20
         through September 2019. On or about August 19, 2015, prior to Plaintiffs’ initial investment in
    21
         DLIF, the RIA received communications from Rocco DiBenedetto (“DiBenedetto”) and Stephen
    22
         Giannone (“Giannone”) at Opus as part of its due diligence investigation. According to
    23
         DiBenedetto and other materials provided by Opus, Opus was responsible for performing
    24
         extensive day-to-day administrative services for DLI including, but not limited to: preparing and
    25
         distributing monthly reports and communications from Ross (generally referred to as “Investor
    26
         Updates”) directly to investors; maintaining the Fund’s financial books and records; accepting
    27
         and processing redemptions; and maintaining the investor due diligence portal (the “Investor
    28
                                                        - 15 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 17 of 127 Page ID #:25



     1   Portal”). The Investor Portal provided investors with access to detailed information concerning
     2   DLI’s asset portfolio and its specific Counterparties, including the valuation of its various
     3   Counterparty positions by unpaid principal balance and profit and loss information for those
     4   Counterparty positions.
     5          84.     Additionally, and of particular significance to Plaintiffs, DiBenedetto represented
     6   that Opus was responsible for (i) preparing and distributing to each limited partner a monthly
     7   account statement (“Capital Statements”) and (ii) calculating and reporting the Fund’s NAV at the
     8   end of each month based on the information and performance data that it received directly from
     9   Fund Counterparties—as opposed to calculating the NAV based on information and performance
    10   data provided by DLI.
    11          85.     Plaintiffs’ relied on Opus’ representations to the RIA concerning its independent
    12   verifications and oversight in deciding to make their initial investments in DLIF.
    13          Plaintiffs’ Capital Account Statements
    14          86.     As represented to Plaintiffs’ RIA, Opus sent each Plaintiff a personalized monthly
    15   Capital Statement that was entitled “Statement of Changes in Capital” and emblazoned with the
    16   Opus Fund Services trade name and logo.
    17          87.     The Capital Statements conveyed “Current Period,” “Year to Date,” and
    18   “Inception to Date” information to investors on a month-to-month basis for each limited partner’s
    19   capital account and included each limited partner’s: (i) “Beginning Balance;” (ii) capital activity,
    20   including “Subscriptions,” “Redemptions,” “Net Profit/Loss,” and “Distributions;” (iii) the
    21   “Ending Balance;” and (iv) the “Net Return.”
    22          88.     Opus sent these Capital Statements directly to each Plaintiff through the Investor
    23   Portal. As a result, Opus knew that Plaintiffs would use their individualized Capital Statements to
    24   verify the “value” of their investment, to verify DLI’s performance, and to make investment
    25   decisions regarding DLIF.
    26          The Monthly NAV Statements
    27          89.     Opus also provided independent monthly NAV calculations directly to Plaintiffs

    28   through the Investor Portal.
                                                         - 16 -
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 18 of 127 Page ID #:26



     1          90.      The NAV was critical to Plaintiffs’ decisions to make their initial investments,
     2   invest additional amounts, and to hold their investments over time. Indeed, the prices paid by
     3   Plaintiffs for their limited partnership interests were based directly on DLI Capital’s reported
     4   NAV. By tracking changes in the NAV after they purchased their interests, Plaintiffs could
     5   evaluate whether the Fund’s investments were successful. If the reported NAV had declined over
     6   time, or if it was disclosed that NAV was being calculated in an improper fashion, Plaintiffs
     7   would have sold their interests. Additionally, Plaintiffs’ subsequent reported profits, as well as
     8   their share of performance and management fees also turned on Opus’ calculations.
     9          DLI’s Auditors, Tax Professionals, and Applicable Industry Standards
    10          91.      Over the years, DLI had a high auditor turnover rate. BDO USA, LLP served as
    11   DLI’s auditor for the calendar years ending December 31, 2012 and 2013. EisnerAmper LLP was
    12   DLI’s auditor for the calendar years ending December 31, 2013, 2014, and 2015. Thereafter,
    13   Deloitte became DLI’s third auditor in five years. Deloitte issued Audit Reports and assisted in
    14   preparation of the Funds’ audited financial statements for the calendar years ending December 31,
    15   2016 and 2017. Deloitte’s Audit Reports bore Deloitte’s letterhead, listed Deloitte’s San
    16   Francisco address, and were signed by “Deloitte & Touche LLP.”
    17          92.      Auditors, like Deloitte, have obligations under the professional standards
    18   enumerated by the American Institute of Certified Public Accountants (“AICPA”) in performing
    19   private hedge fund audits. 2 In particular, auditors are required to adhere to the rules and
    20   regulations promulgated by the AICPA, including:
    21                a. An auditor conducting an audit in accordance with GAAS is responsible for
    22                   obtaining reasonable assurance that the financial statements as a whole are
                         free from material misstatement, whether caused by fraud or error. AU-C,
    23                   § 240.05.

    24
    25
         2
    26    The AICPA is the organization that develops and establishes professional standards and
         auditors’ overall responsibilities when conducting an audit of financial statements. The
    27   organization issues detailed interpretations of GAAS rules and auditor responsibilities through the
         Statements of Accounting Standards, which are codified into AU sections (“AU”). See AU-C, §§
    28   200.01, 200.02.
                                                         - 17 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 19 of 127 Page ID #:27



     1                b. The auditor should perform risk assessment procedures to provide a basis
                         for the identification and assessment of risks of material misstatement in the
     2                   financial statement and relevant assertion levels. AU-C, § 315.05.
     3
                      c. In evaluating and assessing the risks of material misstatement [in financial
     4                   statements], as required by [AU-C § 315] the auditor should evaluate the
                         degree of estimation uncertainty associated with the accounting estimate
     5                   and determine whether, in the auditor’s professional judgment, any of those
                         accounting estimates that have been identified as having high estimation
     6                   uncertainty that give rise to significant risks. AU-C, § 540.10-11.
     7
                      d. If the auditor considers it necessary to draw users’ attention to a matter
     8                   appropriately presented or disclosed in the financial statements that, in the
                         auditor’s professional judgment, is of such importance that it is fundamental
     9                   to users’ understanding of the financial statements, the auditor should
                         include an emphasis-of-matter paragraph in the auditor’s report, provided
    10
                         that the auditor has obtained sufficient appropriate audit evidence that the
    11                   matter is not materially misstated in the financial statements. AU-C, §
                         706.06.
    12
                      e. The auditor has a responsibility to perform audit procedures to identify,
    13                   assess, and respond to the risks of material misstatement arising from the
                         entity’s failure to appropriately account for or disclose related party
    14
                         relationships, transactions, or balances. AU-C, § 540.04.
    15          93.      The Public Company Accounting Oversight Board (“PCAOB”) is also charged
    16   with overseeing public company audits and requires auditors to test, and to document their testing
    17   of, management’s assumptions and other aspects of financial statement issuers’ accounting
    18   estimates. PCAOB Rel. 2007-001, at 10; see also AU-C, § 540.06. Auditors are solely
    19   responsible for reviewing, auditing, and expressing opinions concerning a fund’s financial
    20   statements, as well as testing controls, and, among other things, are required to:
    21
                      a. Plan and perform audits to obtain reasonable assurance about whether the funds’
    22                   financial statements were free from material misstatement whether due to fraud or
                         error, and fairly presented the funds’ financial position and results of operations;
    23
                      b. Perform audits in accordance with GAAS and other applicable standards and
    24
                         obtain evidence supporting the valuation of the funds’ investments included in
    25                   their financial statements; and,

    26                c. Perform audits with due care, professional skepticism, and in a manner sufficient
                         to address the existence of and disclosure requirements for related party
    27                   transactions.
    28
                                                          - 18 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 20 of 127 Page ID #:28



     1          94.     Deloitte was therefore required to adhere to the above-referenced standards to
     2   ensure that the Funds’ financial statements accurately represented its financial condition and were
     3   free from material misstatement. Additionally, Deloitte was required to evaluate whether there
     4   was a substantial doubt about the Funds’ ability to continue as a going concern for a reasonable
     5   period of time, not to exceed one year beyond the date of the financial statements being audited.
     6   See AS 2415.
     7          95.     Similarly, Deloitte Tax was subject to the AICPA’s Statements on Standards for
     8   Tax Services (“SSTSs”) in preparing DLI tax and returns and investors related K-1s. The SSTSs
     9   and interpretations delineate tax professionals’ responsibilities to taxpayers, the public, and the
    10   profession. While tax professionals, like Deloitte Tax, may generally rely on information
    11   furnished by third parties, the SSTSs direct that tax professionals make inquiries if the
    12   information furnished appears to be incorrect, incomplete, or inconsistent on the basis of other
    13   facts known to the member. Upon information and belief, Deloitte Tax did not perform adequate
    14   due diligence on information they received from the Deloitte auditors to properly prepare the DLI
    15   tax returns which resulted in K-1s being sent to Plaintiffs that inflated asset values and income
    16   flowing through to Plaintiffs.
    17          Deloitte’s Audit, Tax, and Advisory Services
    18          96.     Deloitte and Deloitte Tax provided integrated audit, advisory, and tax services to
    19   DLI Capital and its subsidiaries (including DLIF), and was identified in DLIF’s PPM and related
    20   marketing materials as the Funds’ independent auditor.
    21          97.     Monthly Investor Updates delivered to Plaintiffs also touted Deloitte’s and
    22   Deloitte Tax’s retention for the performance of audit and tax work for the Funds. For example,
    23   an October 5, 2016 Investor Update sent to investors by Opus announced that DLI had engaged
    24   Deloitte for its 2016 audit. Specifically, the Investor Update stated:
    25          At 244,000 professionals and $36 billion in revenue, Deloitte is the largest
    26          professional services network in the world. Looking beyond their prestigious brand,
                Deloitte has a particular commitment to fin‐tech / marketplace lending / private
    27          credit. They audit LendingClub, Prosper, BlackRock, Jeffries, Paypal, Orchard,
                Colchis, and many of the other established non‐bank lenders that have adopted a
    28
                                                         - 19 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 21 of 127 Page ID #:29



     1          Big 4 audit firm. We look forward to a smooth audit that will take advantage of
                Deloitte’s scale to deliver our audit on a shorter timeline than last year.
     2                                                *****
     3          For taxable domestic retail investors, a potentially important but somewhat obscure
                benefit of this transition will be changes to the Form K‐1 that should reduce the
     4          “Other Income” line. As a result of the structure change, management
                fees and most fund expenses will now be expenses of the Master fund.
     5
                98.     Based on the repeated use of Deloitte’s and Deloitte Tax’s names in PPMs,
     6
         Investor Updates, and other marketing materials, Deloitte and Deloitte Tax knew that their names
     7
         were being used by DLI to market the Funds, giving the Funds an air of legitimacy to draw in
     8
         investors. Upon information and belief, Deloitte provided its consent for the inclusion of its name
     9
         in marketing and advertising documents.
    10
                99.     Upon information and belief, Deloitte and Deloitte Tax worked closely with one
    11
         another in performing services for the Funds including, but not limited to, sharing audit and
    12
         investment information across integrated systems.
    13          Deloitte’s Audit Reports Whitewash the
                Funds’ Financial Condition and Valuation Practices
    14
                100.    For the calendar years ending December 31, 2016 (issued April 27, 2017) and
    15
         December 31, 2017 (issued April 27, 2018), Deloitte issued Audit Reports for DLIF stating that
    16
         (i) the audit at issue was performed in accordance with GAAS, and (ii) the information contained
    17
         in the financial statements, including the accompanying footnotes, had been prepared and
    18
         reported in conformity with GAAP.
    19
                101.    Specifically, in each Audit Report, Deloitte stated that:
    20

    21            a.    Its Audit was performed in accordance with GAAS;

    22            b.    It believed the audit evidence that it had obtained was sufficient and
                        appropriate to provide a basis for its Audit Report;
    23
                  c.    The financial statements subject to the audit were prepared in conformity
    24
                        with GAAP;
    25
                  d.    The financial statements subject to the audit presented fairly, in all material
    26                  respects, the financial position and results of operations and cash flows of
                        PPCO as of December 31 of the relevant year; and,
    27

    28
                                                         - 20 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 22 of 127 Page ID #:30



     1            e.    The financial statements subject to the audit were free of material
                        misstatement.
     2
     3          102.    Both Deloitte’s 2016 and 2017 Audit Reports identified two main assets on

     4   DLIF’s balance sheet: (i) an equity investment in DLI Capital; and (ii) a note receivable

     5   from DLI Capital. As a result, both Audit Reports referenced and attached DLI Capital’s
     6   consolidated financial statements, including the consolidated condensed schedule of
     7
         investments, and audit report prepared by Deloitte.
     8
                103.    Deloitte’s Audit Reports corroborated DLIF’s and DLI Capital’s financial
     9
         statements, which averred that DLIF and DLI Capital were highly successful hedge funds, growing
    10
    11   over the course of each year. Indeed, Deloitte’s Audit Report confirmed that:

    12           a.     for the year ending December 31, 2016, the total claimed fair value of
                        investments were $801,694,006 for DLIF and $804,375,693 for DLI
    13                  Capital, and $122,347,560 for QuarterSpot and $98,879,915 for VoIP
                        Guardian; and
    14
    15            b.    for the year ending December 31, 2017, the total claimed fair value of
                        investments were $ 710,507,683 for DLIF and $ 819,274,968 for DLI
    16                  Capital, and $50,014,245 for QuarterSpot and $180,396,984 for VoIP
                        Guardian.
    17
                104.    Deloitte’s 2017 Audit Reports, notably, omitted the segregation of QuarterSpot
    18
         into a side pocket investment maintained on DLI Capital’s financial statements. Nor did it
    19
         disclose a related party sale of approximately $55 million of the Fund’s QuarterSpot position at
    20
         par to DL Global that took place in September of 2017.
    21
                105.    As to VoIP Guardian, Deloitte’s 2017 Audit Report failed to disclose material
    22
         concentration risks associated with the revolving line of credit. Specifically, Deloitte’s 2017
    23
         Audit Report did not disclose that VoIP Guardian had only six Counterparty borrowers, and that
    24
         approximately 82% of VoIP Guardian’s $192 million in “Notes Receivable” securing its debt
    25
         were notes to just two foreign companies: $101,165,115 to Telacme Limited and $58,004,470 to
    26
         Najd Technologies Limited. Furthermore, the 2017 Audit Report failed disclose that principals
    27
         of DLI owned a 4.99% interest in VoIP Guardian.
    28
                                                        - 21 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 23 of 127 Page ID #:31



     1          106.    Furthermore, Deloitte did not disclose that there was a substantial doubt about
     2   DLIF’s ability to continue as a going concern for a reasonable period of time even though DLIF’s
     3   limited partner withdrawals eclipsed capital contributions received by $171,436,798 over the
     4   previous sixteen months.
     5          107.    Upon information and belief, Deloitte took no action to investigate the segregation
     6   and resolution of the QuarterSpot side pocket, the related party transactions, and the credit risks
     7   which indicated that the Funds’ financial statements were materially inaccurate, in derogation of
     8   its responsibilities as a public accounting firm (as well as GAAS and GAAP).
     9          108.     Rather, it accepted what Ross and DLI represented at face value in violation of its
    10   obligation to obtain reasonable assurances that the Funds’ financial statements were free from
    11   material misstatement.
    12          109.    Deloitte’s 2016 and 2017 Audit Reports are attached hereto as Exhibits A-B.
    13          110.    Plaintiffs relied on Deloitte’s Audit Reports and the audited financial statements it
    14   helped prepare in determining whether to hold or make additional investments in DLI.
    15
                Deloitte Tax Prepared K-1s that Materially Overstated the
    16          Taxable Income Associated with Each Plaintiff’s Capital Account

    17          111.    Deloitte Tax prepared the 2016 and 2017 individual K-1s for each Plaintiff, which

    18   incorporated the Audit Reports’ year-end numbers and reported each Plaintiff’s pro rata share of

    19   the Fund’s income and expenses using information derived from Deloitte’s audit work. Upon

    20   information and belief, Deloitte Tax worked closely with Deloitte to confirm the value of

    21   Plaintiff’s contributions and withdrawals each year, as well as the value of DLIF’s and DLI

    22   Capital’s assets each year.

    23          112.    These K-1s were addressed to each “Limited Partner” and identified taxable

    24   income associated with each Plaintiff’s capital account, certifying to Plaintiffs that real

    25   investment income was earned for each account.

    26          113.    The cover letter accompanying each K-1 that was addressed to each Plaintiff bore

    27   Deloitte’s letterhead and was signed by “Deloitte Tax LLP.” Deloitte thus expected and intended

    28   for Plaintiffs to rely on the thoroughness, accuracy, and integrity of the K-1s, and Deloitte Tax

                                                         - 22 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 24 of 127 Page ID #:32



     1   understood that each specific Plaintiff would be relying on the K-1s in paying his or her federal
     2   and state income taxes.
     3           114.    Deloitte Tax’s K-1s materially overstated Plaintiffs’ capital account balances and
     4   the taxable income associated therewith.
     5           115.    Plaintiffs relied on Deloitte Tax’s K-1s in deciding to hold and make additional
     6   investments in DLIF.
     7                                      FIRST CAUSE OF ACTION
     8                    (Negligent Misrepresentation Against Deloitte & Deloitte Tax)
     9           116.    Plaintiffs repeat and reallege the allegations in the foregoing Paragraphs as if
    10   restated in full herein.
    11           117.    Collectively, Deloitte and Deloitte Tax audited DLI’s year-end 2016 and 2017
    12   financial statements, continued to perform audit work for DLI through at least 2018, and prepared
    13   K-1s specifically for each individual Plaintiff.
    14           118.    Deloitte and Deloitte Tax each owed a duty to exercise reasonable care to the
    15   limited partners, including Plaintiffs, to perform its audit and tax work in accordance with GAAS
    16   and SSTSs, to provide Plaintiffs with accurate K-1s and Audit Reports, and to design policies
    17   relative to the Funds’ financial statements in accordance with GAAP.
    18           119.    Deloitte and Deloitte Tax owed these duties directly to Plaintiffs separate and apart
    19   from the contractual duties they owed to DLI. Deloitte Tax assumed the duty to prepare
    20   Plaintiffs’ individual K-1s, and Deloitte assumed the duty to prepare independent Audit Reports
    21   and to create policies that directly affected DLI’s financial statements for the benefit of the
    22   limited partners, including Plaintiffs. Deloitte and Deloitte Tax were fully aware that Plaintiffs
    23   would necessarily rely on the K-1s, Audit Reports, and financial statements to calculate
    24   individual tax liabilities and make individual investment decisions.
    25           120.    In its Audit Reports, Deloitte represented to Plaintiffs that it had audited DLI’s
    26   financial statements in accordance with GAAS and found the Funds’ financial statements to
    27   conform to GAAP and to be free of material misstatement, whether due to fraud or error.
    28
                                                            - 23 -
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 25 of 127 Page ID #:33



     1          121.    The representations in the Audit Reports that Deloitte prepared were false and
     2   misleading because Deloitte failed to conform to the professional standards for accountants,
     3   including by (i) failing to conduct its Audits of the Funds in accordance with GAAS and GAAP,
     4   and (ii) failing to provide accurate information in the Audit Reports it prepared for Plaintiffs.
     5          122.    Specifically, Deloitte failed to exercise the applicable audit standard of due
     6   professional care when auditing the Funds’ financial statements, including by failing to, (i)
     7   comply with applicable GAAS standards in the planning and execution of the audits, (ii) test
     8   internal controls including management’s ability to override of such controls, (iii) detect the
     9   fraud, (iv) determine if previously issued financial statements needed revision due to inadequate
    10   internal controls and possible override of internal controls by management, and (v) otherwise take
    11   various actions to make the facts known to Plaintiffs who Deloitte knew were relying on the
    12   Audit Reports and financial statements.
    13          123.    Deloitte’s 2017 Audit Report also contained material misstatements related to
    14   QuarterSpot. Specifically, Deloitte failed to disclose the segregation of QuarterSpot into a side
    15   pocket which, according to the Fund’s PPM, was to be carried and disclosed on DLI Capital’s
    16   financial statements. Deloitte also failed to disclose the related party transfer to DL Global in its
    17   2017 Audit Report as required by GAAS.
    18          124.    Deloitte Tax also supplied false information in the K-1s that it prepared for
    19   Plaintiffs in violation of applicable SSTSs. These K-1s identified taxable income associated with
    20   each account and certified that real investment income existed for each Plaintiffs’ account.
    21          125.    Had Deloitte performed audits that conformed to GAAS, it would have discovered
    22   that the Funds’ financial statements were false and that DLI did not have the assets they reported.
    23   Moreover, Deloitte Tax would not have issued K-1s to Plaintiffs that reported sham income and
    24   caused Plaintiffs to pay taxes on funds that did not exist.
    25          126.    Deloitte and Deloitte Tax failed to exercise reasonable care and competence in
    26   performing its Audits and communicating false information regarding the value of Plaintiffs’
    27   capital accounts to Plaintiffs. And, Deloitte and Deloitte Tax were negligent or reckless in
    28   communicating false information they believed to be true to Plaintiffs, on which Plaintiffs
                                                         - 24 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 26 of 127 Page ID #:34



     1   justifiably relied, to guide Plaintiffs in their investment decisions, including calculating and
     2   paying their individual tax liabilities and performance fees.
     3           127.    Deloitte and Deloitte Tax knew and intended that the Funds’ financial statements,
     4   Audit Reports, and K-1s would be provided to limited partners, including Plaintiffs, and would be
     5   relied on by them in making investment decisions and calculating their individual tax liabilities.
     6   Deloitte knew the identity of each Plaintiff because it sent audit confirmations directly to
     7   Plaintiffs and because Deloitte Tax prepared K-1s for each Plaintiff which listed each Plaintiff’s
     8   name and home address.
     9           128.    Plaintiffs were the specific class of persons who relied upon Deloitte’s Audit
    10   Reports, audited financial statements, and K-1s and who Deloitte and Deloitte Tax knew and
    11   intended would rely upon that work. Specifically, Deloitte expected and intended that Plaintiffs
    12   would rely on the Audit Reports and financial statements in deciding whether to invest, hold, sell
    13   or make additional investments in DLIF. Deloitte Tax also expected Plaintiffs to rely on the K-
    14   1s, which it represented were based on Deloitte’s Audit Reports, in preparing and paying his or
    15   her federal and state income taxes.
    16           129.    Plaintiffs justifiably relied upon the materially misleading Audit Reports, financial
    17   statements, and K-1s, without knowing they were false, in deciding whether to hold their
    18   investments or make additional investments in DLIF, making excessive management and
    19   performance fee payments, and paying personal income tax.
    20           130.    Plaintiffs’ reliance on Deloitte’s and Deloitte Tax’s misrepresentations was a
    21   substantial factor in causing Plaintiffs’ harm in an amount to be determined at trial.
    22           WHEREFORE, Plaintiffs pray for judgment against Deloitte and Deloitte Tax as
    23   hereinafter set forth.
    24                                    SECOND CAUSE OF ACTION
    25                               (Negligent Misrepresentation Against Opus)
    26           131.    Plaintiffs repeat and reallege the allegations in the foregoing Paragraphs as if
    27   restated in full herein.
    28
                                                         - 25 -
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 27 of 127 Page ID #:35



     1          132.    Opus served as DLI’s administrator from 2012 through 2019. As DLI’s
     2   administrator, Opus had a unique and special expertise and superior position with respect to
     3   providing administrative services and calculating the Funds’ NAV and account balances. As a
     4   result, Opus owed the limited partners, including Plaintiffs, a duty to exercise reasonable care in
     5   the performance of its duties as DLI’s administrator.
     6          133.    Opus owed these duties directly to Plaintiffs separate and apart from the
     7   contractual duties Opus owed to DLI. Opus assumed the duty to prepare Capital Statements for
     8   the benefit of each individual limited partner, including each Plaintiff, and Opus was fully aware
     9   that Plaintiffs would necessarily rely on the Capital Statements and NAV calculations to make
    10   investment decisions.
    11          134.    In its Capital Statements, Opus made representations about the Funds’ NAV and
    12   the funds available in each Plaintiff’s capital account.
    13          135.    Opus’ NAV calculations and Capital Statements were false. The NAV
    14   calculations were inflated and the Capital Accounts did not hold the amounts that Opus had
    15   represented.
    16          136.    In issuing the NAV calculations and Capital Statements, Opus acted negligently
    17   because it knew or had access to underlying Counterparty information and performance data
    18   which showed that its Capital Statements were false. Opus also acted negligently or recklessly by
    19   failing to verify the information received directly from Counterparties despite a duty to scrutinize
    20   and verify independently information relating to the NAV and Capital Statements. In addition, its
    21   failure to check or verify the information was reckless because Opus was aware of the increased
    22   risks surrounding the Fund’s assets because they had no independent observable market input.
    23          137.    Opus knew and intended that the Capital statements and NAV calculations would
    24   be provided to limited partners, including Plaintiffs, and that they would be relied on by Plaintiffs
    25   in making investment decisions. Opus knew the identity of each Plaintiff because Opus prepared
    26   Capital Statements for each Plaintiff which listed each Plaintiff’s name and home address.
    27          138.    Plaintiffs were a specific class of persons who relied upon Opus’ reports and
    28   statements and Opus knew and intended would rely upon that work. And, Opus made the false
                                                         - 26 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 28 of 127 Page ID #:36



     1   representations it believed to be true knowing that Plaintiffs would use and rely upon the
     2   misrepresentations for the particular purpose of determining whether to invest, make additional
     3   investments, and hold their investments in the Fund.
     4           139.    Plaintiffs justifiably relied upon the materially misleading Capital Statements and
     5   NAV calculations, without knowing they were false, in deciding to invest, make additional
     6   investments, and hold their investments in DLIF. Plaintiffs also relied on Opus’ NAV
     7   calculations in making excessive performance and incentive payments.
     8           140.    Plaintiffs reliance on Opus’ misrepresentation was a substantial factor in causing
     9   Plaintiffs’ harm in amount to be determined at trial.
    10           WHEREFORE, Plaintiffs pray for judgment against the Deloitte Defendants as hereinafter
    11   set forth.
    12                                     THIRD CAUSE OF ACTION
    13                              (Intentional Misrepresentation Against Opus)
    14           141.    Plaintiffs repeat and reallege the allegations in the foregoing Paragraphs as if
    15   restated in full herein.
    16           142.    Prior to Plaintiffs’ initial investment in DLIF, Opus made materially false and
    17   misleading statements to Plaintiffs’ RIA concerning its role and oversight as DLI’s independent
    18   administrator. Specifically, and as set forth in Paragraphs 83 through 84 above, Opus made direct
    19   representations to Plaintiffs’ RIA that it verified the asset valuations of DLI’s Counterparties and
    20   independently calculated the Funds’ NAV based on the platform data that it received directly
    21   from those Counterparties.
    22           143.    Upon information and belief, these material representations were in fact
    23   intentionally false. Specifically, Opus knew that it did not independently verify the underlying
    24   asset valuations of DLI Counterparties, did not perform independent NAV calculations, and did
    25   not receive platform data directly from DLI Counterparties. Had Opus independently verified the
    26   underlying asset valuations based on platform data that it received directly from Fund
    27   Counterparties, Opus would have identified, among other things, the systematic overvaluation of
    28   the Fund’s positions in QuarterSpot and VoIP Guardian.
                                                         - 27 -
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 29 of 127 Page ID #:37



     1               144.   Opus’ misstatements concerning its role as DLI’s administrator were designed to
     2   induce Plaintiffs’ reliance and investments in DLIF. Specifically, Opus communicated these
     3   material misrepresentations directly to Plaintiffs’ RIA prior to Plaintiffs’ initial investments in
     4   DLIF. At that time, Opus knew the RIA was performing pre-investment due diligence on behalf
     5   of Plaintiffs and that its misrepresentations concerning independent oversight and superior access
     6   to Counterparty information would entice Plaintiffs to invest in DLIF.
     7               145.   Plaintiffs did not know, nor could they have discovered through the exercise of
     8   any amount of due diligence, that Opus’ representations about the services it performed were
     9   false at the time they were made.
    10               146.   Plaintiffs justifiably relied on Opus’ misrepresentations and relied upon the
    11   absence of omitted facts necessary to make the facts represented not misleading. As previously
    12   set forth herein, in reliance on the Opus’ misrepresentations and omissions, Plaintiffs, among
    13   other things, deciding to invest in DLIF. Had Plaintiffs known of the falsity of Opus’
    14   representations, and the material facts that Opus wrongfully concealed, Plaintiffs would not have
    15   invested in DLIF.
    16               147.   Opus’ misrepresentations were material to Plaintiffs’ decision to invest in DLIF.
    17   Had Plaintiffs known that Opus did not independently verify the underlying asset valuations of
    18   DLI Counterparties as well as the Funds’ NAV based on the platform data that it received directly
    19   from Counterparties, Plaintiffs would not have invested in DLIF.
    20               148.   Plaintiffs’ reliance on Opus’ materially false and intentionally misleading
    21   representations was a substantial factor in causing Plaintiffs’ harm in an amount to be determined
    22   at trial.
    23               WHEREFORE, Plaintiffs pray for judgment against the Opus as hereinafter set forth.
    24                                          REQUEST FOR RELIEF
    25               WHEREFORE, Plaintiffs pray for trial by jury and respectfully request that the Court:
    26               A.     Enter judgment in favor of Plaintiffs against Defendants on all Counts;
    27               B.     Award Plaintiffs compensatory damages in an amount to be determined at trial and
    28   in excess of the minimum jurisdiction of this Court;
                                                            - 28 -
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 30 of 127 Page ID #:38



     1          C.      Award Plaintiffs cost of suit incurred herein, including reasonable attorneys’ fees
     2   as permitted by statute of other law;
     3          D.      Award Plaintiffs punitive damages against Opus on Count III; and,
     4          E.      Such other and further relied as the Court deems just and proper.
     5
     6   Dated: April 27, 2020
                                                           HOGE, FENTON, JONES & APPEL, INC.
     7
     8
     9                                                    By:
                                                                 Eugene Ashley
    10                                                           Attorneys for Plaintiffs
    11

    12

    13

    14
    15

    16

    17

    18

    19

    20
    21

    22
    23

    24
    25
    26

    27
    28
                                                        - 29 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 31 of 127 Page ID #:39



                                   EXHIBIT A
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 32 of 127 Page ID #:40




                           DIRECT          LENDING
                                 INVESTMENTS




                            Direct Lending Income Fund, LP

                                  Financial Statements
                         with the Independent Auditors’ Report

                         For the year ended December 31, 2016
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 33 of 127 Page ID #:41




                                 Direct Lending Income Fund, LP


                                           Table of Contents


   Independent Auditors’ Report                                                              3

   Statement of Assets, Liabilities and Partners’ Capital                                    5

   Statement of Operations                                                                   6

   Statement of Changes in Partners’ Capital                                                 7

   Statement of Cash Flows                                                                   8

   Notes to Financial Statements                                                             9

   Audited financial statements of DLI Capital, Inc. and Subsidiaries, for the period from
     October 1, 2016 through December 31, 2016
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 34 of 127 Page ID #:42




                                                                                           Deloitte & Touche LLP

   Deloitte.                                                                               555 Mission Street
                                                                                           Suite 1400
                                                                                           San Francisco, CA 94105
                                                                                           USA

                                                                                           Tel:+1415    783 4000
                                                                                           www.deloitte.com

   INDEPENDENT AUDITORS’ REPORT


   To Direct Lending Income Fund, LP:

   We have audited the accompanying financial statements of Direct Lending Income Fund, LP (the
   “Partnership”) which comprise the statement of assets, liabilities and partners’ capital as of December 31,
   2016, and the related statements of operations, changes in partners’ capital, and cash flows for the year
   then ended, and the related notes to the financial statements.

   Management’s Responsibility for the Financial Statements

   Management is responsible for the preparation and fair presentation of these financial statements in
   accordance with accounting principles generally accepted in the United States of America; this includes
   the design, implementation, and maintenance of internal control relevant to the preparation and fair
   presentation of financial statements that are free from material misstatement, whether due to fraud or
   error.

   Auditors’ Responsibility

   Our responsibility is to express an opinion on these financial statements based on our audit. We
   conducted our audit in accordance with auditing standards generally accepted in the United States of
   America. Those standards require that we plan and perform the audit to obtain reasonable assurance about
   whether the financial statements are free from material misstatement.

   An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
   the financial statements. The procedures selected depend on the auditor’s judgment, including the
   assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.
   In making those risk assessments, the auditor considers internal control relevant to the Partnership’s
   preparation and fair presentation of the financial statements in order to design audit procedures that are
   appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of
   the Partnership’s internal control. Accordingly, we express no such opinion. An audit also includes
   evaluating the appropriateness of accounting policies used and the reasonableness of significant
   accounting estimates made by management, as well as evaluating the overall presentation of the financial
   statements.

   We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
   our audit opinion.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 35 of 127 Page ID #:43



   Opinion

   In our opinion, the financial statements referred to above present fairly, in all material respects, the
   financial position of Direct Lending Income Fund, LP as of December 31, 2016, and the results of its
   operations, changes in its partners’ capital, and its cash flows for the year then ended, in accordance with
   accounting principles generally accepted in the United States of America.




   April 26, 2017
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 36 of 127 Page ID #:44

                                 Direct Lending Income Fund, LP
                         Statement of Assets, Liabilities and Partners' Capital
                                                   December 31, 2016




     Assets
     Investment in DLI Capital, Inc.                                                        $             152,726,363
     Note receivable from DLI Capital, Inc.                                                               610,905,452
     Cash                                                                                                  31,820,985
     Interest receivable                                                                                    5,998,473
     Dividend receivable                                                                                       242,733
     Total Assets                                                                                         801,694,006



     Liabilities
     Withdrawals payable                                                                                    19,994,124
     Distributions payable                                                                                   2,112,484
     Advance capital contributions                                                                          27,249,223
     Withholding taxes payable                                                                                     819
     Due to DLI Capital, Inc.                                                                                   86,041
     Total Liabilities                                                                                      49,442,691

     Partners' Capital                                                                      $             752,251,315




   Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.        5
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 37 of 127 Page ID #:45

                                        Direct Lending Income Fund, LP
                                           Statement of Operations
                                           Year ended December 31, 2016



        Investment Income:
        Interest income                                                                         $        67,966,524

        Investment income from Notes Receivable and Investment in
           DLI Capital, Inc. (Note 1):
        Interest income                                                                                  18,233,021
        Dividend income (net of withholding taxes of $15,908)                                               776,799
           Total investment income from DLI Capital, Inc.                                                19,009,820
             Total investment income                                                                     86,976,344

        Fund Expenses:
        Management fees                                                                                   4,137,361
        Administration fees                                                                                 223,343
        Professional fees                                                                                   762,200
        Custody fees                                                                                        149,095
        Legal fees                                                                                          877,044
        Other expenses                                                                                      111,977
          Total fund expenses                                                                             6,261,020
             Net investment income                                                                       80,715,324

        Net realized gain (loss) and unrealized appreciation (depreciation)
          from investments:
        Net realized gain (loss) on investments                                                          (5,321,538)
        Net change in unrealized appreciation (depreciation) on investments                               1,777,130
          Net realized and unrealized gain (loss) from investments                                       (3,544,408)
             Net increase in partners' capital resulting from operations                        $        77,170,916




   Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.      6
     Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 38 of 127 Page ID #:46

                                           Direct Lending Income Fund, LP
                                      Statement of Changes in Partners’ Capital
                                                 Year ended December 31, 2016




                                                              General                       Limited
                                                              Partner                       Partners                         Total
Increase in partners' capital from operations:
  Net investment income                                   $            73,813           $        77,097,103             $     77,170,916

Distributions to limited partners                                            -                 (21,334,545)                  (21,334,545)

Performance allocation                                           10,374,102                    (10,374,102)                               -

Capital transactions:
  Capital contributions                                                1,482                   493,397,558                    493,399,040
  Capital withdrawals                                           (12,119,861)                 (192,348,827)                  (204,468,688)
Net increase (decrease) in partners' capital
resulting from capital transactions                             (12,118,379)                   301,048,731                   288,930,352

Net increase (decrease) in partners' capital                     (1,670,464)                   346,437,187                   344,766,723
Partners' Capital, beginning of the year                           1,685,419                   405,799,173                   407,484,592
Partners' Capital, end of the year                        $           14,955            $      752,236,360              $    752,251,315




       Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.                 7
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 39 of 127 Page ID #:47

                                        Direct Lending Income Fund, LP
                                            Statement of Cash Flows
                                           Year ended December 31, 2016



   Cash flows from operating activities:

   Net increase in partners' capital from operations                                                $        77,170,916
   Adjustments to reconcile net increase in partners' capital from
     operations to net cash used in operating activities:
        Purchase of investments                                                                            (621,022,035)
        Proceeds from sales of investments and principal repayments                                         295,174,149
        Net realized loss from investments                                                                     5,321,538
        Net change in unrealized (appreciation) depreciation on investments                                  (1,777,130)
        Purchase of Investment in DLI Capital, Inc.                                                         (18,170,858)
   Changes in operating assets and liabilities:
     Increase in Note receivable from DLI Capital, Inc.                                                     (72,683,433)
     Decrease in Due from Platforms                                                                          11,429,565
     Increase in Interest receivable                                                                         (3,249,915)
     Increase in Dividend receivable                                                                           (242,733)
     Decrease in Other assets                                                                                    646,486
     Increase in Taxes payable                                                                                        819
     Increase in Due to DLI Capital, Inc.                                                                         86,041
     Decrease in Payable to General Partner                                                                         (445)
     Decrease in Other liabilities                                                                             (130,664)
        Net cash used in operating activities                                                              (327,447,699)

   Cash flows from financing activities:
     Proceeds from capital contributions                                                                    493,399,040
     Change in advance capital contributions                                                                 (2,628,836)
     Payments for capital withdrawals                                                                      (181,294,742)
     Change in withdrawals payable                                                                           17,922,822
     Change in distributions payable                                                                             968,598
     Net cash provided by financing activities                                                              328,366,882

   Net increase in cash                                                                                         919,183
   Cash, beginning of year                                                                                   30,901,802
   Cash, end of year                                                                                $        31,820,985

   Supplemental information and non-cash operating activities:

   Amounts paid for withholding taxes                                                               $           (15,089)
   In-kind purchase of investment in DLI Capital, Inc.                                                     (134,555,505)
   In-kind increase in note receivable from DLI Capital, Inc.                                              (538,222,019)



   Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.           8
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 40 of 127 Page ID #:48

                                          Direct Lending Income Fund, LP
                                           Notes to Financial Statements
                                                      December 31, 2016



   1. Organization and Basis of Presentation

   Direct Lending Income Fund, L.P. (the "Partnership"), a Delaware investment limited partnership, was
   organized on September 21, 2012 and commenced operations on November 1, 2012. The Partnership
   was organized to operate as a private investment partnership.

   During the period of January 1, 2016 through September 31, 2016, the Partnership operated as a stand-
   alone, open-ended investment fund. On October 1, 2016, the Partnership invested into DLI Capital, Inc.
   (the “Master Fund”) via a subscription in-kind, by assigning its investments and other assets into a
   subsidiary of the Master Fund in exchange for a combination of the Master Fund’s debt and equity. The
   Master Fund is organized to invest directly or indirectly in short-term loans, lines of credit, receivables,
   other debt obligations and real estate loans. The consolidated financial statements of the Master Fund,
   including the consolidated condensed schedule of investments are attached to and should be read in
   conjunction with the Partnership’s financial statements. The Partnership owned approximately 91.9% of
   the Master Fund at December 31, 2016.

   Direct Lending Investments, LLC, a related party, serves as the general partner and investment manager
   (the “General Partner”) of the Partnership. The General Partner is registered as an investment advisor
   with the Securities and Exchange Commission under the Investment Advisers Act of 1940.

   Opus Fund Services (Bermuda) Ltd. serves as the Partnership’s administrator providing administrative
   and record keeping services.

   Basis of Presentation

   The financial statements have been prepared in conformity with the accounting principles generally
   accepted in the United States of America (“GAAP”). The Partnership is an investment company and
   follows the accounting and reporting guidance in Financial Accounting Standards Board (“FASB”)
   Accounting Standards Codification (“ASC”) 946. The financial statements have been presented in US
   Dollars.

   2. Summary of Significant Accounting Policies

   Use of Estimates

   The preparation of financial statements in conformity with GAAP requires management to make
   estimates and assumptions in determining the reported amounts of assets and liabilities, including the
   fair value of investments, and disclosure of contingent assets and liabilities at the date of the financial
   statements and the reported amounts of income and expenses during the reporting period. Actual
   results could differ from those estimates and those differences could be material.




                                                                                                             9
   Refer to accompanying consolidated financial statements of DLI Capital, Inc.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 41 of 127 Page ID #:49

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   Cash

   Cash consists of cash at financial institutions. Cash includes $27.2 million of deposits representing
   advanced capital contributions held at Northbrook Bank & Trust in the custody of the Partnership’s
   administrator, Opus Fund Services.

   Note Receivable

   Effective October 1, 2016, the Partnership entered into a loan and security agreement with the Master
   Fund, whereby the Partnership provides a revolving credit facility, collateralized by the assets of the
   Master Fund, up to $2,000,000,000. The facility earns interest at 12% annually of the daily principal
   balance outstanding, receivable monthly, in arrears. The maturity date of the facility of September 30,
   2021, and the Note is due in full at that date.

   The principal balance outstanding at December 31, 2016 is $610,905,452. For the period of October 1,
   2016 through December 31, 2016, the Partnership earned $18,233,021 in interest income, of which
   $5,998,473 is receivable as of December 31, 2016.

   Dividend Income

   Dividend income is recognized on the ex-dividend date and comprises the Partnership’s allocable
   portion of net earnings of the Master Fund. For the period of October 1, 2016 through December 31,
   2016, the Partnership recognized $776,799 in dividends (net of withholding taxes) from the Master
   Fund, of which $242,733 is receivable at December 31, 2016.

   Valuation of Investment in DLI Capital, Inc.

   The Partnership records its investment in the Master Fund at its proportionate share of equity of the
   Master Fund. Valuation of investments held by the Master Fund, including, but not limited to, the
   valuation techniques used and categorization within the fair value hierarchy of investments, are
   discussed in the notes to the Master Fund’s consolidated financial statements, included elsewhere in
   this report.

   Income Taxes

   No provision for Federal, state and local income taxes has been made in the accompanying financial
   statements, as individual partners are responsible for their proportionate share of the Partnership’s
   taxable income. Interest, dividends and other income realized by the Partnership from non-U.S. sources
   and capital gains realized on the sale of securities of non-U.S. issuers may be subject to withholding and
   other taxes levied by the jurisdiction in which the income is sourced.

   Tax laws are complex and subject to different interpretations by the taxpayer and taxing authorities.
   Significant judgment is required when evaluating tax positions and related uncertainties. Future events
   such as changes in tax legislation could require a provision for income taxes and any such changes could
                                                                                                          10
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 42 of 127 Page ID #:50

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   significantly affect amounts reported in the statement of operations. The Partnership is subject to
   potential examination by taxing authorities in various jurisdictions. The open tax years under potential
   examination vary by jurisdiction. The Partnership recognizes interest and penalties, if any, related to
   unrecognized tax benefits as income tax expense in the statement of operations. As of December 31,
   2016, there was no impact to the financial statements relating to accounting for uncertainty in income
   taxes.

   3. Investment Valuations and Fair Value Measurements

   Fair Value – Definition and Hierarchy

   In determining fair value, the Partnership uses GAAP, which establishes a hierarchy that prioritizes the
   inputs used to measure fair value. Debt and equity securities that are not publicly traded or whose
   market prices are not readily available are valued at fair value as determined in good faith by
   management. The fair values are developed based on the best information available in the
   circumstances, in the absence of an observable input. Investments are categorized based on the lowest
   level of input significant to the fair value measurement, as follows:

             Level 1 – The valuation is based on unadjusted quoted prices in active markets for identical
             instruments.

             Level 2 – The valuation is based on observable inputs such as quoted prices for similar
             instruments in active markets, quoted prices for identical or similar instruments in markets that
             are not active, and model-based valuation techniques for which all significant inputs are
             observable in the market.

             Level 3 – The valuation is based on unobservable data used when there is little or no market
             activity and reflects management’s own assumptions about how market participants would
             price such assets. Level 3 valuations are typically performed using pricing models, discounted
             cash flow or similar techniques.

   Measurement of fair value using level 2 and level 3 inputs necessitates the use of estimates and
   assumptions that are inherently subjective, and the values determined by management as a result of
   using such inputs may differ significantly from the values that would have been used had observable
   quotations in an active market existed, and the differences could be material. The level of input used for
   valuing securities is not necessarily an indication of the risk associated with investing in those securities.

   Fair Value – Valuation Processes

   The General Partner is responsible for valuation policies and procedures and determining the fair value
   of the investments. Such procedures are designed to assure that the applicable valuation approach is
   appropriate and that values included in these financial statements that are based on unobservable
   inputs are reasonable.

                                                                                                              11
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 43 of 127 Page ID #:51

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   3. Investment Valuations and Fair Value Measurements (continued)

   The Managing Member of the General Partner oversees the valuation process, which includes
   consultation with internal valuation professionals and corroboration by third party valuation
   professionals on a quarterly basis. The Managing Member of the General Partner reviews decisions and
   recommendations made by internal valuation professionals, changes in fair value measurements and
   may, as considered appropriate, update fair value guidelines to reflect available information.

   Fair Value – Valuation Techniques and Inputs

   The fair value of debt securities, which includes platform notes and asset-backed facilities, is determined
   using an income approach. The income approach uses valuation techniques that measure the net
   present value of anticipated future economic benefits (i.e. net cash flows). The estimated net cash flows
   generally develop an estimate of future cash flows that are expected to occur over the life of the
   contract based on investment-specific historical performance rates and default rates, loan to value
   ratios for the facilities, and covenant compliance, including the timeliness of interest payments. The
   default rate presented is an annualized, average estimate developed with respect to the platform notes
   or the borrowing base for the asset backed facilities, based on borrowing base eligibility rules underlying
   each facility. Where a cash flow estimate is not used, other unobservable inputs may be available,
   including recent transaction information.

   The fair value of equity investments in private companies is determined using the practical expedient
   described in ASC 820-10-35-59 - Measuring the Fair Value of Investments in Certain Entities That
   Calculate Net Asset Value per Share (or Its Equivalent). Management reviews source data for these
   positions, including monthly financial statements and collateral asset reports, as well as ownership
   interests owned by the Partnership. Management also inspects the quality and performance of the
   underlying assets on a regular basis to validate the asset value of those private companies.

   Fair Value Measurements

   The Partnership’s investments are categorized as Level 3 investments. The following table provides a
   reconciliation of the beginning and ending balances for all investments for the year ended December 31,
   2016:
   Beginning balance, January 1, 2016                                                   $     394,982,535
              (1)
   Purchases                                                                                  621,022,035
   Principal payments                                                                       (295,174,149)
   Net realized loss on investments                                                            (5,321,538)
   Net change in unrealized appreciation on investments                                          1,777,130
   Transferred to DLI Capital, Inc.                                                         (717,286,013)
   Ending balance, December 31, 2016                                                    $                ─

   Net change in unrealized gain on investments still held at December 31, 2016         $               ─
   (1) Purchases include capitalized interest.
   During the year ended December 31, 2016, there were no transfers between Levels 1, 2 or 3 of the fair
   value hierarchy.

                                                                                                             12
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 44 of 127 Page ID #:52

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   4. Partnership Terms

   Contributions

   The minimum initial capital contribution by investors (“Limited Partners”) to the Partnership is
   $250,000, subject to the General Partner’s sole discretion to accept subscriptions for lesser amounts.
   The General Partner may, in its sole discretion, elect to temporarily or permanently suspend the offering
   of Interests. The General Partner may, in its sole discretion, reject any subscription request for any
   reason or no reason.

   The Partnership may accept such amounts as of the first business day of any calendar month, or at such
   other times as the General Partner may permit.

   Contributions received in advance of the effective date are recorded as advance capital contributions on
   the Statement of Partner’s Capital. At December 31, 2016, advance capital contributions totaled
   $27,249,223.

   Withdrawals

   Limited Partners may generally request to withdraw all or a portion of the balance in their capital
   account as of the end of any calendar month (a “Withdrawal”), provided that the Partnership receives at
   least 35 days prior written notice of such withdrawal. There is no minimum duration or “lock-up” period
   for investments in the Partnership. The General Partner expects in normal circumstances that payments
   for Withdrawals will generally be made within 30 days of the effective withdrawal date (except to the
   extent of any unrealized side pocket investments); however, if sufficient cash is not available to
   accommodate all withdrawal requests, the General Partner will allocate a pro rata share of cash
   available for withdrawals, based on the relative net asset value of the capital accounts held by all limited
   partners requesting withdrawal, in each calendar month to each limited partner requesting a
   withdrawal until the request is paid in full. Withdrawals payable to Limited Partners at December 31,
   2016 was $19,994,124.

   Distributions

   Limited Partners in the Partnership may elect to receive periodic monthly distributions equal to the
   amount of net profits allocated to the Limited Partner’s Capital Account for the month. Limited Partners
   may make the election at the time they initially subscribe to invest in the Partnership and may change
   their election at any time, provided that any change to an election will only be given effect for a
   calendar month if it is received at least 20 days before the end of the month. The distributions will
   generally be paid within 30 days after the end of each calendar month. All periodic monthly distributions
   are subject to availability of cash to fund such distributions. The amount due to the Limited Partners for
   distributions as of December 31, 2016 amounts to $2,112,484.




                                                                                                            13
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 45 of 127 Page ID #:53

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   5. Allocation of Profit and Loss and Related Party Transactions

   At the end of each accounting period of the Partnership, any net profit or loss is allocated to the capital
   accounts of all Partners in proportion to their respective allocation percentages for such period. For this
   purpose, each accounting period shall end at the close of each month, at any other time a Partner
   makes an additional capital contribution or affects a withdrawal, and at such other times as the General
   Partner may determine.

   During the period of January 1, 2016 through September 30, 2016, the General Partner earned monthly
   management fees equal to 0.0833% (1% per annum) of each Limited Partner’s Capital Account, payable
   in advance. For that period, management fees incurred were $4,137,361. Beginning October 1, 2016,
   management fees are incurred at the Master Fund, based on the Master Fund’s equity invested
   allocable to each Limited Partner. Refer to the financial statements of DLI Capital, Inc. for further details.

   During the period of January 1, 2016 through September 30, 2016, the General Partner earned a
   Performance Allocation in an amount equal to 20% of the excess of (i) the net profits (less any net
   losses) otherwise allocable for such month to the capital account of each Limited Partner over (ii) any
   balance remaining in such limited partner’s cumulative loss account as of the beginning of such calendar
   month. The General Partner has the right to reduce or waive management fees and performance
   allocation for any limited partner. The performance allocation totaled $10,374,102 for the period from
   January 1, 2016 to September 30, 2016.

   Beginning October 1, 2016, the General Partner no longer received a performance allocation. Instead, a
   performance fee is incurred by DLI Capital, Inc., based on each Limited Partner’s allocable net earnings
   before interest expense and taxes. Refer to the financial statements of DLI Capital, Inc. for further
   information. For the period from October 1, 2016 through December 31, 2016, the Master Fund
   incurred $1,251,592 in management fees and $3,019,046 in performance fees on behalf of the
   Partnership.

   The General Partner may enter into agreements with certain Limited Partners that will result in different
   terms of an investment in the Partnership than the terms applicable to other Limited Partners. As a
   result of such agreements, certain Limited Partners may receive lower Management Fee rates or
   Performance Allocations/Fees. The General Partner is not required to notify the other Limited Partners
   of any such agreement or any of the rights and/or terms or provisions thereof, nor is the General
   Partner required to offer such additional and/or different terms or rights to any other Limited Partner.
   The General Partner may enter into any such agreement with any Limited Partner at any time in its sole
   discretion.

   Members of the General Partner and affiliated persons and other related parties have individual limited
   partner capital accounts totaling approximately $6 million at December 31, 2016.

   Expense Limitation Agreement

   For the period of January 1, 2016 through September 30, 2016, the Partnership was subject to an
   expense limitation agreement, where by the General Partner would pay any expenses of the
   Partnership, other than Management Fees or Transaction Expenses, to the extent that such expenses
                                                                                                              14
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 46 of 127 Page ID #:54

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   5. Allocation of Profit and Loss and Related Party Transactions (continued)

   exceed 1% on an annual basis or 0.0833% per month, subject to a recoupment in future months. No
   amounts were subject to the expense limitation agreement for the period and the General Partner did
   not recoup any amounts during the period.

   Effective October 1, 2016, the expense limitation agreement is in place for the Master Fund, instead of
   the Partnership. Refer to the financial statements of DLI Capital, Inc. for further information.

   6. Indemnifications

   The Partnership enters into contracts in the ordinary course of business under which it agrees to
   indemnify counterparties from certain liabilities arising out of business that they conduct with the
   Partnership. The Partnership’s maximum exposure under these arrangements is unknown. However, the
   Partnership has not had prior claims or losses pursuant to these contracts and expects the risk of loss to
   be remote.

   7. Financial Highlights

   Financial highlights for the year ended December 31, 2016 are as follows:

          Total return
             Total return before performance allocation                                     12.85    %
             Performance allocation to General Partner                                      (1.64)
             Total return after performance allocation to General Partner                   11.21

          Ratios to average limited partners’ capital
             Net investment income                                                           12.16   %

              Expenses                                                                        0.99
              Reallocation to General Partner                                                 1.64
              Expenses and reallocation to General Partner                                    2.63

   An individual partner’s performance may vary based on different financial arrangements such as
   management fee, performance allocation/fees and the timing of capital transactions.

   Total return is computed based on the change in the Limited Partners’ capital accounts taken as a whole
   during the period, adjusted for capital contributions and withdrawals.

   8. Subsequent Events

   For the period from January 1, 2017 through April 26, 2017, the Partnership accepted capital
   contributions of approximately $134,746,000 inclusive of the contributions made in advance of
   $27,249,223 at December 31, 2016.

   During the period January 1, 2017 through April 26, 2017, capital withdrawals by limited partners
   totaled $44,585,397 and distributions to limited partners totaled $7,858,300.
                                                                                                          15
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 47 of 127 Page ID #:55

                                           Direct Lending Income Fund, LP
                                            Notes to Financial Statements



   8. Subsequent Events (continued)

   Management has evaluated subsequent events through April 26, 2017, the date the financial statements
   were available to be issued. Management has determined that there are no other material events that
   would require adjustment to or disclosure in the Partnership’s financial statements.




                                                                                                    16
   Refer to audited consolidated financial statements of DLI Capital, Inc., attached.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 48 of 127 Page ID #:56




                             DIRECT           LENDING
                                   INVESTMENTS




                              DLI Capital, Inc. and Subsidiaries

                             Consolidated Financial Statements
                           with the Independent Auditors’ Report

             For the period from October 1, 2016 (Commencement of Operations)
                                 through December 31, 2016
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 49 of 127 Page ID #:57




                                      DLI Capital, Inc. and Subsidiaries


                                                     Table of Contents

   Independent Auditors’ report                                            3

   Consolidated Statement of Assets and Liabilities                        5

   Consolidated Condensed Schedule of Investments                          6

   Consolidated Statement of Operations                                    8

   Consolidated Statement of Changes in Net Assets                         9

   Consolidated Statement of Cash Flows                                    10

   Notes to Consolidated Financial Statements                              11




   See accompanying notes to financial statements.                              2
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 50 of 127 Page ID #:58



                                                                                          Deloitte & Touche LLP

   Deloitte.                                                                              555 Mission Street
                                                                                          Suite 1400
                                                                                          San Francisco, CA 94105
                                                                                          USA
                                                                                          Tel:+1415 783 4000
                                                                                          www.deloitte.com

   INDEPENDENT AUDITORS’ REPORT


   To DLI Capital, Inc. and Subsidiaries:


   We have audited the accompanying consolidated financial statements of the DLI Capital, Inc. and
   Subsidiaries (the “Company”) which comprise the consolidated statement of assets and liabilities,
   including the consolidated condensed schedule of investments, as of December 31, 2016, and the related
   consolidated statements of operations, changes in net assets, and cash flows for the period from
   October 1, 2016 (commencement of operations) through December 31, 2016, and the related notes to the
   consolidated financial statements.

   Management’s Responsibility for the Consolidated Financial Statements

   Management is responsible for the preparation and fair presentation of these consolidated financial
   statements in accordance with accounting principles generally accepted in the United States of America;
   this includes the design, implementation, and maintenance of internal control relevant to the preparation
   and fair presentation of financial statements that are free from material misstatement, whether due to fraud
   or error.

   Auditors’ Responsibility

   Our responsibility is to express an opinion on these consolidated financial statements based on our audit.
   We conducted our audit in accordance with auditing standards generally accepted in the United States of
   America. Those standards require that we plan and perform the audit to obtain reasonable assurance about
   whether the consolidated financial statements are free from material misstatement.

   An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
   the financial statements. The procedures selected depend on the auditor’s judgment, including the
   assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.
   In making those risk assessments, the auditor considers internal control relevant to the Company’s
   preparation and fair presentation of the financial statements in order to design audit procedures that are
   appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of
   the Company’s internal control. Accordingly, we express no such opinion. An audit also includes
   evaluating the appropriateness of accounting policies used and the reasonableness of significant
   accounting estimates made by management, as well as evaluating the overall presentation of the financial
   statements.

   We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
   our audit opinion.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 51 of 127 Page ID #:59



   Opinion

   In our opinion, the consolidated financial statements referred to above present fairly, in all material
   respects, the financial position of DLI Capital, Inc. and Subsidiaries as of December 31, 2016, and the
   results of its operations, changes in its net assets, and its cash flows for the period from October 1, 2016
   (commencement of operations) through December 31, 2016, in accordance with accounting principles
   generally accepted in the United States of America.




   April 26, 2017
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 52 of 127 Page ID #:60

                                  DLI Capital, Inc. and Subsidiaries
                           Consolidated Statement of Assets and Liabilities
                                                  December 31, 2016




        Assets
        Investments at fair value (cost $ 810,613,247)                $       804,375,693
        Cash                                                                   14,193,313
        Due from Platforms                                                     12,426,171
        Interest receivable                                                     8,210,265
        Prepaid assets                                                             780,018
        Other assets                                                                86,041
        Total Assets                                                          840,071,501

        Liabilities
        Interest payable                                                        6,405,581
        Management fees payable                                                     19,663
        Performance fees payable                                                1,618,755
        Loan servicing fees payable                                                228,933
        Taxes payable                                                              520,659
        Dividends payable                                                          306,949
        Other liabilities                                                          547,822
        Debt                                                                  664,338,511
        Total Liabilities                                                     673,986,873

        Commitments and contingencies (Note 8)

        Net Assets                                                    $       166,084,628

        Analysis of Net Assets:
        Net capital paid in on shares of common stock                         166,084,628
        Net Assets (equivalent to $10 per share based on
          16,608,462.80 shares of common stock outstanding)           $       166,084,628




   Refer to accompanying notes to financial statements.                                      5
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 53 of 127 Page ID #:61

                                       DLI Capital, Inc. and Subsidiaries
                               Consolidated Condensed Schedule of Investments
                                                   December 31, 2016



                                                               Principal /   Percentage of
 Investments, at fair value                                       Cost        Net Assets             Fair Value
 United States
   Debt Investments
     Asset-Backed Facilities
        Consumer debt
          CarePayment, LLC                                 $   18,490,609          11.13     %   $   18,490,609
          FundHero, LLC                                        22,900,000          13.79             22,900,000

       Receivables
         Capstone Business Funding, LLC                        29,675,789          17.87             29,675,789
         Forward Financing SPV, LLC                            33,000,000          19.87             33,000,000

       Real estate
         DLI Properties, LLC                                   192,500,000        115.90             192,500,000
         Indigo-DLI Holdings I, LLC                              8,743,038          5.26               8,743,038

       Telecommunications
           VoIP Guardian Partners I, LLC                        98,879,915         59.54              98,879,915
     Total Asset-Backed Facilities                             404,189,351        243.36             404,189,351

     Corporate loans and revolvers
       Finance
           LendingUSA, LLC                                     19,966,477          12.02             19,966,477
       Other Corporate loans and revolvers                     18,188,891          10.96             18,188,891
     Total Corporate loans and revolvers                       38,155,368          22.98             38,155,368
                              (1)
     Small business loans
       Finance
           QuarterSpot, Inc.                                   123,308,617         73.67             122,347,560
           Dealstruck Holdings, Inc.                            62,749,019         35.63              59,175,913
           Other small business loans                            2,035,337          0.78               1,294,483
     Total small business loans                                188,092,973        110.08             182,817,956
                        (1)
     Real Estate loans
       Real Estate
           BayPoint Capital Partners, LP
              Loan 20-1                                        11,533,872           6.94             11,533,872
              Other BayPoint Loans                             10,235,462           6.16             10,235,462
           Biz 2 Credit - Commercial Real Estate                8,571,150           5.16              8,571,150
       Other real estate loans                                  1,700,000           1.00              1,660,000
     Total Real Estate Loans                                   32,040,484          19.26             32,000,484
                  (1)
     Receivables
       Finance
          Biz 2 Credit, Inc.                                    51,127,826         30.23              50,205,289
   Total Debt Investments                                      713,606,002        425.91             707,368,448

    Refer to accompanying notes to financial statements.                                                      6
   Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 54 of 127 Page ID #:62

                                          DLI Capital, Inc. and Subsidiaries
                                  Consolidated Condensed Schedule of Investments
                                                            December 31, 2016




                                                                                                    Percentage of
Investments, at fair value (continued)                                    Principal / Cost           Net Assets                     Fair Value
  Equity Interests in Limited Liability Companies
    Finance
        CP Holdings 2, LLC                                         $          28,812,517                       17.35    %     $      28,812,517
        LCUSA Funding, LLC                                                    63,502,552                       38.24                 63,502,552
    Other equity interests in limited liability companies                      4,692,176                        2.83                  4,692,176
  Total Equity Investments                                                    97,007,245                       58.42                 97,007,245
 Total Investments, at fair value                                  $         810,613,247                      484.33    %     $     804,375,693


Footnote (1): Unless otherwise identified, these investments represent a pool of loans or receivables originated by the counterparty listed, with
none greater than 5% of Net Assets.




         Refer to accompanying notes to financial statements.                                                                            7
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 55 of 127 Page ID #:63

                                    DLI Capital, Inc. and Subsidiaries
                                  Consolidated Statement of Operations
              For the period from October 1, 2016 (Commencement of Operations) through
                                          December 31, 2016



     Investment Income:

     Interest income                                                                 $    31,285,409
        Total investment income                                                           31,285,409

     Expenses:
     Interest expense                                                                     19,020,570
     Management fees                                                                       1,973,897
     Performance fees                                                                      4,322,731
     Administration fees                                                                      106,919
     Custody fees                                                                             115,000
     Professional fees                                                                        221,427
     Legal fees                                                                                90,375
     Other expenses                                                                           180,464
        Total expenses                                                                    26,031,383
     Management fees waived (Note 4)                                                        (664,307)
     Performance fees waived (Note 4)                                                     (1,158,708)
        Net expenses                                                                      24,208,368
          Net investment income before provision for taxes                                 7,077,041
     Withholding taxes                                                                        (32,117)
     Income taxes                                                                           (488,871)
          Net investment income after provision for taxes                                  6,556,053

     Net realized gain (loss) and unrealized appreciation (depreciation) from investments:
     Net realized gain (loss) on investments                                               (9,368,981)
     Net change in unrealized appreciation (depreciation) on investments                    3,688,711
       Net realized and unrealized gain (loss) from investments                            (5,680,270)

          Net increase in net assets resulting from operations                       $        875,783




   Refer to accompanying notes to financial statements.                                                  8
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 56 of 127 Page ID #:64

                                  DLI Capital, Inc. and Subsidiaries
                          Consolidated Statement of Changes in Net Assets
              For the period from October 1, 2016 (Commencement of Operations) through
                                          December 31, 2016



   Increase in net assets resulting from operations:
     Net investment income                                                  $        6,556,053
     Net realized loss on investments                                               (9,368,981)
     Net change in unrealized appreciation (depreciation) on investments             3,688,711
   Net increase in net assets resulting from operations                                 875,783

   Dividends to shareholders from:
     Net increase in net assets resulting from operations                             (875,783)

   Capital transactions:
     Issuance of common stock                                                      166,084,628

   Total increase in net assets                                                    166,084,628

   Net assets, beginning of period                                                           -
   Net Assets, end of period                                                $      166,084,628

   Changes in Capital Shares
   Common stock, at beginning of period                                                      -
     Issuance of common stock                                                    16,608,462.80
   Common stock, at end of period                                                16,608,462.80




   Refer to accompanying notes to financial statements.                                          9
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 57 of 127 Page ID #:65

                                    DLI Capital, Inc. and Subsidiaries
                                  Consolidated Statement of Cash Flows
              For the period from October 1, 2016 (Commencement of Operations) through
                                          December 31, 2016



  Cash flows from operating activities:
  Net increase in net assets resulting from operations                     $             875,783
  Adjustments to reconcile net increase in net assets resulting
    from operations to net cash used in operating activities:
    Purchases of investments                                                      (179,612,435)
    Proceeds from sales of investments and principal repayments                      86,842,485
    Net realized loss on investments                                                  9,368,981
    Net change in unrealized (appreciation) depreciation on investments              (3,688,711)
  Changes in operating assets and liabilities:
    Increase in Due from Platforms                                                 (12,426,171)
    Increase in Interest receivable                                                 (8,210,265)
    Increase in Prepaid assets                                                        (780,018)
    Increase in Other assets                                                            (86,041)
    Increase in Interest payable                                                     6,405,581
    Increase in Management fees payable                                                  19,663
    Increase in Performance fees payable                                             1,618,755
    Increase in Loan servicing fees payable                                             228,933
    Increase in Taxes payable                                                           520,659
    Increase in Other liabilities                                                       547,825
    Net cash used in operating activities                                          (98,374,976)

  Cash flows from financing activities:
    Proceeds from issuance of common stock                                          22,627,425
    Proceeds from borrowings on debt                                                90,509,699
    Dividends paid                                                                    (568,835)
      Net cash provided by financing activities                                    112,568,289

  Net increase in cash                                                              14,193,313
  Cash, beginning of period                                                                  -
  Cash, end of period                                                      $        14,193,313

  Supplemental information and non-cash financing activities:
  Cash paid for interest expense                                           $       (12,614,989)
  Cash paid for income and withholding taxes                                              (329)
  In-kind issuance of common stock                                                 143,457,203
  In-kind debt borrowings                                                          573,828,812




   Refer to accompanying notes to financial statements.                                       10
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 58 of 127 Page ID #:66


                                DLI Capital, Inc. and Subsidiaries
                            Notes to Consolidated Financial Statements
     For the period from October 1, 2016 (Commencement of Operations) to December 31, 2016



   1. Organization and Basis of Presentation

   DLI Capital, Inc. (the "Company"), a Nevada corporation, was organized on June 22, 2016 and
   commenced operations on October 1, 2016. The Company was organized through a master-feeder
   structure whereby the Company serves as the master fund and offers debt and equity to its two feeder
   funds, Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd. (collectively, the
   “Feeder Funds”). Effective October 1, 2016, the Feeder Funds each invested substantially all of their
   assets into the Company in exchange for a combination of debt and equity of the Company. This
   transaction included the pre-existing operations and assets of Direct Lending Income Fund, L.P.

   The Company is managed by Direct Lending Investments, LLC (the “Advisor”), an investment advisor that
   is registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers
   Act of 1940, as amended. The Advisor directs and executes the investment operations of the Company.

   On June 22, 2016, the Company formed DLI Capital Partner, Inc., a Nevada corporation (“Capital
   Partner”) as a wholly-owned subsidiary. This subsidiary owns a 0.01% interest in DLI Assets Bravo, LLC.
   DLI Assets Bravo, LLC (“Bravo”), a Nevada limited liability company, was formed on September 15, 2016.
   The Company owns a 99.99% interest in Bravo. Bravo is the entity which owns the investment assets
   within the structure. The financial statements of these two entities are consolidated into the financial
   statements of the Company. All intercompany balances and transactions have been eliminated.

   The objective of the Company is to generate current income through opportunistic investments, directly
   or indirectly, in loans (“Notes”) to small- and medium-sized businesses, such as non-bank lenders
   (collectively referred to as “Platforms”).

   Basis of Presentation

   The consolidated financial statements have been prepared in conformity with the accounting principles
   generally accepted in the United States of America (“GAAP”). The Company is an investment company
   and follows the accounting and reporting guidance in Financial Accounting Standards Board (“FASB”)
   Accounting Standards Codification (“ASC”) 946. The financial statements have been presented in U.S.
   dollars.

   2. Summary of Significant Accounting Policies

   Use of Estimates

   The preparation of financial statements in conformity with GAAP requires management to make
   estimates and assumptions in determining the reported amounts of assets and liabilities, including the
   fair value of investments, and disclosure of contingent assets and liabilities at the date of the financial
   statements and the reported amounts of income and expenses during the reporting period. Actual
   results could differ from those estimates and those differences could be material.


                                                                                                           11
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 59 of 127 Page ID #:67


                                DLI Capital, Inc. and Subsidiaries
                            Notes to Consolidated Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   Cash

   Cash consists of cash at major financial institutions. Cash includes $11,686,965 held at Wells Fargo Bank,
   N.A. in the custody of the Company’s custodian, Millennium Trust Company. Additional cash of
   $2,506,348 is held at Northbrook Bank & Trust in the custody of the Company’s administrator, Opus
   Fund Services.

   Investments and related investment Income

   Interest income is accrued based upon the outstanding principal amount and contractual interest terms
   of debt investments. For investments with contractual payment-in-kind (“PIK”) interest, which
   represents contractual interest accrued and added to the principal balance that generally becomes due
   at maturity, the Company will not accrue PIK interest if the investment valuation indicates that the PIK
   interest is not collectible. Interest income is presented net of servicing fees contractually incurred for
   servicing for Platform Notes. For equity investments in limited liability companies with preferred
   returns, which represents unrealized gains earned on the equity held, the Company will not accrue
   unrealized gains if the investment valuation indicates that the preferred return is not collectible.

   Investments are recorded on the date of binding commitment on a trade-date basis. Realized gains or
   losses on investments are measured by the difference between the net proceeds from the disposition
   and the cost basis of the investment, without regard to unrealized gains or losses previously recognized.
   The Company reports current period changes in fair value of investments as a component of the net
   change in unrealized appreciation (depreciation) on investments in the consolidated statement of
   operations.

   Due from Platforms

   Due from Platforms represents net amounts receivable from Platforms in connection with the
   Company’s purchase of Notes, collection of principal and interest on Notes, net of amounts due for
   payment of servicing and other transaction fees to each of the Platforms. Critical to the Company’s
   operations is its reliance on the Platforms for the collection and servicing of the Notes purchased from
   the Platforms.

   Fair value of financial instruments

   The Company applies fair value to all of its financial instruments in accordance with ASC 820 - Fair Value
   Measurement (“ASC 820”). ASC 820 defines fair value, establishes a framework used to measure fair
   value and requires disclosures for fair value measurements. In accordance with ASC 820, the Company
   has categorized its financial instruments carried at fair value, based on the priority of the valuation
   technique, into a three-level fair value hierarchy. Fair value is a market-based measure considered from
   the perspective of the market participant who holds the financial instrument rather than an entity-
   specific measure. Therefore, when market assumptions are not readily available, the Company's own

                                                                                                          12
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 60 of 127 Page ID #:68


                               DLI Capital, Inc. and Subsidiaries
                           Notes to Consolidated Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   assumptions are set to reflect those that management believes market participants would use in pricing
   the financial instrument at the measurement date.

   The availability of observable inputs can vary depending on the financial instrument and is affected by a
   wide variety of factors, including, for example, the type of product, whether the product is new,
   whether the product is traded on an active exchange or in the secondary market and the current market
   conditions. To the extent that the valuation is based on models or inputs that are less observable or
   unobservable in the market, the determination of fair value requires more judgment. Accordingly, the
   degree of judgment exercised by the Company in determining fair value is greatest for financial
   instruments classified as Level 3. See further description of fair value methodology in Note 3.

   Dividends

   Dividends to shareholders are recorded on the ex-dividend date. The amount paid is based upon
   earnings estimated by management, monthly.

   3. Investment Valuations and Fair Value Measurements

   Fair Value – Definition and Hierarchy

   In determining fair value, the Company uses GAAP, which establishes a hierarchy that prioritizes the
   inputs used to measure fair value. Debt and equity securities that are not publicly traded or whose
   market prices are not readily available are valued at fair value as determined in good faith by
   management. The fair values are developed based on the best information available in the
   circumstances, in the absence of an observable input. Investments are categorized based on the lowest
   level of input significant to the fair value measurement, as follows:

           Level 1 – The valuation is based on unadjusted quoted prices in active markets for identical
           instruments.

           Level 2 – The valuation is based on observable inputs such as quoted prices for similar
           instruments in active markets, quoted prices for identical or similar instruments in markets that
           are not active, and model-based valuation techniques for which all significant inputs are
           observable in the market.

           Level 3 – The valuation is based on unobservable data used when there is little or no market
           activity and reflects management’s own assumptions about how market participants would
           price such assets. Level 3 valuations are typically performed using pricing models, discounted
           cash flow or similar techniques.

   Measurement of fair value using level 2 and level 3 inputs necessitates the use of estimates and
   assumptions that are inherently subjective, and the values determined by management as a result of

                                                                                                         13
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 61 of 127 Page ID #:69


                                DLI Capital, Inc. and Subsidiaries
                            Notes to Consolidated Financial Statements



   3. Investment Valuations and Fair Value Measurements (continued)

   using such inputs may differ significantly from the values that would have been used had observable
   quotations in an active market existed, and the differences could be material. The level of input used for
   valuing securities is not necessarily an indication of the risk associated with investing in those securities.

   Fair Value – Valuation Processes

   The Advisor is responsible for valuation policies and procedures and determining the fair value of the
   investments. Such procedures are designed to assure that the applicable valuation approach is
   appropriate and that values included in these financial statements that are based on unobservable
   inputs are reasonable.

   The Managing Member of the Advisor oversees the valuation process, which includes consultation with
   internal valuation professionals and corroboration by third party valuation professionals on a quarterly
   basis. The Managing Member of the Advisor reviews decisions and recommendations made by internal
   valuation professionals, changes in fair value measurements and may, as considered appropriate,
   update fair value guidelines to reflect available information.

   Fair Value – Valuation Techniques and Inputs

   The fair value of debt securities, which includes Platform Notes and asset-backed facilities, is
   determined using an income approach. The income approach uses valuation techniques that measure
   the net present value of anticipated future economic benefits (i.e. net cash flows). The estimated net
   cash flows generally develop an estimate of future cash flows that are expected to occur over the life of
   the contract based on investment-specific historical performance rates and default rates, loan to value
   ratios for the facilities, and covenant compliance, including the timeliness of interest payments. The
   default rate presented is an annualized, average estimate developed with respect to the Platform Notes
   or the borrowing base for the asset backed facilities, based on contractual borrowing base eligibility
   rules underlying each facility. Where a cash flow estimate is not used, other unobservable inputs may
   be available, including recent transaction information.

   The fair value of equity investments in limited liability companies is determined using the practical
   expedient described in ASC 820-10-35-59 - Measuring the Fair Value of Investments in Certain Entities
   That Calculate Net Asset Value per Share (or Its Equivalent). These entities, classified as investment
   companies under ASC 946, own and manage a pool of collateral assets. Management reviews source
   data for these positions, including monthly financial statements and collateral asset reports, as well as
   ownership interests owned by the Company. Management also inspects the quality and performance of
   the underlying assets on a regular basis to validate the asset value of those private companies.




                                                                                                              14
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 62 of 127 Page ID #:70


                                     DLI Capital, Inc. and Subsidiaries
                                 Notes to Consolidated Financial Statements



   3. Investment Valuations and Fair Value Measurements (continued)

   Fair Value Measurements

   The Company’s investments are categorized as Level 3 investments. The following table provides a
   reconciliation of the beginning and ending balances for all investments from commencement of
   operations of the Company through December 31, 2016:

   Beginning balance, October 1, 2016                                                            $              -
   Transfer from Direct Lending Income Fund, L.P.                                                    717,286,013
              (1)
   Purchases                                                                                         179,612,435
   Principal payments                                                                                (86,842,485)
   Net realized loss on investments                                                                   (9,368,981)
   Net change in unrealized appreciation on investments                                                 3,688,711
   Ending balance, December 31, 2016                                                             $   804,375,693

   Net change in unrealized gain on investments still held at December 31, 2016                  $      3,688,711
   (1) Purchases include capitalized interest.

   During the period from October 1, 2016 through December 31, 2016, there were no transfers between
   Levels 1, 2 or 3 of the fair value hierarchy.

   The following table summarizes the valuation techniques and significant unobservable inputs used for
   the Company’s investments at December 31, 2016:

                                   Fair Value at
                                   December 31,     Valuation     Significant Unobservable         Range of Inputs
                                       2016         Technique               Inputs               (Weighted Average)
   Assets
                                                                                      (2)
   Debt                            $ 243,990,609     Income           Default Rates              0% - 48.1% (6.65%)
   Investments                                      approach         Loan to value ratio          90.43% - 98.47%
                                                                                                      (97.85%)
                                                                   Effective Interest Rate        16.20% - 18.67%
                                                                                                      (16.67%)
                                                                                      (2)
                                    287,494,873      Income           Default Rates              0% - 19.70% (7.38%)
                                                                                          (3)
                                                    approach      Effective Interest Rate          3.44% - 26.91%
                                                                                                       (18.61%)

                                    175,882,966       Recent         Principal remaining                N/A
                                                   transactions
                                   $ 707,368,448

   Equity Investments in
   limited liability companies        97,007,245   Investments valued using at net asset value
                                   $ 804,375,693   Total Investments in securities

                                                                                                                       15
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 63 of 127 Page ID #:71


                                   DLI Capital, Inc. and Subsidiaries
                               Notes to Consolidated Financial Statements



   3. Investment Valuations and Fair Value Measurements (continued)

   (2) Default rates of underlying collateral assets are annualized and monitored based on contractual terms of the
       agreements.
   (3) Effective interest rate is net of servicing fees and unrealized appreciation (depreciation) and is annualized.

   4. Agreements and Related Party Transactions

   The Company considers the Advisor, its principal owners, members of management and entities under
   common control to be related parties to the Company. Amounts due from and due to related parties
   are generally settled in the normal course of business.

   Investment Management Agreement

   On October 1, 2016, the Company entered into the Investment Management Agreement with the
   Advisor. Under the terms of the Investment Management Agreement, the Advisor provides
   management services to the Company. The management fee is calculated and payable monthly in
   advance at the annual rate of 1% of the Company’s gross assets.

   The Advisor also earns a performance fee each month, calculated as 20% monthly of the earnings before
   interest and taxes, including management fee, attributable to each series of common shares, to the
   extent that the net asset value of a series of shares of the Company exceeds the prior high net asset
   value of the series, as defined in the Investment Management Agreement. If there is a net loss in any
   month, the performance fee will not apply to future periods until such net loss has been recovered.

   The Advisor may enter into agreements to reduce or waive management fees and performance fee on
   the gross assets and earnings allocable to certain share classes of the Company and underlying investors
   in the Feeder Funds.

   During the period from October 1, 2016 through December 31, 2016, the Company incurred $1,973,897
   in management fees and $4,322,731 in performance fees. Of these amounts, the Advisor voluntarily
   waived management fees of $664,307 and performance fees of $1,158,708. At December 31, 2016, the
   Company owed the Advisor $19,663 of management fees and $1,618,755 of performance fees.

   Expense Limitation Agreement

   The Advisor has agreed to pay any expenses of the Company, other than management fees,
   performance fees or transaction expenses, to the extent that such expenses exceed 1% on an annual
   basis or 0.0833% per month. To the extent the Advisor pays expenses of the Company pursuant to the
   preceding sentence, the Advisor may recoup the amount it pays on behalf of the Company by charging
   the Company 0.0833% per month for expenses in future months (even if the actual expenses for that
   month are less than 0.0833%) until the Advisor has recovered from the Company all expenses previously
   paid by the Advisor on the Company’s behalf. The Advisor may, at its sole discretion, modify or
   eliminate this expense limitation at any time, provided that the Advisor gives the Feeder Funds and their
   investors thirty (30) days advance notice before any change or elimination. “Transaction Expenses”
                                                                                                                        16
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 64 of 127 Page ID #:72


                                 DLI Capital, Inc. and Subsidiaries
                             Notes to Consolidated Financial Statements



   4. Agreements and Related Party Transactions (continued)

   consist of all amounts paid by the Company (a) to effect the purchase or sale of a specific investment,
   including without limitation brokerage commissions, origination fees, servicing fees, clearing and
   settlement charges or professional fees, and (b) all amounts paid by the Company in connection with
   investments, including without limitation, interest, origination fees, points, or professional fees and (c)
   any taxes paid by the Company. The Advisor has not paid any expenses on behalf of the Company and
   was not entitled to any recoupment amount under the expense limitation agreement for the period
   October 1, 2016 through December 31, 2016.

   5. Debt

   Effective October 1, 2016, the Company entered into loan and security agreements with each of its
   Feeder Funds, whereby the Feeder Funds each provide a revolving credit facility, collateralized by the
   assets of the Company, up to $2,000,000,000, which mature on September 30, 2021. The outstanding
   principal balances are due in full at the maturity date. The facilities bear interest at 12% annually of the
   daily principal balance outstanding, payable monthly, in arrears.

   The principal balances outstanding at December 31, 2016 due to each of the Feeder Funds are
   $610,905,452 payable to Direct Lending Income Fund, L.P. and $53,433,059 payable to Direct Lending
   Income Feeder Fund, Ltd.

   For the period of October 1, 2016 through December 31, 2016, the Company incurred $19,020,570 in
   interest expense related to the facilities, of which $6,405,581 is payable to the Feeder Funds at
   December 31, 2016.

   6. Stockholders’ Equity

   On October 1, 2016, the Company entered into security purchase agreements with the Feeder Funds,
   providing for the private placement of the Company’s common stock. Under the terms of those security
   purchase agreements, the Feeder Funds agreed to transfer, assign and convey substantially all of their
   assets and liabilities to the Company, or a subsidiary of the Company, in exchange for note receivable in
   an amount equal to 80% of the net assets transferred and the Company’s equity in an amount equal to
   20% of the net assets transferred.

   The Company has authorized and issued the following shares of common stock at December 31, 2016:

   Class of Shares                                         Authorized         Issued         Outstanding
   Class D Common Stock, par value $0.001 per share        500,000,000        15,272,636.30 15,272,636.30
   Class O Common Stock, par value $0.001 per share        500,000,000          1,335,826.50 1,335,826.50
   Class S Common Stock, par value $0.001 per share        500,000,000                     ─             ─
   Total Shares Outstanding                                                   16,608,462.80 16,608,462.80



                                                                                                            17
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 65 of 127 Page ID #:73


                               DLI Capital, Inc. and Subsidiaries
                           Notes to Consolidated Financial Statements



   6. Stockholders’ Equity (continued)

   The Company has adopted a Multi-Class Plan under which the Company has committed to maintaining a
   $10 per share purchase price by distributing earnings to stockholders monthly. During the period
   October 1, 2016 through December 31, 2016, the Company recorded $875,783 in dividends to the
   Feeder Funds. At December 31, 2016, the Company recorded $306,949 as dividends payable to the
   Feeder Funds.

   7. Income Taxes

   The Company recorded federal income tax expense of $488,871 (35 percent effective tax rate) for the
   period from October 1, 2016 (commencement of operations) through December 31, 2016. All dividends
   paid during the period from October 1, 2016 through December 31, 2016 were paid as qualified income
   distributions.

   The Company records interest accrued and penalties related to unrecognized tax benefits in income tax
   expense. As of December 31, 2016, the Company had not accrued any interest or penalties related to
   unrecognized tax benefits.

   The Company recognizes the tax benefits of uncertain tax positions only when the position is more likely
   than not to be sustained, assuming examination by tax authorities. Management has analyzed the
   Company’s tax positions and concluded that no liability for unrecognized tax benefits should be
   recorded related to uncertain tax positions expected to be taken on the Company’s 2016 tax returns.
   The Company identifies its major tax jurisdictions as U.S. federal and Nevada State; however, the
   Company is not aware of any tax positions for which it is reasonably possible that the total amounts of
   unrecognized tax benefits will change materially in the next twelve months.

   8. Commitments, Contingencies and Indemnifications

   In the normal course of business, the Company enters into contracts which provide a variety of
   representations and warranties, and that provide general indemnifications. Such contracts include those
   with certain service providers and trading counterparties. Any exposure to the Company under these
   arrangements is unknown as it would involve future claims that may be made against the Company;
   however, based on the Company’s experience, the risk of loss is remote and no such claims are expected
   to occur. As such, the Company has not accrued any liability in connection with such indemnifications.




                                                                                                        18
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 66 of 127 Page ID #:74


                                   DLI Capital, Inc. and Subsidiaries
                               Notes to Consolidated Financial Statements



   9. Financial Highlights

   Below is the schedule of financial highlights of the Company for the period from October 1, 2016
   (commencement of operations) through December 31, 2016. Financial highlights are calculated for each
   permanent, non-managing class of shares. An individual shareholder’s financial highlights may vary
   based on different financial arrangements such as management fees, performance fees and the timing
   of capital transactions.

                                                                                   Class D                Class O
   Per Share Data:
   Net asset value, beginning of period                                                $ 10.00                $ 10.00
   Income from investment operations:
            Net investment income (loss)                                                   0.40                   0.57
            Net realized and unrealized gains (losses) on investments                    (0.35)                 (0.46)
   Net increase in net assets resulting from operations                                    0.05                   0.11
   Less dividends                                                                        (0.05)                 (0.11)
   Total increase (decrease) in net assets                                                    ─                      ─
   Net asset value, end of period                                                      $ 10.00                $ 10.00

                (1)
   Total Return                                                                         0.52%                   0.77%
   Shares outstanding, end of period                                            15,272,636.30            1,335,826.50

   Ratio to average net assets:
                           (1)
   Net investment Income                                                                4.03%                   5.69%
                         (2)
   Operating expense                                                                   13.56%                  12.58%
                   (3)
   Performance fee                                                                      1.99%                   1.88%
   Total expenses                                                                      15.55%                  14.46%

       (1) Not annualized
       (2) Not annualized. During the period, the Advisor voluntarily waived a portion of its management fee (equal to
           0.41% of average net assets for Class D shares, 0.50% for Class O shares).
       (3) Not annualized. During the period, the Advisor voluntarily waived a portion of its performance fee (equal to
           0.72% of average net assets for class D shares, 0.90% for Class O shares).

   10. Subsequent Events

   For the period from January 1, 2017 through April 26, 2017, the Company paid $456,514 in dividends,
   inclusive of the $306,949 of dividends payable at December 31, 2016.

   Management has evaluated subsequent events through April 26, 2017, the date the financial statements
   were available to be issued. Management has determined that there are no other material events that
   would require adjustment to or disclosure in the Company’s financial statements.




                                                                                                                     19
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 67 of 127 Page ID #:75



                                    EXHIBIT B
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 68 of 127 Page ID #:76




                           DIRECT          LENDING
                                 INVESTMENTS




                            Direct Lending Income Fund, L.P.

                                  Financial Statements
                         with the Independent Auditors’ Report

                         For the year ended December 31, 2017
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 69 of 127 Page ID #:77




                                Direct Lending Income Fund, L.P.


                                           Table of Contents


   Independent Auditors’ Report                                                             3

   Statement of Assets, Liabilities and Partners’ Capital                                   5

   Statement of Operations                                                                  6

   Statement of Changes in Partners’ Capital                                                7

   Statement of Cash Flows                                                                  8

   Notes to Financial Statements                                                            9

   Audited financial statements of DLI Capital, Inc. and Subsidiaries, for the year ended
     December 31, 2017
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 70 of 127 Page ID #:78
                                                                                             Deloitte & Touche LLP

    Deloitte.                                                                                555 Mission Street
                                                                                             Suite 1400
                                                                                             San Francisco, CA 94105
                                                                                             USA

                                                                                             Tel:+1 415 783 4000
                                                                                             www.deloitte.com




   INDEPENDENT AUDITORS’ REPORT


   To Direct Lending Income Fund, L.P.:


   We have audited the accompanying financial statements of Direct Lending Income Fund, L.P. (the
   “Partnership”) which comprise the statement of assets, liabilities and partners’ capital as of December 31,
   2017, and the related statements of operations, changes in partners’ capital, and cash flows for the year then
   ended, and the related notes to the financial statements.

   Management’s Responsibility for the Financial Statements

   Management is responsible for the preparation and fair presentation of these financial statements in
   accordance with accounting principles generally accepted in the United States of America; this includes the
   design, implementation, and maintenance of internal control relevant to the preparation and fair presentation
   of financial statements that are free from material misstatement, whether due to fraud or error.

   Auditors’ Responsibility

   Our responsibility is to express an opinion on these financial statements based on our audit. We conducted
   our audit in accordance with auditing standards generally accepted in the United States of America. Those
   standards require that we plan and perform the audit to obtain reasonable assurance about whether the
   financial statements are free from material misstatement.

   An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the
   financial statements. The procedures selected depend on the auditor’s judgment, including the assessment
   of the risks of material misstatement of the financial statements, whether due to fraud or error. In making
   those risk assessments, the auditor considers internal control relevant to the Partnership’s preparation and
   fair presentation of the financial statements in order to design audit procedures that are appropriate in the
   circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s
   internal control. Accordingly, we express no such opinion. An audit also includes evaluating the
   appropriateness of accounting policies used and the reasonableness of significant accounting estimates
   made by management, as well as evaluating the overall presentation of the financial statements.

   We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our
   audit opinion.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 71 of 127 Page ID #:79



   Opinion

   In our opinion, the financial statements referred to above present fairly, in all material respects, the financial
   position of Direct Lending Income Fund, L.P. as of December 31, 2017, and the results of its operations,
   changes in its partners’ capital, and its cash flows for the year then ended, in accordance with accounting
   principles generally accepted in the United States of America.




   April 27, 2018
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 72 of 127 Page ID #:80

                                  Direct Lending Income Fund, L.P.
                          Statement of Assets, Liabilities and Partners' Capital
                                                  As of December 31, 2017




   Assets
   Investment in DLI Capital, Inc.                                                               $                   243,974,057
   Note receivable from DLI Capital, Inc.                                                                            435,858,138
   Cash                                                                                                               26,226,542
   Interest receivable                                                                                                 4,442,171
   Other assets                                                                                                            6,775
   Total Assets                                                                                                      710,507,683



   Liabilities
   Withdrawals payable                                                                                                27,933,115
   Distributions payable                                                                                               2,038,381
   Advance capital contributions                                                                                      21,556,001
   Due to DLI Capital, Inc.                                                                                               15,000
   Other liabilities                                                                                                       8,263
   Total Liabilities                                                                                                  51,550,760

   Partners' Capital                                                                             $                   658,956,923




    Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.            5
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 73 of 127 Page ID #:81

                                        Direct Lending Income Fund, L.P.
                                            Statement of Operations
                                             Year ended December 31, 2017



   Investment Income:
   Interest income                                                                                         $         72,525,188

   Fund Expenses:
   Fund administration fees                                                                                              64,622
   Professional fees                                                                                                    139,926
   Custody fees                                                                                                          15,642
   Legal fees                                                                                                             2,321
   Other expenses                                                                                                        57,903
     Total fund expenses                                                                                                280,414
        Net investment income                                                                                        72,244,774

   Net unrealized appreciation (depreciation) from investment in DLI Capital, Inc.:
   Net change in unrealized appreciation (depreciation) from investment in
    DLI Capital, Inc.                                                                                                (2,253,742)
        Net increase in partners' capital resulting from operations                                        $         69,991,032




    Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.            6
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 74 of 127 Page ID #:82

                                    Direct Lending Income Fund, L.P.
                                Statement of Changes in Partners’ Capital
                                           Year ended December 31, 2017




                                                               General                  Limited
                                                               Partner                  Partners                       Total
 Increase in partners' capital from
 operations:
    Net investment income                                  $       1,379         $       72,243,395          $       72,244,774
    Net change in unrealized appreciation
      (depreciation) from investment in
      DLI Capital, Inc.                                              269                (2,254,011)                  (2,253,742)
    Net increase in partners' capital resulting
      from operations                                              1,648                 69,989,384                  69,991,032

 Distributions to limited partners                                      ─              (29,348,626)                 (29,348,626)

 Capital transactions:
   Capital contributions                                                 ─             217,272,857                   217,272,857
   Capital withdrawals                                                   ─           (351,209,655)                 (351,209,655)
   Net decrease in partners' capital resulting
    from capital transactions                                          ─             (133,936,798)                 (133,936,798)
 Net increase (decrease) in partners' capital                      1,648              (93,296,040)                  (93,294,392)

 Partners' Capital, beginning of the year                         14,955               752,236,360                  752,251,315
 Partners' Capital, end of the year                        $      16,603         $     658,940,320           $      658,956,923




  Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.               7
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 75 of 127 Page ID #:83

                                        Direct Lending Income Fund, L.P.
                                            Statement of Cash Flows
                                             Year ended December 31, 2017



      Cash flows from operating activities:
      Net increase in partners' capital from operations                                               $          69,991,032
      Adjustments to reconcile net increase in partners' capital from
        operations to net cash used in operating activities:
        Purchase of investments                                                                               (171,544,196)
        Proceeds from investments                                                                                78,042,760
        Net change in unrealized (appreciation) depreciation from investment in
           DLI Capital, Inc.                                                                                         2,253,742
      Changes in operating assets and liabilities:
        Decrease in Note receivable from DLI Capital, Inc.                                                      175,047,314
        Decrease in Interest receivable                                                                           1,556,302
        Decrease in Dividend receivable                                                                             242,733
        Increase in Other assets                                                                                     (6,775)
        Decrease in Taxes payable                                                                                      (819)
        Decrease in Due to DLI Capital, Inc.                                                                        (71,041)
        Increase in Other liabilities                                                                                  8,263
        Net cash provided by operating activities                                                               155,519,315

      Cash flows from financing activities:
        Proceeds from capital contributions                                                                     217,272,857
        Change in advance capital contributions                                                                  (5,693,222)
        Payments for capital withdrawals                                                                      (351,209,655)
        Change in withdrawals payable                                                                              7,938,991
        Payments for distributions                                                                             (29,348,626)
        Change in distributions payable                                                                              (74,103)
        Net cash used in financing activities                                                                 (161,113,758)

      Net decrease in cash                                                                                       (5,594,443)
      Cash, beginning of the year                                                                                31,820,985
      Cash, end of the year                                                                           $          26,226,542

      Supplemental information:
      Cash paid for withholding taxes                                                                 $                  (998)




    Refer to accompanying notes to financial statements and consolidated financial statements of DLI Capital, Inc.               8
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 76 of 127 Page ID #:84

                                         Direct Lending Income Fund, L.P.
                                          Notes to Financial Statements
                                              Year ended December 31, 2017



   1. Organization and Basis of Presentation

   Direct Lending Income Fund, L.P. (the "Partnership"), a Delaware investment limited partnership, was
   organized on September 21, 2012 and commenced operations on November 1, 2012. The Partnership
   was organized to operate as a private investment partnership.

   On October 1, 2016, the Partnership invested into DLI Capital, Inc. (the “Master Fund”) via a subscription
   in-kind, by assigning its investments and other assets into a subsidiary of the Master Fund in exchange
   for a combination of the Master Fund’s debt and equity. The Master Fund is organized to invest directly
   or indirectly in collateral assets, which may include short-term loans, lines of credit, receivables, real
   estate loans, portfolios of loans, intellectual property interests, real estate assets, consumer and small
   business loans and other tangible and intangible assets. The consolidated financial statements of the
   Master Fund, including the consolidated condensed schedule of investments are attached to and should
   be read in conjunction with the Partnership’s financial statements. The Partnership owned
   approximately 76.8% of the Master Fund at December 31, 2017.

   Direct Lending Investments, LLC, a related party, serves as the general partner and investment manager
   (the “General Partner”) of the Partnership. The General Partner is registered as an investment advisor
   with the Securities and Exchange Commission under the Investment Advisers Act of 1940.

   Opus Fund Services (Bermuda) Ltd. serves as the Partnership’s administrator providing administrative
   and record keeping services.

   Basis of Presentation

   The financial statements have been prepared in conformity with the accounting principles generally
   accepted in the United States of America (“GAAP”). The Partnership is an investment company and
   follows the accounting and reporting guidance in Financial Accounting Standards Board (“FASB”)
   Accounting Standards Codification (“ASC”) 946. The financial statements have been presented in U.S.
   Dollars.

   2. Summary of Significant Accounting Policies

   Use of Estimates

   The preparation of financial statements in conformity with GAAP requires management to make
   estimates and assumptions in determining the reported amounts of assets and liabilities, including the
   fair value of investments, and disclosure of contingent assets and liabilities at the date of the financial
   statements and the reported amounts of income and expenses during the reporting period. Actual
   results could differ from those estimates and those differences could be material.




   Refer to accompanying consolidated financial statements of DLI Capital, Inc.                           9
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 77 of 127 Page ID #:85

                                         Direct Lending Income Fund, L.P.
                                          Notes to Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   Cash

   Cash consists of cash at financial institutions. Cash includes $21.6 million of deposits representing
   advanced capital contributions held at Northbrook Bank & Trust in the custody of the Partnership’s
   administrator, Opus Fund Services.

   Note Receivable

   Effective October 1, 2016, the Partnership entered into a loan and security agreement with the Master
   Fund, whereby the Partnership provides a revolving credit facility, collateralized by the assets of the
   Master Fund, up to $2,000,000,000. The facility earns interest at 12% annually of the principal balance
   outstanding, receivable monthly, in arrears. The facility matures on September 30, 2021, and all
   obligations due on the note are due in full on that date.

   The principal balance outstanding at December 31, 2017 is $435,858,138. For the year ended December
   31, 2017, the Partnership earned $72,525,188 in interest income, of which $4,442,171 is receivable as of
   December 31, 2017.

   Income from Equity

   The Partnership owns equity shares issued by the Master Fund, and thus is eligible to receive dividends
   from net income, when declared by the Master Fund. Dividend income is recognized on the ex-dividend
   date and comprises the Partnership’s allocable portion of net earnings of the Master Fund. No dividend
   income was earned from the Master Fund for the year ended December 31, 2017.

   To the extent that the Master Fund records a net loss in a tax period, the Master Fund records a reverse
   stock split to reduce the shares owned by the Partnership such that the net asset value per share is
   equal to $10. The Partnership records a change in unrealized depreciation equal to its proportion of the
   net loss recorded by the Master Fund. For the year ended December 31, 2017, the Partnership recorded
   a change in unrealized depreciation of $2,253,742.

   Valuation of Investment in DLI Capital, Inc.

   The Partnership records its investment in the Master Fund at its proportionate share of equity of the
   Master Fund. Valuation of investments held by the Master Fund, including, but not limited to, the
   valuation techniques used and categorization within the fair value hierarchy of investments, are
   discussed in the notes to the Master Fund’s consolidated financial statements, included elsewhere in
   this report.

   Income Taxes

   The Partnership does not record a provision for US federal, US state, or local income taxes because the
   partners report their share of the Fund’s income or loss on their income tax returns. However, certain
   dividend income may be subject to a maximum 30% withholding tax for limited partners that are foreign

   Refer to accompanying consolidated financial statements of DLI Capital, Inc.                        10
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 78 of 127 Page ID #:86

                                         Direct Lending Income Fund, L.P.
                                          Notes to Financial Statements



   2. Summary of Significant Accounting Policies (continued)

   entities or foreign individuals. Tax laws are complex and subject to different interpretations by the
   taxpayer and taxing authorities. Significant judgment is required when evaluating tax positions and
   related uncertainties. The Partnership files an income tax return in the US federal jurisdiction, as well as
   in various US states. Future events such as changes in tax legislation could require a provision for income
   taxes and any such changes could significantly affect amounts reported in the statement of operations.

   The Partnership is subject to potential examination by taxing authorities in various jurisdictions. The
   open tax years under potential examination vary by jurisdiction.

   The Partnership is required to determine whether its tax positions are “more-likely-than-not” to be
   sustained upon examination by the applicable taxing authority, based on the technical merits of the
   position. Tax positions not deemed to meet a “more-likely-than-not” threshold would be recorded as a
   tax expense in the current year. As of December 31, 2017, there was no impact to the financial
   statements relating to accounting for uncertainty in income taxes.

   3. Partnership Terms

   Contributions

   The minimum initial capital contribution by investors (“Limited Partners”) to the Partnership is
   $250,000, subject to the General Partner’s sole discretion to accept subscriptions for lesser amounts.
   The General Partner may elect to temporarily or permanently suspend the offering of Partnership
   interests. Additionally, the General Partner may reject any subscription request for any reason or no
   reason. The Partnership may accept such amounts as of the first business day of any calendar month, or
   at such other times as the General Partner may permit.

   Contributions received in advance of the effective date are recorded as advance capital contributions on
   the Statement of Partner’s Capital. At December 31, 2017, advance capital contributions totaled $21.6
   million.

   Withdrawals

   Limited Partners may generally request to withdraw all or a portion of the balance in their capital
   account as of the end of any calendar month (a “Withdrawal”), provided that the Partnership receives at
   least 35 days prior written notice of such withdrawal. There is no minimum duration or “lock-up” period
   for investments in the Partnership. The General Partner expects in normal circumstances that payments
   for Withdrawals will generally be paid within 30 days of the effective withdrawal date (except to the
   extent of any unrealized side pocket investments); however, if sufficient cash is not available to
   accommodate all withdrawal requests, the General Partner will allocate a pro rata share of cash
   available for withdrawals, based on the relative net asset value of the capital accounts held by all limited
   partners requesting withdrawal, in each calendar month to each limited partner requesting a
   withdrawal until the request is paid in full. Withdrawals payable to Limited Partners at December 31,
   2017 was $27.9 million.


   Refer to accompanying consolidated financial statements of DLI Capital, Inc.                            11
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 79 of 127 Page ID #:87

                                         Direct Lending Income Fund, L.P.
                                          Notes to Financial Statements



   3. Partnership Terms (continued)

   Distributions

   Limited Partners in the Partnership may elect to receive periodic monthly distributions equal to the
   amount of net profits allocated to the Limited Partner’s Capital Account for the month. Limited Partners
   may make the election at the time they initially subscribe to invest in the Partnership and may change
   their election at any time, provided that any change to an election will only be given effect for a
   calendar month if it is received at least 20 days before the end of the month. The distributions will
   generally be paid within 30 days after the end of each calendar month. All periodic monthly distributions
   are subject to availability of cash to fund such distributions. The amount due to the Limited Partners for
   distributions as of December 31, 2017 was $2 million.

   4. Allocation of Profit and Loss and Related Party Transactions

   At the end of each month, any net profit or loss is allocated to the capital accounts of all Partners in
   proportion to their respective ownership of the debt and equity of the Master Fund. Expenses incurred
   by the Partnership are generally allocated based on each Partner’s proportionate ownership of the
   Partnership.

   The Master Fund pays the General Partner a management fee calculated and payable each month in
   advance, to be paid at an annual rate of 1% of the Master Fund’s gross assets attributable to the
   Partnership, as described in the financial statements of the Master Fund, which are an integral part of
   these financial statements.

   The Master Fund pays the General Partner a performance fee, payable on a monthly basis, which is
   generally equal to 20% of allocated earnings before interest and taxes, on behalf of each limited partner
   of the Partnership, when the limited partner’s net asset value exceeds the prior high net asset value.

   For the year ended December 31, 2017, the Master Fund incurred $7,506,165 in management fees, net
   of $527,645 of management fees waived by the General Partner, and $16,224,741 in performance fees
   on behalf of the Partnership.

   The General Partner may enter into agreements with certain Limited Partners that will result in different
   terms of an investment in the Partnership than the terms applicable to other Limited Partners. As a
   result of such agreements, certain Limited Partners may receive lower Management fee rates or
   Performance fees. The General Partner is not required to notify the other Limited Partners of any such
   agreement or any of the rights and/or terms or provisions thereof, nor is the General Partner required
   to offer such additional and/or different terms or rights to any other Limited Partner. The General
   Partner may enter into any such agreement with any Limited Partner at any time in its sole discretion.

   Members of the General Partner and affiliated persons and other related parties have individual limited
   partner capital accounts totaling approximately $3.6 million at December 31, 2017.




   Refer to accompanying consolidated financial statements of DLI Capital, Inc.                          12
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 80 of 127 Page ID #:88

                                         Direct Lending Income Fund, L.P.
                                          Notes to Financial Statements



   5. Commitments, Contingencies and Indemnifications

   In the normal course of business, the Partnership enters into contracts with third parties, including
   without limitation certain service providers, which incorporate a variety of representations, warranties,
   and general indemnification obligations. Any exposure to the Partnership under these arrangements is
   unknown as it would involve future claims that may be made against the Partnership; however, based
   on the Partnership’s historical experience, the risk of loss is remote. As such, the Partnership has not
   accrued any liability in connection with such contingent obligations.

   6. Financial Highlights

   Financial highlights for the year ended December 31, 2017 are as follows:

              Total return                                                                           8.92    %

        Ratios to average limited partners’ capital:
          Net investment income                                                                      8.77    %
          Expenses (including the Partnership’s proportionate share of expenses                      0.67
                from the Master Fund(1))

        (1)
          During the year, the General Partner voluntarily waived a portion of its management fee, representing
        an amount equal to 0.06% of the Partnership’s proportionate share of expenses from the Master Fund
        as a ratio to the Partnership’s average limited partners’ capital.

   An individual partner’s performance may vary based on different financial arrangements such as
   management fee, performance allocation/fees and the timing of capital transactions.

   Total return is computed based on the change in the Limited Partners’ capital accounts taken as a whole
   during the period, adjusted for capital contributions and withdrawals.

   7. Subsequent Events

   For the period from January 1, 2018 through April 27, 2018, the Partnership accepted capital
   contributions of approximately $71.2 million inclusive of the contributions made in advance of $21.6
   million at December 31, 2017. During the period January 1, 2018 through April 27, 2018, capital
   withdrawals by limited partners and distributions to limited partners totaled $108.7 million.

   Management has evaluated subsequent events through April 27, 2018, the date the financial statements
   were available to be issued. Management has determined that there are no other material events that
   would require adjustment to or disclosure in the Partnership’s financial statements.




   Refer to accompanying consolidated financial statements of DLI Capital, Inc.                                   13
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 81 of 127 Page ID #:89




                           DIRECT           LENDING
                                 INVESTMENTS




                            DLI Capital, Inc. and Subsidiaries

                           Consolidated Financial Statements
                         with the Independent Auditors’ Report

                         For the year ended December 31, 2017
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 82 of 127 Page ID #:90




                                      DLI Capital, Inc. and Subsidiaries


                                                   Table of Contents

   Independent Auditors’ Report                                            3

   Consolidated Statement of Assets and Liabilities                        5

   Consolidated Condensed Schedule of Investments                          6

   Consolidated Statement of Operations                                    8

   Consolidated Statement of Changes in Net Assets                         9

   Consolidated Statement of Cash Flows                                    10

   Notes to Consolidated Financial Statements                              11




   Refer to accompanying notes to consolidated financial statements.                 2
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 83 of 127 Page ID #:91
                                                                                             Deloitte & Touche LLP

   Deloitte.                                                                                 555 Mission Street
                                                                                             Suite 1400
                                                                                             San Francisco, CA 94105
                                                                                             USA

                                                                                            Tel:+1 415 783 4000
                                                                                            www.deloitte.com




   INDEPENDENT AUDITORS’ REPORT


   To DLI Capital, Inc. and Subsidiaries:


   We have audited the accompanying consolidated financial statements of the DLI Capital, Inc. and
   Subsidiaries (the “Company”) which comprise the consolidated statement of assets and liabilities, including
   the consolidated condensed schedule of investments, as of December 31, 2017, and the related consolidated
   statements of operations, changes in net assets, and cash flows for the year then ended, and the related notes
   to the consolidated financial statements.

   Management’s Responsibility for the Consolidated Financial Statements

   Management is responsible for the preparation and fair presentation of these consolidated financial
   statements in accordance with accounting principles generally accepted in the United States of America;
   this includes the design, implementation, and maintenance of internal control relevant to the preparation
   and fair presentation of financial statements that are free from material misstatement, whether due to fraud
   or error.

   Auditors’ Responsibility

   Our responsibility is to express an opinion on these consolidated financial statements based on our audit.
   We conducted our audit in accordance with auditing standards generally accepted in the United States of
   America. Those standards require that we plan and perform the audit to obtain reasonable assurance about
   whether the consolidated financial statements are free from material misstatement.

   An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the
   financial statements. The procedures selected depend on the auditor’s judgment, including the assessment
   of the risks of material misstatement of the financial statements, whether due to fraud or error. In making
   those risk assessments, the auditor considers internal control relevant to the Company’s preparation and
   fair presentation of the financial statements in order to design audit procedures that are appropriate in the
   circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s
   internal control. Accordingly, we express no such opinion. An audit also includes evaluating the
   appropriateness of accounting policies used and the reasonableness of significant accounting estimates
   made by management, as well as evaluating the overall presentation of the financial statements.

   We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our
   audit opinion.
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 84 of 127 Page ID #:92



   Opinion

   In our opinion, the consolidated financial statements referred to above present fairly, in all material respects,
   the financial position of DLI Capital, Inc. and Subsidiaries as of December 31, 2017, and the results of its
   operations, changes in its net assets, and its cash flows for the year then ended, in accordance with
   accounting principles generally accepted in the United States of America.




   April 27, 2018
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 85 of 127 Page ID #:93

                                  DLI Capital, Inc. and Subsidiaries
                           Consolidated Statement of Assets and Liabilities
                                              As of December 31, 2017




        Assets
        Investments at fair value (cost $817,698,737)                   $     819,274,968
        Cash                                                                   52,862,636
        Due from counterparties, net                                            9,003,715
        Interest receivable                                                    11,377,164
        Prepaid assets                                                            251,577
        Due from Feeder Funds                                                      30,000
        Taxes receivable                                                          774,586
        Deferred tax asset                                                        199,468
        Total Assets                                                          893,774,114

        Liabilities
        Interest payable                                                        5,785,306
        Management fees payable                                                    81,395
        Performance fees payable                                                1,404,281
        Legal fees payable                                                        504,541
        Other liabilities                                                         740,955
        Debt                                                                  567,644,223
        Total Liabilities                                                     576,160,701

        Commitments and contingencies (Note 8)

        Net Assets                                                      $     317,613,413




   Refer to accompanying notes to consolidated financial statements.                        5
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 86 of 127 Page ID #:94

                                    DLI Capital, Inc. and Subsidiaries
                            Consolidated Condensed Schedule of Investments
                                                  As of December 31, 2017




                                                                   Principal /   Percentage of
   Investments, at fair value(1)                                      Cost        Net Assets             Fair Value
   Debt investments
     Asset‐backed facilities
         Auto warranty finance
            Origin SPE, LLC, due May 2022                      $    31,482,823             9.9   %   $    31,482,823

        Financials
           Capstone Business Funding, LLC, due Aug. 2020            49,558,098            15.6            49,558,098
           Kountable Borrower, LLC, due Jan. 2022                    2,049,309             0.7             2,049,309
           Liftforward SPV III, LLC, due May 2022                   24,552,000             7.7            24,552,000
        Total Financials                                            76,159,407            24.0            76,159,407

        Intangible assets
            Global Innovation Aggregators, LLC, due May 2022        34,010,000            10.7            34,010,000

        Real estate
           DLI Properties, LLC, due Jul. 2020                       47,039,104            14.8            47,039,104
           Indigo‐DLI Holdings I, LLC, due Dec. 2021                25,636,228             8.1            25,636,228
           Liberty Fund, LLC, due May 2021                          58,460,109            18.4            58,460,109
        Total Real estate                                          131,135,441            41.3           131,135,441

        Telecommunications
           VoIP Guardian Partners I, LLC, due Sept. 2020           180,396,984            56.8           180,396,984
     Total Asset‐backed facilities                                 453,184,655           142.7           453,184,655

     Corporate term loans
       Financials
          FPP Sandbox, LLC ‐ InMobi, due Jun. 2018                   4,000,000             1.3             4,000,000
          LendingUSA, LLC, due Dec. 2019                            28,594,584             9.0            28,594,584
       Total Financials                                             32,594,584            10.3            32,594,584

        Other
           Morrison Oil, LLC, due Jun. 2019                          2,999,680             0.9             2,999,680
           The Mane Choice Hair Solution LLC, due Aug. 2019          2,120,000             0.7             2,120,000
           Walsh Electrical Contracting Inc., due Oct. 2018          9,547,617             1.9             6,176,917
        Total Other                                                 14,667,297             3.5            11,296,597
     Total Corporate term loans                                     47,261,881            13.8            43,891,181


     Whole loans (2)
        Small business
           Dealstruck Funding 3, LLC                                24,541,791             5.5            17,313,963
           QuarterSpot, Inc.                                        56,223,450            15.8            50,014,245
        Consumer
           LoanHero, LLC                                            36,495,922            10.7            34,039,017
     Total Whole loans                                             117,261,163            32.0           101,367,225

   Refer to accompanying notes to consolidated financial statements.                                                  6
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 87 of 127 Page ID #:95

                                        DLI Capital, Inc. and Subsidiaries
                                Consolidated Condensed Schedule of Investments
                                                     As of December 31, 2017



                                                                   Principal /          Percentage of
   Investments, at fair value(1) (continued)                          Cost               Net Assets                    Fair Value

      Real estate loans (2)
             BayPoint Capital Partners, LP                  $        27,731,266                       8.7    %    $      27,731,266
             Biz2credit, Inc. ‐ Commercial Real Estate                1,400,000                       0.4                 1,400,000
             Realty Mogul, Co.                                        1,345,000                       0.4                 1,305,000
      Total Real estate loans                                        30,476,266                       9.5                30,436,266


      Receivables (2)
          Financials
             Biz2credit, Inc.                                        22,892,588                       6.0                19,070,254
   Total Debt investments                                           671,076,553                     204.0               647,949,581

   Equity interests in limited liability companies
      Consumer financials
          LCUSA Funding, LLC                                        138,000,000                      51.3               162,813,781

      Real estate
          OLP‐Sequoia Funding SPV1, LLC                               8,622,184                       2.7                 8,511,606
   Total Equity interests in limited liability companies            146,622,184                      54.0               171,325,387
   Total Investments, at fair value                          $      817,698,737                     258.0    %    $     819,274,968


   Footnotes
   (1): All investments are in the United States.
   (2): These positions reflect a financing arrangement whereby the Company acquires from its Counterparty interest in loans or
   other obligations originated by such Counterparty, where said Counterparty generally does not bear meaningful balance sheet
   exposure for the loans or other obligations it originates. The investment is comprised of a pool of Collateral Assets, with none
   greater than 5% of Net Assets.




   Refer to accompanying notes to consolidated financial statements.                                                                  7
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 88 of 127 Page ID #:96

                                    DLI Capital, Inc. and Subsidiaries
                                  Consolidated Statement of Operations
                                          Year ended December 31, 2017




          Investment Income:
          Interest income                                                          $    133,267,871

          Expenses:
          Interest expense                                                               85,040,864
          Management fees                                                                 9,360,175
          Performance fees                                                               19,232,510
          Legal fees                                                                      1,694,173
          Professional fees                                                               1,211,244
          Due diligence and deal expenses                                                 1,103,243
          Custody fees                                                                      438,961
          Fund administration fees                                                          391,765
          Other expenses                                                                    857,667
             Total expenses                                                             119,330,602
          Management fees waived (Note 4)                                                  (592,788)
             Net expenses                                                               118,737,814
               Net investment income before provision for taxes                          14,530,057
          Net tax benefit                                                                   684,566
               Net investment income after provision for taxes                           15,214,623

          Net realized gain (loss) and unrealized appreciation (depreciation) from investments:
          Net realized gain (loss) from investments                                      (19,443,647)
          Net change in unrealized appreciation (depreciation) from investments            1,627,207
            Net realized and unrealized loss from investments                            (17,816,440)
               Net decrease in net assets resulting from operations                 $     (2,601,817)




   Refer to accompanying notes to consolidated financial statements.                                    8
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 89 of 127 Page ID #:97

                                  DLI Capital, Inc. and Subsidiaries
                          Consolidated Statement of Changes in Net Assets
                                          Year ended December 31, 2017




   Increase (decrease) in net assets resulting from operations:
      Net investment income                                                   $    15,214,623
      Net realized loss from investments                                          (19,443,647)
      Net change in unrealized appreciation (depreciation) from investments         1,627,207
   Net decrease in net assets resulting from operations                            (2,601,817)

   Capital transactions:
     Issuance of common stock                                                     241,416,064
     Redemptions and cancellations of common stock                                (87,285,462)
   Net increase in net assets resulting from capital transactions                 154,130,602

   Total increase in net assets                                                   151,528,785
   Net assets, beginning of the year                                              166,084,628
   Net assets, end of the year                                                $   317,613,413


   Changes in Capital Shares
   Common stock, beginning of the year                                             16,608,463
     Issuance of common stock                                                      24,141,606
     Redemptions and cancellations of common stock                                 (8,988,728)
   Common stock, end of the year                                                   31,761,341




   Refer to accompanying notes to consolidated financial statements.                             9
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 90 of 127 Page ID #:98

                                    DLI Capital, Inc. and Subsidiaries
                                  Consolidated Statement of Cash Flows
                                          Year ended December 31, 2017



   Cash flows from operating activities:
   Net decrease in net assets resulting from operations                      $     (2,601,817)
   Adjustments to reconcile net decrease in net assets resulting
     from operations to net cash used in operating activities:
     Purchases of investments                                                    (734,472,413)
     Proceeds from sales of investments and principal repayments                   701,756,698
     Net realized loss from investments                                             19,443,647
     Net change in unrealized (appreciation) depreciation from investments          (1,627,207)
   Changes in operating assets and liabilities:
     Decrease in Due from Counterparties                                             3,422,456
     Increase in Interest receivable                                               (3,166,899)
     Decrease in Prepaid assets                                                        528,441
     Increase in Due from Feeder Funds                                                 (30,000)
     Increase in Taxes receivable                                                    (774,586)
     Increase in Deferred tax assets                                                 (199,468)
     Decrease in Other assets                                                            86,041
     Decrease in Interest payable                                                    (620,275)
     Increase in Management fees payable                                                 61,732
     Decrease in Performance fees payable                                            (214,474)
     Decrease in Loan servicing fees payable                                         (228,933)
     Increase in Legal fees payable                                                    504,541
     Decrease in Taxes payable                                                       (520,659)
     Increase in Other liabilities                                                     193,133
     Net cash used in operating activities                                        (18,460,042)

   Cash flows from financing activities:
     Proceeds from issuance of common stock                                        241,416,064
     Repayments from redemption of common stock                                   (87,285,462)
     Dividends paid                                                                  (306,949)
     Proceeds from borrowings on debt                                              300,794,460
     Repayments of borrowings on debt                                            (397,488,748)
       Net cash provided by financing activities                                    57,129,365

   Net increase in cash                                                            38,669,323
   Cash, beginning of the year                                                     14,193,313
   Cash, end of the year                                                     $     52,862,636

   Supplemental information and non‐cash financing activities:
   Cash paid for interest expense                                            $    (85,661,139)
   Cash paid for income and withholding taxes                                        (227,233)
   Non‐cash issuance of common stock                                                19,330,000
   Non‐cash debt repayments                                                       (19,330,000)


   Refer to accompanying notes to consolidated financial statements.                         10
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 91 of 127 Page ID #:99


                                DLI Capital, Inc. and Subsidiaries
                            Notes to Consolidated Financial Statements
                                      Year ended December 31, 2017



   1. Organization and Basis of Presentation

   DLI Capital, Inc. (the "Company"), a Nevada corporation, was organized on June 22, 2016 and
   commenced operations on October 1, 2016. The Company was organized through a master‐feeder
   structure whereby the Company serves as the master fund and offers debt and equity to its two feeder
   funds, Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd. (collectively, the
   “Feeder Funds”). Effective October 1, 2016, the Feeder Funds each invested substantially all of their
   assets into the Company in exchange for a combination of debt and equity of the Company. This
   transaction included the pre‐existing operations and assets of Direct Lending Income Fund, L.P.

   The Company is managed by Direct Lending Investments, LLC (the “Advisor”), an investment advisor that
   is registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers
   Act of 1940, as amended. The Advisor directs and executes the investment operations of the Company.

   On June 22, 2016, the Company formed DLI Capital Partner, Inc., a Nevada corporation (“Capital
   Partner”) as a wholly‐owned subsidiary. This subsidiary owns a 0.01% interest in each of DLI Assets, LLC
   and DLI Assets Bravo, LLC. DLI Assets, LLC (“Assets”), a Nevada limited liability company, was formed on
   June 10, 2016. DLI Assets Bravo, LLC (“Bravo”), a Nevada limited liability company, was formed on
   September 15, 2016. The Company owns a 99.99% interest in each of the entities, Assets and Bravo.
   Assets and Bravo own the investment assets within the structure. The financial statements of Capital
   Partner, Assets and Bravo are consolidated into the financial statements of the Company. All
   intercompany balances and transactions have been eliminated.

   The objective of the Company is to generate current income through opportunistic investments across
   the credit markets, including without limitation through investments in counterparties holding or
   originating collateral assets (hereafter, the “Counterparties”, and each a “Counterparty”). Such collateral
   assets may include short‐term loans, lines of credit, receivables, real estate loans, portfolios of loans,
   intellectual property interests, real estate assets, consumer and small business loans and other tangible
   and intangible assets (hereafter, the “Collateral Assets”).

   Basis of Presentation

   The consolidated financial statements have been prepared in conformity with the accounting principles
   generally accepted in the United States of America (“GAAP”). The Company is an investment company
   and follows the accounting and reporting guidance in Financial Accounting Standards Board (“FASB”)
   Accounting Standards Codification (“ASC”) 946. The consolidated financial statements have been
   presented in U.S. Dollars.




                                                                                                           11
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 92 of 127 Page ID
                                  #:100

                             DLI Capital, Inc. and Subsidiaries
                         Notes to Consolidated Financial Statements



 2. Summary of Significant Accounting Policies

 Use of Estimates

 The preparation of consolidated financial statements in conformity with GAAP requires management to
 make estimates and assumptions in determining the reported amounts of assets and liabilities, including
 the fair value of investments, and disclosure of contingent assets and liabilities at the date of the
 consolidated financial statements and the reported amounts of income and expenses during the
 reporting period. Actual results could differ from those estimates and those differences could be
 material.

 Cash

 Cash consists of cash at major financial institutions. Cash includes $52,422,042 held at Wells Fargo Bank,
 N.A. in the custody of the Company’s custodian, Millennium Trust Company. Additional cash balances of
 $440,594 are held at Northbrook Bank & Trust in the custody of the Company’s administrator, Opus
 Fund Services.

 Investments and related investment Income

 Interest income is accrued based upon the outstanding principal amount and contractual interest terms
 of debt investments. For investments with contractual payment‐in‐kind (“PIK”) interest, which
 represents contractual interest accrued and added to the principal balance that generally becomes due
 at maturity, the Company will not accrue PIK interest if the investment valuation indicates that the PIK
 interest is not collectible. Interest income is presented net of servicing fees contractually incurred for
 servicing Collateral Assets.

 For equity investments in limited liability companies with preferred returns, which represent unrealized
 gains earned on the equity held, the Company will not record unrealized gains if the investment
 valuation indicates that the face value of the investment and the preferred return are not collectible.

 Investments are recorded on the date of binding commitment on a trade‐date basis. Realized gains or
 losses on investments are measured by the difference between the net proceeds from the disposition
 and the cost basis of the investment, without regard to unrealized gains or losses previously recognized.
 The Company reports current year changes in fair value of investments as a component of the net
 change in unrealized appreciation (depreciation) on investments in the consolidated statement of
 operations.

 Due from Counterparties

 Due from Counterparties represents net amounts receivable from Counterparties in connection with the
 Company’s purchase of Collateral Assets and collection of principal on Collateral Assets.



                                                                                                        12
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 93 of 127 Page ID
                                  #:101

                              DLI Capital, Inc. and Subsidiaries
                          Notes to Consolidated Financial Statements



 2. Summary of Significant Accounting Policies (continued)

 Fair value of financial instruments

 The Company applies fair value to its financial instruments in accordance with ASC 820 ‐ Fair Value
 Measurement (“ASC 820”). ASC 820 defines fair value, establishes a framework used to measure fair
 value and requires disclosures for fair value measurements. In accordance with ASC 820, the Company
 has categorized its financial instruments carried at fair value, based on the priority of the valuation
 technique, into a three‐level fair value hierarchy. Fair value is a market‐based measure considered from
 the perspective of the market participant who holds the financial instrument rather than an entity‐
 specific measure. Therefore, when market assumptions are not readily available, the Company's own
 assumptions are set to reflect those that management believes market participants would use in pricing
 the financial instrument at the measurement date.

 The availability of observable inputs can vary depending on the financial instrument and is affected by a
 wide variety of factors, including, for example, the type of product, whether the product is traded on an
 active exchange or in the secondary market and the current market conditions. To the extent that the
 valuation is based on models or inputs that are less observable or unobservable in the market, the
 determination of fair value requires more subjective judgment. Accordingly, the degree of subjective
 judgment exercised by the Company in determining fair value is greatest for financial instruments
 classified as Level 3. See further description of fair value methodology in Note 3.

 Dividends

 Dividends and distributions to shareholders are recorded on the ex‐dividend date. The amount paid is
 based upon earnings estimated by management, monthly. No dividends were recorded in fiscal year
 2017.

 3. Investment Valuations and Fair Value Measurements

 Fair Value – Definition and Hierarchy

 In determining fair value, the Company uses GAAP, which establishes a hierarchy that prioritizes the
 inputs used to measure fair value. Debt and equity securities that are not publicly traded or whose
 market prices are not readily available are valued at fair value as determined in good faith by
 management. The fair values are developed based on the best information available in the
 circumstances, in the absence of an observable input. Investments are categorized based on the lowest
 level of input significant to the fair value measurement, as follows:

         Level 1 – The valuation is based on unadjusted quoted prices in active markets for identical
         instruments.

         Level 2 – The valuation is based on observable inputs such as quoted prices for similar
         instruments in active markets, quoted prices for identical or similar instruments in markets that

                                                                                                       13
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 94 of 127 Page ID
                                  #:102

                              DLI Capital, Inc. and Subsidiaries
                          Notes to Consolidated Financial Statements



 3. Investment Valuations and Fair Value Measurements (continued)

         are not active, and model‐based valuation techniques for which all significant inputs are
         observable in the market.

         Level 3 – The valuation is based on unobservable data used when there is little or no market
         activity and reflects management’s own assumptions about how market participants would
         price such assets. Level 3 valuations are typically performed using pricing models, discounted
         cash flow or similar techniques.

 Measurement of fair value using level 2 and level 3 inputs necessitates the use of estimates and
 assumptions that are inherently subjective, and the values determined by management as a result of
 using such inputs may differ significantly from the values that would have been used had observable
 quotations in an active market existed, and the differences could be material. The level of input used for
 valuing securities is not necessarily an indication of the risk associated with investing in those securities.

 Fair Value – Valuation Processes

 The Advisor is responsible for valuation policies and procedures and determining the fair value of the
 investments and has designated a valuation committee to oversee the valuation process. The valuation
 committee is comprised of three voting members, each an executive of the Advisor, and each month,
 the committee approves the valuation for each investment. The valuation process includes consultation
 with internal professionals and corroboration by third party valuation professionals on a quarterly basis.
 The valuation committee reviews decisions and recommendations made by internal professionals,
 changes in fair value measurements and may, as considered appropriate, update fair value guidelines to
 reflect available information.

 Fair Value – Valuation Techniques and Inputs

 The fair value of debt securities, which includes direct ownership of Collateral Assets and asset‐backed
 facilities, is determined using an income approach. The income approach uses valuation techniques that
 measure the net present value of anticipated future economic benefits (i.e. net cash flows). The
 estimated net cash flows generally develop an estimate of future cash flows that are expected to occur
 over the life of the contract based on investment‐specific historical performance rates and default rates,
 loan to value ratios for the facilities, and covenant compliance, including the timeliness of interest
 payments. The discount rate presented is an annualized, average estimate developed with respect to
 the Collateral Assets or the borrowing base for the asset backed facilities, based on contractual
 borrowing base eligibility rules underlying each facility. Where a cash flow estimate is not used, other
 unobservable inputs may be available, including recent transaction information.

 The fair value of equity investments in limited liability companies is determined using the practical
 expedient described in ASC 820‐10‐35‐59 ‐ Measuring the Fair Value of Investments in Certain Entities
 That Calculate Net Asset Value per Share (or Its Equivalent). These entities, classified as investment
 companies under ASC 946, own and manage a pool of Collateral Assets. Management reviews source

                                                                                                            14
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 95 of 127 Page ID
                                  #:103

                                DLI Capital, Inc. and Subsidiaries
                            Notes to Consolidated Financial Statements



 3. Investment Valuations and Fair Value Measurements (continued)

 data for these positions, including monthly financial statements and collateral asset reports, as well as
 ownership interests owned by the Company. Management also inspects the quality and performance of
 the underlying Collateral Assets on a regular basis to validate the asset value of those limited liability
 companies.

 Fair Value Measurements

 The Company’s debt investments are categorized as Level 3 investments. The following table provides a
 reconciliation of the beginning and ending balances for all investments for the year ended December 31,
 2017:

                                 Asset‐backed   Corporate                    Real estate                     Total Debt
                                   facilities   term loans   Whole loans       loans     Receivables        investments
 Beginning balance,
 January 1, 2017                  $ 381,289,351    38,155,368 205,717,957 32,000,484 50,205,289             $ 707,368,449
 Purchases, including capitalized
 interest                            355,880,464   48,771,625 153,479,263 34,177,524 17,452,920               609,761,796
 Principal payments                (283,985,160) (39,665,112) (228,387,633) (35,741,742) (45,067,950)       (632,847,567)
 Net realized loss on investments              ─            ─ (18,823,441)             ‐    (620,206)        (19,443,647)
 Net change in unrealized
 depreciation on investments                   ─  (3,370,700) (10,618,921)             ‐ (2,899,799)         (16,889,420)
 Ending balance,
 December 31, 2017                $ 453,184,655    43,891,181 101,367,225 30,436,266 19,070,254             $ 647,949,581

                                                        Equity investments in limited liability companies     171,325,387
                                                                  Total Investments, December 31, 2017      $ 819,274,968



 The net change in unrealized depreciation on debt investments still held at December 31, 2017 is
 $(17,646,896).

 The Company transfers investments in and out of Level 1, 2 or 3 as of the beginning balance sheet date,
 based on changes in the use of observable and unobservable inputs utilized to perform the valuation for
 the period. During the year ended December 31, 2017, there were no transfers between Levels 1, 2 or 3
 of the fair value hierarchy.




                                                                                                                          15
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 96 of 127 Page ID
                                  #:104

                                     DLI Capital, Inc. and Subsidiaries
                                 Notes to Consolidated Financial Statements



 3. Investment Valuations and Fair Value Measurements (continued)

 The following table summarizes the valuation techniques and significant unobservable inputs used for
 the Company’s investments at December 31, 2017:

                                 Fair Value at
                                 December 31,                                    Significant Unobservable           Range of Inputs
 Assets                              2017            Valuation Technique                   Inputs                 (Weighted Average)
 Debt investments
   Asset‐backed facilities         $ 453,184,655        Income approach               Loan to value ratio         59.9% ‐ 100% (90.8%)
                                                                                   Effective interest rate (1)    14.8% ‐ 28.3% (16.6%)

       Corporate term loans           37,714,264        Income approach                 Discount rate             16.3% ‐ 18.6% (16.6%)
                                       6,176,917       Estimated recovery           Net realizable value of           85.0% (85.0%)
                                                                                      Collateral Assets

       Whole loans                   101,367,225        Income approach                  Discount rate            17.4% ‐ 23.7% (20.7%)

       Real estate loans              29,131,266        Income approach            Effective interest rate (1)    12.5% ‐ 21.8% (21.3%)
                                       1,305,000       Estimated recovery             Recent appraisals                    N/A

       Receivables                    19,070,254        Income approach                  Discount rate                  14.5% (14.5%)
                                   $ 647,949,581
 Equity interests in limited
 liability companies                 171,325,387    Investments valued using net asset value as a practical expedient
                                   $ 819,274,968    Total Investments in securities

 (1)    Effective interest rate is calculated as the monthly interest income net of servicing fees and any impairments, as applicable, and
        is annualized.

 4. Agreements and Related Party Transactions

 The Company considers the Advisor, its principal owner, members of management and entities under
 common control to be related parties to the Company. Amounts due from and due to related parties
 are generally settled in the normal course of business.

 Investment Management Agreement

 The Company has entered into an investment management agreement with the Advisor. Under the
 terms of that agreement, the Advisor provides management services to the Company. The management
 fee is calculated and payable monthly in advance at the annual rate of 1% of the Company’s gross
 assets.

 The Advisor also earns a performance fee each month, calculated as 20% monthly of the earnings before
 interest and taxes, including management fee, attributable to each series of common shares, to the
 extent that the net asset value of a series of shares of the Company exceeds the prior high net asset
 value of the series, as defined in the Investment Management Agreement. If there is a net loss in any
 month, the performance fee will not apply to future periods until such net loss has been recovered.
                                                                                                                                 16
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 97 of 127 Page ID
                                  #:105

                              DLI Capital, Inc. and Subsidiaries
                          Notes to Consolidated Financial Statements



 4. Agreements and Related Party Transactions (continued)

 The Advisor may enter into agreements to reduce or waive management fees and performance fees on
 the gross assets and earnings allocable to certain share classes of the Company and underlying investors
 in the Feeder Funds.

 For the year ended December 31, 2017, the Company incurred $9,360,175 in management fees and
 $19,232,510 in performance fees. Of these amounts, the Advisor voluntarily waived management fees
 of $592,788. At December 31, 2017, the Company owed the Advisor $81,395 of management fees and
 $1,404,281 of performance fees.

 Expense Limitation Agreement

 The Advisor has agreed to pay any expenses of the Company, other than management fees,
 performance fees or Transaction Expenses (as defined below), to the extent that such expenses exceed
 1% on an annual basis or 0.0833% per month. To the extent the Advisor pays expenses of the Company
 pursuant to the preceding sentence, the Advisor may recoup the amount it pays on behalf of the
 Company by charging the Company 0.0833% per month for expenses in future months (even if the
 actual expenses for that month are less than 0.0833%) until the Advisor has recovered from the
 Company all expenses previously paid by the Advisor on the Company’s behalf. The Advisor may, at its
 sole discretion, modify or eliminate this expense limitation at any time, provided that the Advisor gives
 the Feeder Funds and their investors thirty (30) days advance notice before any change or elimination.
 “Transaction Expenses” consist of all amounts paid by the Company (a) to effect the purchase or sale of
 a specific investment, including without limitation brokerage commissions, origination fees, servicing
 fees, clearing and settlement charges or professional fees, and (b) all amounts paid by the Company in
 connection with investments, including without limitation, interest, origination fees, points, or
 professional fees and (c) any taxes paid by the Company. The Advisor has not paid any expenses on
 behalf of the Company pursuant to this agreement and was not entitled to any recoupment amount
 under the expense limitation agreement for the year ended December 31, 2017.

 5. Debt

 On October 1, 2016, the Company entered into loan and security agreements with each of its Feeder
 Funds, whereby the Feeder Funds each provide a revolving credit facility, collateralized by the assets of
 the Company, up to $2,000,000,000, which mature on September 30, 2021. The outstanding principal
 balances are due in full at the maturity date. The facilities bear interest at 12% annually of the principal
 balance outstanding, payable monthly, in arrears.

 The principal balances outstanding at December 31, 2017 due to each of the Feeder Funds are
 $435,858,138 payable to Direct Lending Income Fund, L.P. and $131,786,085 payable to Direct Lending
 Income Feeder Fund, Ltd. For the year ended December 31, 2017, the Company incurred $85,040,864 in
 interest expense related to the facilities, of which $5,785,306 is payable to the Feeder Funds at
 December 31, 2017.


                                                                                                          17
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 98 of 127 Page ID
                                  #:106

                               DLI Capital, Inc. and Subsidiaries
                           Notes to Consolidated Financial Statements



 6. Stockholders’ Equity

 On October 1, 2016, the Company adopted a Multiple Class Plan (the “Plan”) under which the Company
 issues three classes of stock: Class D, Class O and Class S common stock, which have equal rights to
 assets of the Company, except that Class D common stock is entitled to one vote per share, and Class O
 common stock and Class S common stock are not entitled to vote. Class D common stock is exclusively
 issued to Direct Lending Income Fund, L.P. and Class O common stock is exclusively issued to Direct
 Lending Income Feeder Fund, Ltd.

 The Company has authorized and issued the following shares of common stock at December 31, 2017:

 Class of shares                                       Authorized          Issued              Outstanding
 Class D Common Stock, par value $0.001 per share      500,000,000           29,436,714.76        24,397,405.70
 Class O Common Stock, par value $0.001 per share      500,000,000            7,801,208.93          7,363,935.63
 Class S Common Stock, par value $0.001 per share      500,000,000            3,512,145.57                     ─
 Total Shares Outstanding                                                    40,750,069.26        31,761,341.33

 Transactions in common stock shares during the year ended December 31, 2017 were as follows:

                                                                      Redemptions
                                  Beginning        Issuance of      and cancellations
                                   balance       common stock       of common stock     Ending balance
                Shares
                Class D          15,272,636.30      14,164,078.46      (5,039,309.06)    24,397,405.70
                Class O           1,335,826.50       6,465,382.43        (437,273.30)     7,363,935.63
                Class S                      ─       3,512,145.57      (3,512,145.57)                ─
                Total Shares     16,608,462.80      24,141,606.46      (8,988,727.93)    31,761,341.33

                Amount
                Class D          $ 152,726,363      $ 141,640,785      $ (50,393,091)    $ 243,974,057
                Class O             13,358,265         64,653,824         (4,372,733)       73,639,356
                Class S                      ─         35,121,456        (35,121,456)                ─
                Total Amounts    $ 166,084,628      $ 241,416,065      $ (89,887,280)    $ 317,613,413


 The Plan dictates that the Company shall maintain a $10 per share purchase price by distributing
 earnings to stockholders or cancelling shares through a reverse stock split in the event of a net loss,
 monthly. For the year ended December 31, 2017, the Company recorded a total net loss of $2,601,817,
 paid $172,696 in return of capital distributions and cancelled 277,451.37 shares.




                                                                                                                   18
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 99 of 127 Page ID
                                  #:107

                               DLI Capital, Inc. and Subsidiaries
                           Notes to Consolidated Financial Statements



 7. Income Taxes

 The Company accounts for income taxed under the asset and liability method, which requires the
 recognition of deferred tax assets and liabilities for the expected future tax consequences of events that
 have been included in the consolidated financial statements. Under this method, the Company
 determines deferred tax assets and liabilities on the basis of the differences between the financial
 statement and tax basis of assets and liabilities by using enacted tax rates in effect for the year in which
 the differences are expected to reverse. The effect of a change in tax rates on deferred tax assets and
 liabilities is recognized in income in the period that includes the enactment date.

 The Company recognizes deferred tax assets to the extent that management believes that these assets
 are more likely than not to be realized. In making such a determination, management considers all
 positive and negative evidence, including future reversals of existing taxable temporary differences,
 projected future taxable income, tax planning strategies, and results of recent operations. If
 management determines that the Company would be able to realize deferred tax assets in the future in
 excess of their net recorded amount, the Company would make an adjustment to the deferred tax asset
 valuation allowance, which would reduce the provision for income taxes.

 On December 22, 2017, the U.S. enacted the Tax Cuts and Jobs Act (the “Act”), which makes broad and
 complex changes to U.S. tax law. The Act lowered the Company’s U.S. statutory federal income tax rate
 from 35% to 21% effective January 1, 2018.

 The Company recorded a current net federal income tax benefit of $684,566 for the year ended
 December 31, 2017. Additionally, the Company has an amount of income tax net operating loss
 carryforward that can be applied to future periods, resulting in a deferred tax asset of $199,468 as of
 December 31, 2017. The deferred tax asset on the consolidated statement of assets and liabilities has
 been adjusted to reflect the 21% tax rate applicable beginning January 1, 2018 in accordance with the
 Act. As of December 31, 2017, the Company has an income tax net operating loss carryforward of
 $949,878, which can be applied to future years through December 31, 2037.

 The Company records interest accrued and penalties related to unrecognized tax benefits in income tax
 expense in the accompanying consolidated statement of operations. Accrued interest and penalties are
 included on the related tax asset or liability line in the consolidated statement of assets and liabilities. As
 of December 31, 2017, the Company had not accrued any interest or penalties related to unrecognized
 tax benefits.

 The Company recognizes the tax benefits of uncertain tax positions only when the position is more likely
 than not to be sustained, assuming examination by tax authorities. Management has analyzed the
 Company’s tax positions and concluded that no liability for unrecognized tax benefits should be
 recorded related to uncertain tax positions expected to be taken on the tax returns for the years open to
 examination, 2016 and 2017. The Company identifies its major tax jurisdictions as U.S. federal and
 California; however, the Company is not aware of any tax positions for which it is reasonably possible
 that the total amounts of unrecognized tax benefits will change materially in the next twelve months.


                                                                                                             19
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 100 of 127 Page ID
                                  #:108

                                 DLI Capital, Inc. and Subsidiaries
                             Notes to Consolidated Financial Statements



 8. Commitments, Contingencies and Indemnifications

 In the normal course of business, the Company enters into contracts with third parties, including
 without limitation certain service providers and Counterparties, which incorporate a variety of
 representations, warranties, and general indemnification obligations Any exposure to the Company
 under these arrangements is unknown as it would involve future claims that may be made against the
 Company; however, based on the Company’s historical experience, the risk of loss is remote. As such,
 the Company has not accrued any liability in connection with such contingent obligations.

 9. Financial Highlights

 Below is the schedule of financial highlights of the Company for the year ended December 31, 2017.
 Financial highlights are calculated for each permanent, non‐managing class of shares. An individual
 shareholder’s financial highlights may vary based on different financial arrangements such as
 management fees, performance fees and the timing of capital transactions.

                                                                                  Class D                 Class O
 Per Share Data:
 Net asset value, beginning of the year                                              $ 10.00                 $ 10.00
 Income from investment operations:
          Net investment income (loss)                                                  0.67                    0.61
          Net realized and unrealized gains (losses) on investments                    (0.79)                  (0.71)
 Net decrease in net assets resulting from operations                                  (0.12)                  (0.10)
   Distributions                                                                       (0.01)                  (0.00)
   Reverse stock split                                                                  0.13                    0.10
 Total increase (decrease) in net assets                                                ─                       ─
 Net asset value, end of the year                                                    $ 10.00                 $ 10.00

 Total return                                                                        (1.39%)                 (1.37%)
 Shares outstanding, end of the year                                           24,397,405.70            7,363,935.63

 Ratio to average net assets:
 Net investment Income (1)                                                              6.69%                   6.11%

 Operating expense (1)                                                                 40.05%                 35.55%
 Performance fee                                                                        8.42%                  8.28%
 Total expenses                                                                        48.47%                 43.83%

   (1)
         During the year, the Advisor voluntarily waived a portion of its management fee (equal to 0.27% of average net
         assets for Class D shares, 0.18% for Class O shares).




                                                                                                                    20
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 101 of 127 Page ID
                                  #:109

                             DLI Capital, Inc. and Subsidiaries
                         Notes to Consolidated Financial Statements



 9. Financial Highlights (continued)

 The total return calculated above reflects all income and expenses of the Company, including interest
 expense on debt balances due to the Feeder Funds. Additionally, the basis for total return for the
 Company is the net assets of the Company, which is comprised of all assets and liabilities of the
 Company, including debt balances due to the Feeder Funds. Accordingly, the total return and net
 investment income and expense ratios as reflected on the Feeder Funds’ respective financial statements
 are more indicative of investors’ returns and operating ratios. Refer to the financial statements of the
 Feeder Funds for further information.

 10. Subsequent Events

 Management has evaluated subsequent events through April 27, 2018, the date the consolidated
 financial statements were available to be issued. Management has determined that there are no other
 material events that would require adjustment to or disclosure in the Company’s consolidated financial
 statements.




                                                                                                      21
Electronically FILED by Superior Court of California, County of Los Angeles on 04/28/2020 11:51 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Wong,Deputy Clerk
                  Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 102 of 127 PageSUM-100
                                                  20GDCV00419                                     ID
                                                     #:110
                                                      SUMMONS                  FOR COURT USE ONLY
                                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
        DELOITTE & TOUCHE, LLP, a Delaware limited liability partnership, and
        DELOITTE TAX, LLP, a Delaware limited liability partnership, and OPUS FUND
        SERVICES (USA) LLC, a Delaware limited liability company, and DOES 1-50
        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTÁ DEMANDANDO EL DEMANDANTE):
        ALFRED JACKSON, MICHAEL JACKSON, GRANGER CONSTRUCTION
        COMPANY, WEINER ACQUISITION COMPANY, LLC, MILLICENT
        CALICCHIO, VALERIE SABET, MAXX VENTURE FUND H, LLC (continued)
         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
         Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
         the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
         may be taken without further warning from the court.
            There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
         (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
         ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
         continuación.
            Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
         corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
         en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
         Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
         biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
         que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
         podrá quitar su sueldo, dinero y bienes sin más advertencia.
            Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
         remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
         programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
         (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
         colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
         cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
         pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
       The name and address of the court is:                                                                               CASE NUMBER:
                                                                                                                           (Número del Caso):
       (El nombre y dirección de la corte es):
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
       GLENDALE COURTHOUSE
       600 E. Broadway
       Glendale, CA 91206

       The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
       (El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
       Eugene Ashley SBN 171885
       Hoge, Fenton, Jone & Appel
       60 S. Market St., Suite 1400, San Jose, CA 95113 408.287.9501
       DATE:                                                                                 Clerk, by                                                                   , Deputy
       (Fecha)                                                                               (Secretario)                                                                (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
         [SEAL]                                  NOTICE TO THE PERSON SERVED: You are served
                                                 1.     as an individual defendant.
                                                 2.     as the person sued under the fictitious name of (specify):

                                                 3.        on behalf of (specify):
                                                      under:       CCP 416.10 (corporation)                                          CCP 416.60 (minor)
                                                                   CCP 416.20 (defunct corporation)                                  CCP 416.70 (conservatee)
                                                                   CCP 416.40 (association or partnership)                           CCP 416.90 (authorized person)
                                                                   other (specify):
                                                 4.         by personal delivery on (date):
                                                                                                                                                                           Page 1 of 1
         Form Adopted for Mandatory Use                                                                                                           Code of Civil Procedure §§ 412.20, 465
           Judicial Council of California
                                                                                     SUMMONS                            American LegalNet, Inc.                     www.courtinfo.ca.gov
                                                                                                                        www.FormsWorkflow.com
           SUM-100 [Rev. July 1, 2009]
        Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 103 of 127 Page ID
                                          #:111
                                                                                                                             SUM-200(A)
   SHORT TITLE:                                                                                CASE NUMBER:

   JACKSON v. DELOITTE & TOUCHE LLP, et al.


                                                         INSTRUCTIONS FOR USE
    This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
    If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
     Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

              Plaintiff             Defendant       Cross-Complainant           Cross-Defendant
     OGIE, LLC, THE STEVEN C. CALICCHIO FOUNDATION, CHARITABLE LEAD ANNUITY TRUST "A" U/W OF
     STEVEN CALICCHIO, CHARITABLE LEAD ANNUITY TRUST "B" U/W OF STEVEN CALICCHIO, EXEMPT TRUST
     U/W OF STEVEN CALICCHIO FBO AXEL CALICCHIO, EXEMPT TRUST U/W OF STEVEN CALICCHIO FBO
     ORIANA CALICCHIO, AJC LEGACY INVESTMENTS, LLC, OCC LEGACY INVESTMENS, LLC




                                                                                                                 Page   2 of 2
                                                                                                                                      Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rev. January 1, 2007]                    Attachment to Summons                                              American LegalNet, Inc.
                                                                                                                        www.FormsWorkflow.com
       Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 104 of 127 Page ID
                                         #:112                   Reserved for Clerk’s File Stamp
               SUPERIOR COURT OF CALIFORNIA
                   COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Glendale Courthouse
 600 East Broadway, Glendale, CA 91206

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20GDCV00419

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE             DEPT    ROOM
   ✔     Curtis A. Kin                      E




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       04/28/2020
    on _____________________________                                        M. Wong
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 105 of 127 Page ID
                                             #:113 UNLIMITED CIVIL CASES
                         INSTRUCTIONS FOR HANDLING

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
             Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 106 of 127 Page ID
Electronically FILED by Superior Court of California, County of Los Angeles on 06/05/2020 04:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Young,Deputy Clerk
                                               #:114
    ATIORNEY on PARTY v.nHOUT ATIORNEY (f\l:Jm~. SI?~ B~r num~ar, 3nd Dd:!t•U}                                                                  FOR CCJURT USE ONl. 'f
                                                                                                                                                                               -
                                                                                                                                                                         POS 01 0
   _ EUGENE ASHLEY J SBN: 171885
      HOGE, FENTON, JONES & APPEL, INC.
      60 S. MARKET STREET, SUITE 1400
      SAN JOSE, CA 95113
     lELEPflOUE NO. (408) 287-9501 I FAX NO. (408) 287-2583 IE-l.1AILAODRESS (Opl•ona1r
      ATIORNEY FOR (f\l~me}: PLAINTIFFS

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
              STREET ADDRESS: 600 EAST BROADWAY
              MAILlllG ADDRESS:
             CITYANOZIPCOOE·GLENDALE, CA 91206-4304
                 eRAtJCHt1M1e GLENDALE COURTHOUSE
               PLAINTIFF/PETITIONER: ALFRED JACKSON, ET AL                                                               CASE NUMDER.

       DEFENDANT/RESPONDENT: DELOITTE & TOUCHE LLP, ETC., ET AL.                                                         20GDCV0041 9

                                                                                                                         Rel. No. or Filo No.
                                              PROOF OF SERVICE OF SUMMONS                                                                       33004426A VXP

                                                   (Separate proof of service is required for each party served.)
   1. At the time of servlce I was at least 18 years of age and not a party to this action.
   2. I served copies of:


       a.
       b.   iSummons
             x
             Complaint


       ~:~x
             Alternative Dispute Resolution (ADR) package
             Civil Case Cover Sheet
      e.     Cross-complaint
      f.     x
             other (specify documents): CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION: NOTICE OF CASE
             ASSIGNMENT UNLIMITED CIVIL CASE
   3. a. Party served {specify name of party as shown on documents seived):
       DELOITTE & TOUCHE LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP

       b.   00      Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                    ilem 5b on whom subsliluted service was made) (specify name and relationship to tl1e parly named in item 3a):
            CSC LAWYERS INCORPORATING SERVICE BY LEAVING DOCUMENTS WITH KAITLYN MANNIX·
            AUTHORIZED TO ACCEPT SERVICE OF PROCESS
   4 . Address where the party was served: 2710 GATEWAY OAKS DR. STE 150N
                                                         SACRAMENTO, CA 95833
   5. I served the party (check proper box)
      a.    00
             by personal service. I personally delivered the documents listed in item 2 to the party or person authorized lo
             receive service of process for the party (1) on (date); OS/29/2020 (2) at (time): 10:20 am
       b.   0       by substituted service. On (date) ; at (lime): 1lefl the documents Hsted in item 2 with or
                    in the presence of (name and title or relationship to person indicated in item 3b) :

                   (1)    0       (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                                  person lo be served. I informed him of her of the general nature or lhe papers.

                   (2}    0       (home} a competent member of the household (at least 1B years of age) at the dwelling house or usual place of
                                  abode of the party. I informed him or her of the general nature of the papers.
                   (3)    0       (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                  address of the person lo be served, other than a United Slates Postal Service post office box. I informed him of
                                  her of the general nature of the papers.
                   (4)    0       I therearter mailed (by first-class , postage prepaid) copies of the documents to the person to be served at the
                                  place where the copies were left (Code Civ. Proc., §41 5. 20). I malled the documents on
                                  (dale) ; from (city):                                                 or    O
                                                                                                             a declaration of mailing is attached.

                   (5)    0       I attach a declaration of diligence staling actions taken first to altempl personal service.




   F'crr.i A~pro·.;t-d toi r.~anj3tcry Us(t                                                                                                            Co1loclCiv.IPrecoeuio § -::7   :o
   JJ:l.r; :.J Cc-.m:.1 or C;1:jt;,m~3                         PROOF OF SERVICE OF SUMMONS                                                                POS01 D-1/33004428A
   ros-01c (Rov        J""~"'Y ' W07)
          Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 107 of 127 Page ID
                                            #:115

         PETITIONER ALFRED JACKSON, ET AL                                                                             CASE NUMBER;

                                                                                                                                20GDCV00419
     RESPONDENT. DELOITTE & TOUCHE LLP, ETC., ET AL.


    c.   0      by mall and acknowledgment of receipt of service. I mailed the documents hsted in item 2 to the party, to the address
                shown in item 4, by first-class mail, postage prepaid,
                (1) on (date):                                                          (2} from (city):
                (3)   0     with lwo copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed lo
                            me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                (4} 0 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
    d.   0      by other means (specify means of service and authorizing code section):


         D Additional page describing service Is atlached.
6 . The "Notice to the Person Served" (on the summons) was completed as follows:

    a.   ~ as an individual defendant.
    b.   as the person sued under the fictitious name of (specify):
    c.   as occupant.
    d. X On behalf of (specify): DELOITTE & TOUCHE LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP
         under the following Code of Civil Procedure section:
                               0      416.10 (corporation}                              0    415.95 (business organization, form unknown)
                               0      416.20 (defunct corporation)                      0    416.60 (minor)
                               0      416.30 (joint stock company/association}          0    416.70 (ward or conservalee)
                               00     416.40 (association or partnership)               0    416.90 (authorized person)
                               0      416.50 (public entity)                            0    415.46 (occupant)
                                                                                        0    other:

7. Person who served papers
    a. Name: DEJA M. JEFFERSON C/O ASAP Legal, LLC
    b. Address : 255 N Market St Suite 180 San Jose, CA 95110
    c. Telephone number: (408) 564-7360
    d. The fee for service was: $ 194.00
                                                                                                                    ~.:l'"iJliJW4
    e. I am:                                                                                                        ATTORNEY SERV:CES LLC
         (1 )   ~ not a registered California process server.
         (2)    exempt from registration under Business and Professions Code section 22350(b).
         (3) X re9.!!tered California process server:
              (I} LJ owner                  employee0                             00
                                                                 independent contractor.
              (ii) Registration No.: 2019-60
              (iii) County: SACRAMENTO

a. 00     I declare under penally of perjury under the Jaws of the Stale of California that the foregoing is true and correct.
          or
g   0     I am a California sheriff or marshal and I certify that the foregoing is trve and correct.


                Date 05/29/2020
                ASAP Legal, LLC
                255 N Market St Suite 180
                San Jose, CA 95110
                (408) 564-7360
                www.ASAPLegal.com




                                DEJA M. JEFFERSON
                      i N.;r.1e OF PERSOll \"/HO SERVED P,\PERS/SHERIFF OR MARSH...LJ




                                                                PROOF OF SERVICE OF SUMMONS
                                                                                                                                       POS·01013JOD4428A
      Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 108 of 127 Page ID
                                                                Reserved for Clerk’s File Stamp
         SUPERIOR COURT OF CALIFORNIA   #:116
                     COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:
Glendale Courthouse
600 East Broadway, Glendale, CA 91206
 PLAINTIFF:
 Alfred Jackson et al
 DEFENDANT:
 Deloitte & Touche LLP, a Delaware Limited Liability Partnership et al
                                                                                               CASE NUMBER:
              NOTICE OF CASE MANAGEMENT CONFERENCE                                             20GDCV00419
TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                     Date:                     Time:                  Dept.:
                                             09/03/2020                8:30 AM                  E

NOTICE TO DEFENDANT:            THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                  DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant to LASC Local Rule 3.37, Code of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Code section 68608, subdivision (b), and California Rules of
Court, rule 2.2 et seq.


        04/28/2020
Dated: ________________________                                                  ________________________________
                                                                                           Judicial Officer

                                                    CERTIFICATE OF SERVICE

I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

                                                                  Glendale
    by depositing in the United States mail at the courthouse in _______________________,   California, one copy of the original
    filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

    by personally giving the party notice upon filing of the complaint.
     Eugene Ashley
     Sixty South Market Street, Suite 1400
     San Jose, CA 95113
                                                                           Sherri R. Carter, Executive Officer / Clerk of Court

        04/28/2020
Dated: __________________                                                                                M. Wong
                                                                                                     By ________________________
                                                                                                                 Deputy Clerk
LACIV 132 (Rev. 07/13)                                                                                        Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03
                                          NOTICE OF                                                           LASC Local Rules, Chapter 7KUHH
For Optional Use                CASE MANAGEMENT CONFERENCE
             Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 109 of 127 Page ID
Electronically FILED by Superior Court of California, County of Los Angeles on 06/05/2020 04:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Young,Deputy Clerk
                                               #:117
    ATIORNEY on PARTY v.nHOUT ATIORNEY (f\l:Jm~. SI?~ B~r num~ar, 3nd Dd:!t•U}                                                                  FOR CCJURT USE ONl. 'f
                                                                                                                                                                               -
                                                                                                                                                                         POS 01 0
   _ EUGENE ASHLEY J SBN: 171885
      HOGE, FENTON, JONES & APPEL, INC.
      60 S. MARKET STREET, SUITE 1400
      SAN JOSE, CA 95113
     lELEPflOUE NO. (408) 287-9501 I FAX NO. (408) 287-2583 IE-l.1AILAODRESS (Opl•ona1r
      ATIORNEY FOR (f\l~me}: PLAINTIFFS

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
              STREET ADDRESS: 600 EAST BROADWAY
              MAILlllG ADDRESS:
             CITYANOZIPCOOE·GLENDALE, CA 91206-4304
                 eRAtJCHt1M1e GLENDALE COURTHOUSE
               PLAINTIFF/PETITIONER: ALFRED JACKSON, ET AL                                                               CASE NUMDER.

       DEFENDANT/RESPONDENT: DELOITTE & TOUCHE LLP, ETC., ET AL.                                                         20GDCV0041 9

                                                                                                                         Rel. No. or Filo No.
                                              PROOF OF SERVICE OF SUMMONS                                                                       33004426A VXP

                                                   (Separate proof of service is required for each party served.)
   1. At the time of servlce I was at least 18 years of age and not a party to this action.
   2. I served copies of:


       a.
       b.   iSummons
             x
             Complaint


       ~:~x
             Alternative Dispute Resolution (ADR) package
             Civil Case Cover Sheet
      e.     Cross-complaint
      f.     x
             other (specify documents): CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION: NOTICE OF CASE
             ASSIGNMENT UNLIMITED CIVIL CASE
   3. a. Party served {specify name of party as shown on documents seived):
       DELOITTE & TOUCHE LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP

       b.   00      Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                    ilem 5b on whom subsliluted service was made) (specify name and relationship to tl1e parly named in item 3a):
            CSC LAWYERS INCORPORATING SERVICE BY LEAVING DOCUMENTS WITH KAITLYN MANNIX·
            AUTHORIZED TO ACCEPT SERVICE OF PROCESS
   4 . Address where the party was served: 2710 GATEWAY OAKS DR. STE 150N
                                                         SACRAMENTO, CA 95833
   5. I served the party (check proper box)
      a.    00
             by personal service. I personally delivered the documents listed in item 2 to the party or person authorized lo
             receive service of process for the party (1) on (date); OS/29/2020 (2) at (time): 10:20 am
       b.   0       by substituted service. On (date) ; at (lime): 1lefl the documents Hsted in item 2 with or
                    in the presence of (name and title or relationship to person indicated in item 3b) :

                   (1)    0       (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                                  person lo be served. I informed him of her of the general nature or lhe papers.

                   (2}    0       (home} a competent member of the household (at least 1B years of age) at the dwelling house or usual place of
                                  abode of the party. I informed him or her of the general nature of the papers.
                   (3)    0       (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                  address of the person lo be served, other than a United Slates Postal Service post office box. I informed him of
                                  her of the general nature of the papers.
                   (4)    0       I therearter mailed (by first-class , postage prepaid) copies of the documents to the person to be served at the
                                  place where the copies were left (Code Civ. Proc., §41 5. 20). I malled the documents on
                                  (dale) ; from (city):                                                 or    O
                                                                                                             a declaration of mailing is attached.

                   (5)    0       I attach a declaration of diligence staling actions taken first to altempl personal service.




   F'crr.i A~pro·.;t-d toi r.~anj3tcry Us(t                                                                                                            Co1loclCiv.IPrecoeuio § -::7   :o
   JJ:l.r; :.J Cc-.m:.1 or C;1:jt;,m~3                         PROOF OF SERVICE OF SUMMONS                                                                POS01 D-1/33004428A
   ros-01c (Rov        J""~"'Y ' W07)
          Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 110 of 127 Page ID
                                            #:118

         PETITIONER ALFRED JACKSON, ET AL                                                                             CASE NUMBER;

                                                                                                                                20GDCV00419
     RESPONDENT. DELOITTE & TOUCHE LLP, ETC., ET AL.


    c.   0      by mall and acknowledgment of receipt of service. I mailed the documents hsted in item 2 to the party, to the address
                shown in item 4, by first-class mail, postage prepaid,
                (1) on (date):                                                          (2} from (city):
                (3)   0     with lwo copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed lo
                            me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                (4} 0 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
    d.   0      by other means (specify means of service and authorizing code section):


         D Additional page describing service Is atlached.
6 . The "Notice to the Person Served" (on the summons) was completed as follows:

    a.   ~ as an individual defendant.
    b.   as the person sued under the fictitious name of (specify):
    c.   as occupant.
    d. X On behalf of (specify): DELOITTE & TOUCHE LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP
         under the following Code of Civil Procedure section:
                               0      416.10 (corporation}                              0    415.95 (business organization, form unknown)
                               0      416.20 (defunct corporation)                      0    416.60 (minor)
                               0      416.30 (joint stock company/association}          0    416.70 (ward or conservalee)
                               00     416.40 (association or partnership)               0    416.90 (authorized person)
                               0      416.50 (public entity)                            0    415.46 (occupant)
                                                                                        0    other:

7. Person who served papers
    a. Name: DEJA M. JEFFERSON C/O ASAP Legal, LLC
    b. Address : 255 N Market St Suite 180 San Jose, CA 95110
    c. Telephone number: (408) 564-7360
    d. The fee for service was: $ 194.00
                                                                                                                    ~.:l'"iJliJW4
    e. I am:                                                                                                        ATTORNEY SERV:CES LLC
         (1 )   ~ not a registered California process server.
         (2)    exempt from registration under Business and Professions Code section 22350(b).
         (3) X re9.!!tered California process server:
              (I} LJ owner                  employee0                             00
                                                                 independent contractor.
              (ii) Registration No.: 2019-60
              (iii) County: SACRAMENTO

a. 00     I declare under penally of perjury under the Jaws of the Stale of California that the foregoing is true and correct.
          or
g   0     I am a California sheriff or marshal and I certify that the foregoing is trve and correct.


                Date 05/29/2020
                ASAP Legal, LLC
                255 N Market St Suite 180
                San Jose, CA 95110
                (408) 564-7360
                www.ASAPLegal.com




                                DEJA M. JEFFERSON
                      i N.;r.1e OF PERSOll \"/HO SERVED P,\PERS/SHERIFF OR MARSH...LJ




                                                                PROOF OF SERVICE OF SUMMONS
                                                                                                                                       POS·01013JOD4428A
         Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 111 of 127 Page ID
Electronically FILED by Superior Court of California, County of Los Angeles on 05/01/2020 03:46 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Young,Deputy Clerk
                                           #:119


                1      Eugene Ashley (State Bar No. 171885)
                       HOGE, FENTON, JONES & APPEL, INC.
                2      Sixth South Market Street, Suite 1400
                       San Jose, CA 95113
                3      Telephone: 408.287.9501
                       Facsimile: 408.287.2583
                4
                       Michael Paris, Esq. (pro hac vice pending)
                5      William C. Nystrom, Esq. (pro hac vice pending)
                       Nina Hirsch, Esq. (pro hac vice pending)
                6      NYSTROM BECKMAN & PARIS LLP
                       One Marina Park Drive, 15th Floor
                7      Boston, Massachusetts 02210
                       Telephone: (617) 778-9100
                8      Facsimile: (617) 778-9110

                9      Attorneys for Plaintiffs

              10
                                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
              11
                                                                          COUNTY OF LOS ANGELES
              12
                 ALFRED JACKSON, MICHAEL                                                          CASE NO. 20GDCV00419
              13 JACKSON, GRANGER CONSTRUCTION
                 COMPANY, WIENER ACQUISITION                                                      APPLICATION FOR PRO HAC VICE
              14 COMPANY, LLC, MILLICENT                                                          ADMISSION OF NINA HIRSCH;
                 CALICCHIO, VALERIE SABET, MAXX                                                   MEMORANDUM OF POINTS AND
              15 VENTURE FUND H, LLC, OGIE, LLC,                                                  AUTHORITIES IN SUPPORT;
                 THE STEVEN C. CALICCHIO                                                          VERIFIED APPLICATION OF NINA
              16 FOUNDATION, CHARITABLE LEAD                                                      HIRSCH
                 ANNUITY TRUST “A” U/W OF STEVEN
              17 CALICCHIO, CHARITABLE LEAD                                                       Affidavit Signature via facsimile
                 ANNUITY TRUST “B” U/W OF STEVEN
              18 CALICCHIO, EXEMPT TRUST U/W OF                                                   Date:
                 STEVEN CALICCHIO FBO AXEL                                                        Time: 9:00 a.m.
              19 CALICCHIO, EXEMPT TRUST U/W OF                                                   Dept.
                 STEVEN CALICCHIO FBO ORIANA
              20 CALICCHIO, AJC LEGACY
                 INVESTMENTS, LLC, OCC LEGACY
              21 INVESTMENTS, LLC,

              22                                    Plaintiffs,

              23                  v.

              24       DELOITTE & TOUCHE LLP, a Delaware
                       limited liability partnership, and
              25       DELOITTE TAX, LLP, a Delaware limited
                       liability partnership, and OPUS FUND
              26       SERVICES (USA) LLC, a Delaware
                       limited liability company,
              27
                                                    Defendants.
              28

                       APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM OF POINTS AND
                       AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA HIRSCH
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 112 of 127 Page ID
                                  #:120


   1          Pursuant to California Rules of Court, 9.40 and 8.54, Eugene Ashley, hereby submits an

   2   application for pro hac vice admission of Nina Hirsch to appear as counsel for Plaintiffs Alfred

   3   Jackson, Michael Jackson, Granger Construction Company, Wiener Acquisition Company,

   4   LLC, Millicent Calicchio, Valerie Sabet, Maxx Venture Fund H, LLC, Ogie, LLC, The Steven

   5   C. Calicchio Foundation, Charitable Lead Annuity Trust “A” U/W of Steven Calicchio,

   6   Charitable Lead Annuity Trust “B” U/W of Steven Calicchio, Exempt Trust U/W of Steven

   7   Calicchio FBO Axel Calicchio, Exempt Trust U/W of Steven Calicchio FBO Oriana Calicchio,

   8   AJC Legacy Investments, LLC, OCC Legacy Investments, LLC.

   9          This application is based on the accompanying memorandum of points and authorities

  10   and verified application of Nina Hirsch.

  11
       Dated: May 1, 2020                                HOGE, FENTON, JONES & APPEL, INC.
  12

  13                                                    By:
  14                                                          Eugene Ashley
                                                              Attorneys for Plaintiffs
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      -2-
       APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM OF POINTS AND
       AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA HIRSCH
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 113 of 127 Page ID
                                  #:121


   1     MEMORANDUM IN SUPPORT OF APPLICATION FOR NINA HIRSCH PRO HAC
              VICE ADMISSION TO APPEAR AS COUNSEL FOR PLAINTIFFS
   2

   3          Rule 9.40 of the California Rules of Court provides the means and requirements by which

   4   an attorney may appear as counsel pro hac vice. Under this rule, the application shall be made by

   5   motion as set forth in the California Rules of Court, rule 8.54, and it shall be accompanied by the

   6   verified application of the subject attorney setting forth the requisite information.

   7          As demonstrated in the attached verified application, Nina Hirsch satisfied the

   8   requirements set out in rule 9.40 for admission to appear in this action pro hac vice as counsel for

   9   Plaintiffs. Ms. Hirsch resides outside of California and is an attorney in good standing with the

  10   bar of the Commonwealth of Massachusetts, along with all state and federal courts to which she

  11   has been admitted. At the request of Plaintiffs, Ms. Hirsch seeks an order authorizing her to

  12   appear on Plaintiffs’ behalf.

  13          Per rule 9.40(c)(2), Counsel for Plaintiffs has notified and provided copies of this

  14   application and supporting documents to the State Bar of California at its Los Angeles office.

  15   And in compliance with rule 9.40(e), Counsel has submitted the required $50.00 fee for the

  16   application of Ms. Hirsch.

  17          Based on these facts and the supporting information provided in the attached verified

  18   application, counsel for Plaintiffs hereby request that Ms. Hirsch be permitted to appear as

  19   counsel pro hac vice for Plaintiffs in this action.

  20
       Dated: May 1, 2020                                    HOGE, FENTON, JONES & APPEL, INC.
  21

  22                                                         By:
                                                                   Eugene Ashley
  23                                                               Attorneys for Plaintiffs
  24

  25

  26

  27

  28
                                                        -3-
       APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM OF POINTS AND
       AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA HIRSCH
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 114 of 127 Page ID
                                  #:122


   1                  VERIFIED APPLICATION OF NINA HIRSCH FOR PRO HAC VICE

   2                   ADMISSION TO APPEAR AS COUNSEL FOR PLAINTIFFS

   3           Pursuant to California Rules of Court 8.54 and 9.40, I, Nina Hirsch, an attorney in good

   4   standing in the Commonwealth of Massachusetts, do hereby apply for pro hac vice admission to

   5   appear before the California State Court, Los Angeles County, on behalf of Plaintiffs Alfred

   6   Jackson, Michael Jackson, Granger Construction Company, Wiener Acquisition Company,

   7   LLC, Millicent Calicchio, Valerie Sabet, Maxx Venture Fund H, LLC, Ogie, LLC, The Steven

   8   C. Calicchio Foundation, Charitable Lead Annuity Trust “A” U/W of Steven Calicchio,

   9   Charitable Lead Annuity Trust “B” U/W of Steven Calicchio, Exempt Trust U/W of Steven

  10   Calicchio FBO Axel Calicchio, Exempt Trust U/W of Steven Calicchio FBO Oriana Calicchio,

  11   AJC Legacy Investments, LLC, OCC Legacy Investments, LLC, in the above-entitled action.

  12           In support of this application, I certify the following under oath:

  13           1.     I am an attorney at Nystrom Beckman & Paris, LLP, and my business office is

  14   located at One Marine Park Drive, 15th Floor, Boston, Massachusetts 02210. My residence is also

  15   located in Massachusetts.

  16           2.     I am not a California resident, nor do I regularly engage in practice or other

  17   business in California.

  18           3.     I have been admitted to practice law before the following courts:

  19   Commonwealth of Massachusetts (State Bar No. 694860) since 2015; and United States District

  20   Court for the District of Massachusetts since 2018.

  21           4.     I am presently a member in good standing of the bars of the courts listed above.

  22           5.     I have never been suspended or disbarred from any court.

  23           6.     Local counsel of record with whom I am associated in this matter is Eugene

  24   Ashley of Hoge, Fenton, Jones & Appel, Inc. Mr. Ashley is an active member in good standing

  25   with the State Bar of California, State Bar Number 171885, and his office is located at Sixty

  26   South Market Street, Suite 1400, San Jose, CA 95113. His office phone number is (408) 287-

  27   9501.

  28
                                                        -4-
       APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM OF POINTS AND
       AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA HIRSCH
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 115 of 127 Page ID
                                  #:123


                 7.       A copy of the Application for Pro Hac Vice Admission of Nina Hirsch to Appear
   —_
           as Counsel for Plaintiffs and supporting Memorandum of Points and Authorities and Verified
   &  HN



           Application ofNina Hirsch were served upon the State Bar of California.
   WY




                 8.       Payment of the required $50.00 in support of the Application was submitted to the

           California State Bar pursuant to rule 9.40(e) of the California Rules of Court.
   nw
   won




                  I declare under penalty of perjury under the laws of the State of California that the
   oOo




           foregoing is true and correct, and that the application was executed on this OTF aay of April,

   10      2020, at Boston, Massachusetts.

   ll
                                                              “7                     7
   12                                                   Nina Hirsch
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    -5-
           APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM OF POINTS AND
           AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA HIRSCH
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 116 of 127 Page ID
                                  #:124


   1                                       PROOF OF SERVICE

   2                             Jackson, et al. v. Deloitte & Touch, et al.

   3 STATE OF CALIFORNIA, COUNTY OF SANTA CLARA

   4       At the time of service, I was over 18 years of age and not a party to this action. I
     am employed in the County of Santa Clara, State of California. My business address is
   5 60 South Market Street, Suite 1400, San Jose, CA 95113-2396.

   6         On May 1, 2020, I served true copies of the following document(s) described as
     APPLICATION FOR PRO HAC VICE ADMISSION OF NINA HIRSCH; MEMORANDUM
   7 OF POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF NINA
     HIRSCH on the interested parties in this action as follows:
   8
     The State Bar of California
   9 180 Howard Street
     San Francisco, CA 94105
  10
             BY MAIL: I enclosed the document(s) in a sealed envelope or package
  11 addressed to the persons at the addresses listed in the Service List and placed the
     envelope for collection and mailing, following our ordinary business practices. I am
  12 readily familiar with the practice of Hoge, Fenton, Jones & Appel, Inc. for collecting and
     processing correspondence for mailing. On the same day that correspondence is placed
  13 for collection and mailing, it is deposited in the ordinary course of business with the
     United States Postal Service, in a sealed envelope with postage fully prepaid. I am a
  14 resident or employed in the county where the mailing occurred. The envelope was
     placed in the mail at San Jose, California.
  15
             I declare under penalty of perjury under the laws of the State of California that the
  16 foregoing is true and correct.

  17             Executed on May 1, 2020, at San Jose, California.
  18

  19

  20                                                  M'Liss Jarvis Bounds
  21

  22

  23

  24

  25

  26

  27

  28


       3591994                                       -1-
             Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 117 of 127 Page ID
Electronically FILED by Superior Court of California, County of Los Angeles on 05/01/2020 03:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Young,Deputy Clerk
                                               #:125


                    1      Eugene Ashley (State Bar No. 171885)
                           HOGE, FENTON, JONES & APPEL, INC.
                    2      Sixth South Market Street, Suite 1400
                           San Jose, CA 95113
                    3      Telephone: 408.287.9501
                           Facsimile: 408.287.2583
                    4
                           Michael Paris, Esq. (pro hac vice pending)
                    5      William C. Nystrom, Esq. (pro hac vice pending)
                           Nina Hirsch, Esq. (pro hac vice pending)
                    6      NYSTROM BECKMAN & PARIS LLP
                           One Marina Park Drive, 15th Floor
                    7      Boston, Massachusetts 02210
                           Telephone: (617) 778-9100
                    8      Facsimile: (617) 778-9110

                    9      Attorneys for Plaintiffs

                  10
                                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  11
                                                                              COUNTY OF LOS ANGELES
                  12
                     ALFRED JACKSON, MICHAEL                                                          CASE NO. 20GDCV00419
                  13 JACKSON, GRANGER CONSTRUCTION
                     COMPANY, WIENER ACQUISITION                                                      APPLICATION FOR PRO HAC VICE
                  14 COMPANY, LLC, MILLICENT                                                          ADMISSION OF WILLIAM C. NYSTROM;
                     CALICCHIO, VALERIE SABET, MAXX                                                   MEMORANDUM OF POINTS AND
                  15 VENTURE FUND H, LLC, OGIE, LLC,                                                  AUTHORITIES IN SUPPORT;
                     THE STEVEN C. CALICCHIO                                                          VERIFIED APPLICATION OF WILLIAM
                  16 FOUNDATION, CHARITABLE LEAD                                                      C. NYSTROM
                     ANNUITY TRUST “A” U/W OF STEVEN
                  17 CALICCHIO, CHARITABLE LEAD                                                       Affidavit Signature via facsimile
                     ANNUITY TRUST “B” U/W OF STEVEN
                  18 CALICCHIO, EXEMPT TRUST U/W OF                                                   Date:
                     STEVEN CALICCHIO FBO AXEL                                                        Time: 9:00 a.m.
                  19 CALICCHIO, EXEMPT TRUST U/W OF                                                   Dept.
                     STEVEN CALICCHIO FBO ORIANA
                  20 CALICCHIO, AJC LEGACY
                     INVESTMENTS, LLC, OCC LEGACY
                  21 INVESTMENTS, LLC,

                  22                                    Plaintiffs,

                  23                   v.

                  24       DELOITTE & TOUCHE LLP, a Delaware
                           limited liability partnership, and
                  25       DELOITTE TAX, LLP, a Delaware limited
                           liability partnership, and OPUS FUND
                  26       SERVICES (USA) LLC, a Delaware
                           limited liability company,
                  27
                                                        Defendants.
                  28

                           APPLICATION FOR PRO HAC VICE ADMISSION OF WILLIAM C. NYSTROM; MEMORANDUM OF
                           POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF WILLIAM C. NYSTROM
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 118 of 127 Page ID
                                  #:126


   1          Pursuant to California Rules of Court, 9.40 and 8.54, Eugene Ashley, hereby submits an

   2   application for pro hac vice admission of William C. Nystrom to appear as counsel for Plaintiffs

   3   Alfred Jackson, Michael Jackson, Granger Construction Company, Wiener Acquisition

   4   Company, LLC, Millicent Calicchio, Valerie Sabet, Maxx Venture Fund H, LLC, Ogie, LLC,

   5   The Steven C. Calicchio Foundation, Charitable Lead Annuity Trust “A” U/W of Steven

   6   Calicchio, Charitable Lead Annuity Trust “B” U/W of Steven Calicchio, Exempt Trust U/W of

   7   Steven Calicchio FBO Axel Calicchio, Exempt Trust U/W of Steven Calicchio FBO Oriana

   8   Calicchio, AJC Legacy Investments, LLC, OCC Legacy Investments, LLC.

   9          This application is based on the accompanying memorandum of points and authorities

  10   and verified application of William C. Nystrom.

  11
       Dated: May 1, 2020                                HOGE, FENTON, JONES & APPEL, INC.
  12

  13                                                     By:
  14                                                           Eugene Ashley
                                                               Attorneys for Plaintiffs
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                     -2-
       APPLICATION FOR PRO HAC VICE ADMISSION OF WILLIAM C. NYSTROM; MEMORANDUM OF
       POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF WILLIAM C. NYSTROM
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 119 of 127 Page ID
                                  #:127


   1    MEMORANDUM IN SUPPORT OF APPLICATION FOR WILLIAM C. NYSTROM’S
          PRO HAC VICE ADMISSION TO APPEAR AS COUNSEL FOR PLAINTIFFS
   2

   3          Rule 9.40 of the California Rules of Court provides the means and requirements by which

   4   an attorney may appear as counsel pro hac vice. Under this rule, the application shall be made by

   5   motion as set forth in the California Rules of Court, rule 8.54, and it shall be accompanied by the

   6   verified application of the subject attorney setting forth the requisite information.

   7          As demonstrated in the attached verified application, William C. Nystrom satisfied the

   8   requirements set out in rule 9.40 for admission to appear in this action pro hac vice as counsel for

   9   Plaintiffs. Mr. Nystrom resides outside of California and is an attorney in good standing with the

  10   bar of the Commonwealth of Massachusetts, along with all state and federal courts to which he

  11   has been admitted. At the request of Plaintiffs, Mr. Nystrom seeks an order authorizing him to

  12   appear on Plaintiffs’ behalf.

  13          Per rule 9.40(c)(2), Counsel for Plaintiffs have notified and provided copies of this

  14   application and supporting documents to the State Bar of California at its Los Angeles office.

  15   And in compliance with rule 9.40(e), Counsel has submitted the required $50.00 fee for the

  16   application of Mr. Nystrom.

  17          Based on these facts and the supporting information provided in the attached verified

  18   application, counsel for Plaintiffs hereby request that Mr. Nystrom be permitted to appear as

  19   counsel pro hac vice for Plaintiffs in this action.

  20
       Dated: May 1, 2020                                    HOGE, FENTON, JONES & APPEL, INC.
  21

  22                                                         By:
                                                                   Eugene Ashley
  23                                                               Attorneys for Plaintiffs
  24

  25

  26

  27

  28
                                                        -3-
       APPLICATION FOR PRO HAC VICE ADMISSION OF WILLIAM C. NYSTROM; MEMORANDUM OF
       POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF WILLIAM C. NYSTROM
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 120 of 127 Page ID
                                  #:128


   1            VERIFIED APPLICATION OF WILLIAM C. NYSTROM FOR PRO HAC VICE

   2                      ADMISSION TO APPEAR AS COUNSEL FOR PLAINTIFFS

   3           Pursuant to California Rules of Court 8.54 and 9.40, I, William C. Nystrom, an attorney

   4   in good standing in the Commonwealth of Massachusetts, do hereby apply for pro hac vice

   5   admission to appear before the California State Court, Los Angeles County, on behalf of

   6   Plaintiffs Alfred Jackson, Michael Jackson, Granger Construction Company, Wiener

   7   Acquisition Company, LLC, Millicent Calicchio, Valerie Sabet, Maxx Venture Fund H, LLC,

   8   Ogie, LLC, The Steven C. Calicchio Foundation, Charitable Lead Annuity Trust “A” U/W of

   9   Steven Calicchio, Charitable Lead Annuity Trust “B” U/W of Steven Calicchio, Exempt Trust

  10   U/W of Steven Calicchio FBO Axel Calicchio, Exempt Trust U/W of Steven Calicchio FBO

  11   Oriana Calicchio, AJC Legacy Investments, LLC, OCC Legacy Investments, LLC, in the above-

  12   entitled action.

  13           In support of this application, I certify the following under oath:

  14           1.         I am an attorney at Nystrom Beckman & Paris, LLP, and my business office is

  15   located at One Marine Park Drive, 15th Floor, Boston, Massachusetts 02210. My residence is also

  16   located in Massachusetts.

  17           2.         I am not a California resident, nor do I regularly engage in practice or other

  18   business in California.

  19           3.         I have been admitted to practice law before the following courts:

  20   Commonwealth of Massachusetts (State Bar No. 559656) since 1991; and United States District

  21   Court for the District of Massachusetts since 1992.

  22           4.         I am presently a member in good standing of the bars of the courts listed above.

  23           5.         I have never been suspended or disbarred from any court.

  24           6.         Local counsel of record with whom I am associated in this matter is Eugene

  25   Ashley of Hoge, Fenton, Jones & Appel, Inc. Mr. Ashley is an active member in good standing

  26   with the State Bar of California, State Bar Number 171885, and his office is located at Sixty

  27   South Market Street, Suite 1400, San Jose, CA 95113. His office phone number is (408) 287-

  28   9501.
                                                          -4-
       APPLICATION FOR PRO HAC VICE ADMISSION OF WILLIAM C. NYSTROM; MEMORANDUM OF
       POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF WILLIAM C. NYSTROM
         Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 121 of 127 Page ID
                                           #:129


                qh      A copy of the Application for Pro Hac Vice Admissio
                                                                             n of William C. Nystrom to
         Appear as Counsel for Plaintiffs and supporting Memorand
                                                                     um of Points and Authorities and
         Verified Application of William C. Nystrom were served upon
w




                                                                      the State Bar of California.
               8.       Payment of the required $50.00 in support of the Appl
 D




                                                                                ication was submitted to the
         California State Bar pursuant to rule 9.40(e) of the California Rules ofCourt
    WH




                                                                                       .
ODH




                Ideclare under penalty ofperjury under the laws ofthe State of California that
                                                                                                 the
oO




         foregoing is true and correct, and that the application was executed on
                                                                                 this ZTacy of April,
10       2020, at Boston, Massachusetts,

u
12                                                    William C. Nystrom
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
 28
                                                          e

          APPLICATION FOR PRO HAC VICE ADMISSION C       Scanned by CamScanner=
          POINTS AND AUTHORITIES IN SUPPORT; VERIFIED APPLICATION OF WILLIAM C. NYSTROM
Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 122 of 127 Page ID
                                  #:130


   1                                       PROOF OF SERVICE

   2                             Jackson, et al. v. Deloitte & Touch, et al.

   3 STATE OF CALIFORNIA, COUNTY OF SANTA CLARA

   4       At the time of service, I was over 18 years of age and not a party to this action. I
     am employed in the County of Santa Clara, State of California. My business address is
   5 60 South Market Street, Suite 1400, San Jose, CA 95113-2396.

   6        On May 1, 2020, I served true copies of the following document(s) described as
     APPLICATION FOR PRO HAC VICE ADMISSION OF WILLIAM C. NYSTROM;
   7 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT; VERIFIED
     APPLICATION OF WILLIAM C. NYSTROM on the interested parties in this action as
   8 follows:

   9 The State Bar of California
     180 Howard Street
  10 San Francisco, CA 94105

  11           BY MAIL: I enclosed the document(s) in a sealed envelope or package
       addressed to the persons at the addresses listed in the Service List and placed the
  12   envelope for collection and mailing, following our ordinary business practices. I am
       readily familiar with the practice of Hoge, Fenton, Jones & Appel, Inc. for collecting and
  13   processing correspondence for mailing. On the same day that correspondence is placed
       for collection and mailing, it is deposited in the ordinary course of business with the
  14   United States Postal Service, in a sealed envelope with postage fully prepaid. I am a
       resident or employed in the county where the mailing occurred. The envelope was
  15   placed in the mail at San Jose, California.
  16          I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
  17
                 Executed on May 1, 2020, at San Jose, California.
  18

  19

  20
                                                      M'Liss Jarvis Bounds
  21

  22

  23

  24

  25

  26

  27

  28


       3591994                                       -1-
                Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 123 of 127 Page ID
                                                  #:131
Electronically FILED by Superior Court of California, County of Los Angeles on 06/05/2020 04:50 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Young,Deputy Clerk


                                                                                                                                                                            POS.010
             AnORN£Y OR PARJY WllHOUT AnORHEY ,,.,.,.,•• Stlllo   841-. tutd _u,                                                                   '-OR COURT llSE OM.Y
           ..... EUGENE ASHLEY ISBN: 171885
                 HOGE, FENTON, JONES & APPEL, INC.
                 60 S. MARKET STREET, SUITE 1400
                 SAN JOSE, ~5113
                TlLEPffDllEHO.· 287-9501 I FAX NO. (408) 287-2583                 IE·MAl.ADOAESSf~
                AnCANEY fOR (NMNJ: PlAWTIF.FS


             SUPERIOR COURT OF CALIFORNfA, COUNTY OF LOS ANGELES
                     STREET ADORl!SS:    600 EAST BROADWAY
                     MAILING llODRESS·
                    Cl'TYANDZIPCODE·GLENDALE, CA 91206-.4304
                         llRAHCH HANE.. GLENDALE COURTHOUSE
                     PLAINTIFF/PETITIONER: ALFRED JACKSON, ET AL.                                                             CASE NlllAllE/t

                DEFENDANTIRESPONDENT: OELOITTE & TOUCHE LLP, ETC., ET AL.                                                      20GOCV00419

                                                                                                                              ~d.   No, ct F11* No..
                                                  PROOF OF SERVICE OF SUMMONS                                                                          33004427 VXP

                                               (Separate proof of sefllice ls required for each patfy served.}
           1. At the Ume of service I was at least 18 years of age and not a party to this action.


               a.!
           2. I sesved copies of:
                    Summons
               b. X Complalnt
               c.         Allemallve Dispute Resolution (ADR) package
               d.         Civil Case Cover Sheet
               e.         Cross-complaint
               f.         other (specify documants): CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION; NOTICE OF CASE
                          ASSIGNMENT UNLIMITED CIVIL CASE
           3. a. Party served (specify name of parly as shown on documents sefll9d):
              OPUS FUND SERVICES (USA) LLC, A DELAWARE LIMITED LIABILITY COMPANY

               b.   IXJPerson (other than the party In Item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                       Item Sb on whom substituted service was made) {specify name and relationship to lhe parly named In Item 3a):
                    MIKE CANNI ·AUTHORIZED TO ACCEPT SERVICE OF PROCESS
           4. Address where the party was served: 181 SAN CREEK RO. STE F
                                                  BRENTWOOD, CA 94513
           S. I served lhe party (chock propor box}
              a. 0 by personal service. I personally delivered the documents listed in ilem 2 lo tho party or person authorized to
                     receive service of process for the party (1) on (date): (2) at (time):
               b.   00    by subsUtuted service. On (date}: 05/2912020 at (time): 09:10 am I left the documents listed in Item 2 with or
                          In lhe presence or (name and 111/e or relotlonshlp to person indicated In Item 3b):
                          JAMES REY· V.P. OF TECHNOLOGY

                          (1)   00    (business) a per.;on at least 18 years of age apparenUy In charge at the office or usual place of business of the
                                      person lo be served. I lnfonned him of her of the general nature of the papers.
                          (2)   0     (home) a competent member of the household {at least 18 years of age) al the dwelling house or usual place ol
                                      abode of lhe party. I Informed him or her of lhe general nature of the papers.
                          (3)   0     (physical addross unknown) a person at least 18 years of age apparently In charge al the usual mai6ng
                                      address of the person to be sesved, olher than a United Slates Postal Service posl office bo>e. I Informed him of
                                      her or the general nature of the papers.
                          (4)   !ii   I thereafter mailed (by rirsl·dass. postage prepaid) copies of the documents 10 lhe person to be served at the
                                      place where the copies were left (Code Civ. Proc.. §415.20). I mailed the documents on
                                      (data}: from (city):                                                or 00 a declaration of malMng is attached.
                          (5)   0     I attach a declaration of dHigenco stating actions taken first to attempt personal service.




                                                                                                                                                                              Poar 1 al2
           F'..m AwDYWd lei IAandllcry U1e                                                                                                                Ced• GI Crvll Pt;aiduro, 5417.10
           .'\lct:Jd CC&W.11 r:I C•:.!cmi.o                         PROOF OF SERVICE OF SUMMONS                                                                POS01o.1133004427
           POS.010 [RIW, J~,.,;iry 1. 2C01J
     Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 124 of 127 Page ID
                                       #:132


          FETITIOt\ER ALFRED JACKSON, ET .u.                                                                                               C1,SE NUl.laER.
                                                                                                                                                        20GDCV0041!1
      RESPONDENT· DELOITTE                       &   TOUCllE LLP, llTC., El AL.


     c,   0    by m11ll and acknowlcdgmonl of receipt of service. I mailed lhe documents listed in ilem 2 lo lhe parly, lo the address
               shown ln item I., by first-class m ail, postage prepaid,
               (1) on (cfato):                                                                                (2) from (city)
               (3)   0       wi lh two copies or the Notice and Aclmowlr.cigmen/ of Rcccip/ and a poslagc·pald relurn envelope addressed lo
                             mo. (Altach complotod Molico and A ck110\•1lodgement of Receipt.) (Code Civ. Proc., § •115.30.)
               (4)   0to an address outside California with 1durn receipt requested . (Code Civ. Proc .. § 415.40.)
     d.   0    by othor moans (specify monns of $01vica ,;ncJ .w tllorizing coC:o soc/ion)'


          0
          Additional page describ ng service Is attnch.:d
6. The "No!lce to the Person Served" (on the summons) \•1;.1s completed as lollows

     a. ~      as an individual defendant.
     b,        as lhe person sued under the fictitious name of (spocify).
     c.        as occupant.
     d.        On behalf of (specify): OPUS FUND SERVICES (USA) LLC, A DELAWARE LIMITED LIABILITY
               COMPANY
               under lhe lollowlng Code of Civil Procedure sechon
                                  0        416.10         (corporation)                                       D   415.05 (business organization, form unknown)
                                  D        416.20         (defunct corporation)                               0   416.60 (minor)
                                  0        416.30         (Joint stock com11any/<1!>sor.mhon)                 0   416.70 (ward or conscivalee)
                                  [&]      416.40         (association or partnersh•Jl )                      0   41 G.90 (auU1orized person)
                                  0        416.50         (pubfic c nlily)                                    0   415.46 (occupant)
                                                                                                              0   other;
7. Person who served papers
   a. Name: ALLAN MENDIETA C/O ASAP Legal, LLC
   b. Address: 255 N Market St Suite 180 San Jose, CA 95110
   c. Telephone number (408) 564-7360
   d. Tho fee for service was: S 194.00
                                                                                                                                          l~DlllJSOO:J
   e. lam:                                                                                                                               Al!OPNE'i' SEr.v.r;i;s l lC
          (1) ~ not a rooislered Cellforn a process server
          (2)    exempt from registration unc.Jm Business ,111d P1 oll.!ss·ons Cutfe :;ection 22350(b).
          (3) X reaJ.!!lcrcd California proc:csll server
               (i) LJ owner                     employee        0[~ independonl contractor.
               (ii) Registration No.: 1018
               (iii) County• SAN FRANCISCO

8.   00    I declare under penally of pc1jury u11dc1 the l;w:s o f 111i: Stat:: of Cahfornla th;;l the rorego.ng Is true and correct.
          or
9    0     I am a Callforni;i sheriff or marshal and I {. t.:1t1r·1 ltinl llrn foregoing is huu .ind correct.



               Date: 05/29/2020
               ASAP Legal, LLC
               255 N Market St Suite 180
               San Jose, CA 95110
               (408) 564-7360
               wvrw.ASAPLcgal.com




                                     ALLAN MENDIE"(A
                     • : ;..•.,, •~J IJ U" f U \•,10, ~ Ll ;'. t JI i   I ••   ' • l' f t •" •' • •   t   I




                                                                               PROO F O F SERVICE OF SUMMONS
                                                                                                                                                                   P OS·010/JJ OD.l427
   Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 125 of 127 Page ID
                                     #:133


 .-r111r11e11 ot'Plllt ,.;_, Ntamq;                                                                                                  FCR COORJ' IJ$E OHi. Y
   EUGENE ASHLEY, SBN: 171885
   HOGE, FENTON, JONES & APPEL, INC.
   80 S. MARKET STREET, SUITE t•rnO
   SAN JOSE, CA 95113                                                                            E.W.IL AOOllESS f()plic~
 1ElEl'rlONEMt: (408) 287•9501                           FAX ND   ro'*""'I:(4081287·2583
 MrotNr 1ar. PLAINTIFFS
                                                                                       I   Re/No uFileNo ;
                                                                                                   33004427 VXP
 ltuint - o l Coull. -S JrddtJI DJfrlct end &.ncll CM:
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES - GLENDALE COURTHOUSE

   Prl/idllt ALFREO JACKSON, ET AL

 Dltr.ndMrl: DELOITTE & TOUCHE        LLP, ETC., ET AL.


                                                                   HEAAINO DAlE•                   TIME:          DEPT~     CASE HUM8ER:
         PROOF OF SERVICE                                                                                                              20GDCV00419
                    BY MAIL


1. I am over the age of 18 and not a party to this action. I am employed in the county where lhe malllng occured.

2. I served copies of lhe SUMMONS;COMPLAINT;ALTERNATIVE DISPUTE PACKAGE;CIVIL CASE COVER SHEET;CIVIL
   CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION; NOTICE OF CASE ASSIGNMENT UNLIMITED
   CIVJLCASE

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, In the United
   States Mell at SANTA ANA, California, addressed as follows:

   a. Date of Mailing:                                   May29, 2020
   b. Place of MaHlng:                                   SANTA ANA, California
   c. Addressed as follows:                              OPUS FUND SERVICES (USA) LLC, A DELAWARE LIMITED LIABILITY COMPANY
                                                         ATTENTION: MIKE CANNI - AUTHORIZED TO ACCEPT SERVICE OF PROCESS
                                                         181 SAN CREEK RD. STE F
                                                         BRENTWOOD, CA 94513

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at SANTA
ANA, Callfomla In the ordinary course of business.




                                                                                            I declare under penalty of perjury under the laws of the
                                                                                            The Stale of California that the foregoing Information
Fee for Service: $ 194.00                                                                   contained in the return of service and statement of
        ASAP Legal, LLC                                                                     service fees Is true and correct and that this d aralion
        255 N Market St Suite 180                                                           was executed on May 29, ZOZO.
        San Jose, CA 9511 O
            (408) 564-7360
           www.ASAPLegal.com



                                                              PROOF OF SeRVICE BY MAIL
                                                                                                                                           Ontor#: Jl0044:Z71mallproof
Electronically FILED by Superior Court of California, County of Los Angeles on 06/22/2020 05:11 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Wong,Deputy Clerk
              Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 126 of 127 Page ID     POS-010
                                                #:134
  ATIORNEY OR PARTY WITHOUT ATIORNEY (Name, Stale Bar number, and address)    FOR COURT USE ONLY
 _ EUGENE ASHLEY I SBN : 171885
    HOGE, FENTON , JONES & APPEL, INC.
    60 S. MARKET STREET, SUITE 1400
    SAN JOSE, CA 95113
   TELEPHONE NO.: (408) 287-9501 I FAX NO. (408) 287-2583                   I E-MAILADDRESS(Opliona/J:
     ATIORNEY FOR (Name): : PLAINTIFFS


  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
         STREET ADDRESS:     600 EAST BROA DWA y
         MAILING ADDRESS:

         CITY AND ZIP CODE: GLENDALE,        CA 91206-4304
              BRANCH NAME: GLENDALE         COURTHOUSE
          PLAINTIFF/PETITIONER: ALFRED JACKSON , ET AL.                                                                      CASE NUMBER:

     DEFENDANT/RESPONDENT: DELOITTE & TOUCHE LLP, ETC., ET AL                                                                20GDCV00419

                                                                                                                             Ref. No. or File No.:
                                       PROOF OF SERVICE OF SUMMONS                                                                                   33004657 VXP

                                              (Separate proof of service is required for each party served.)
 1. At the time of service I was at least 18 years of age and not a party to this action.
 2. I served copies of:
    a.   00   Summons
    b.   00   Complaint
    c.   00   Alternative Dispute Resolution (ADR) package
    d.   00   Civil Case Cover Sheet
    e.   D    Cross-complaint
    f.   00   other (specify documents): CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION; NOTICE OF CASE
              ASSIGNMENT-UNLIMITED CIVIL CASE
 3. a. Party served (specify name of party as shown on documents served):
    DELOITTE TAX, LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP

    b.   00   Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
              item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
         CSC LAWYERS INCORPORATING SERVICE BY LEAVING DOCUMENTS WITH - KAILTYN MANNIX
4. Address where the party was served: 2710 GATEWAY OAKS DR. STE 1 SON
                                                     SACRAMENTO, CA 95833
5. I served the party (check proper box)
   a.    00
          by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
          receive service of process for the party (1) on (date): 06/16/2020 (2) at (time): 10:10 am
    b.   0    by substituted service. On (date): at (time): I left the documents listed in item 2 with or
              in the presence of (name and title or relationship to person indicated in item 3b):

              (1)   0   (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                        person to be served. I informed him of her of the general nature of the papers.
              (2)   0   (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
                        abode of the party. I informed him or her of the general nature of the papers.
              (3)   0   (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                        address of the person to be served, other than a United States Postal Service post office box. I informed him of
                        her of the general nature of the papers.
              (4)   0   I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
                        place where the copies were left (Code Civ. Proc., §415.20). I mailed the documents on
                        (date): from (city) :                                                or O a declaration of mailing is attached.
              (5)   0   I attach a declaration of diligence stating actions taken first to attempt personal service.




                                                                                                                                                                             Page 1ol2
Form Approved for Mandatory Use                                                                                                                         Code of Civil Procedure, § 417.10
Judicial Council of Califomia
POS-010 [Rev. January 1, 2007]
                                                            PROOF OF SERVICE OF SUMMONS
                                                                                                                                                             POS010-1 /33004657
            Case 2:20-cv-05774-DSF-MRW Document 1-1 Filed 06/29/20 Page 127 of 127 Page ID
          PETITIONER: ALFRED JACKSON, ET AL.
                                              #:135                  CASE NUMBER:
                                                                                                                       20GDCV00419
      RESPONDENT: DELOITTE & TOUCHE LLP, ETC., ET AL


     c.   0     by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the address
                shown in item 4, by first-class mail, postage prepaid,
                (1) on (date):                                         (2) from (city):
                (3)0    with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to
                        me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                (4)0   to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d.   0     by other means (specify means of service and authorizing code section):


          0Additional page describing service is attached.
6. Th e "Notice to the Person Served" (on the summons) was completed as follows:

     a. ~ as an individual defendant.
     b.   as the person sued under the fictitious name of (specify) :
     c.   as occupant.
     d. X On behalf of (specify): DELOITTE TAX, LLP, A DELAWARE LIMITED LIABILITY PARTNERSHIP
          under the following Code of Civil Procedure section:
                            0    416.10 (corporation)                        0   415.95    (business organization, form unknown)
                            0    416.20 (defunct corporation)                0   416.60    (minor)
                            0    416.30 Ooint stock company/association)     0   416. 70   (ward or conservatee)
                            00   416.40 (association or partnership)         0   416.90    (authorized person)
                            0    416.50 (public entity)                      0   415.46    (occupant)
                                                                             0   other:
7. Person who served papers
   a. Name: ALEJANDRO J. RUBIO C/O ASAP Legal, LLC                                                              --
                                                                                                           AStV>ll~
   b. Address: 255 N Market St Suite 180 San Jose, CA 95110
   c. Telephone number: (408) 564-7360
   d. The fee for service was:$ 194.00
   e. I am:                                                                                                ATTORNEY SERVICES LLC
          (1)   0 not a registered California process server.
          (2)   0 exempt from registration under Business and Professions Code section 22350(b) .
          (3)   00 re~tered California process server:
                  (i) LJ owner            0 employee          00 independent contractor.
                  (ii) Registration No.: 2017-40
                  (iii) County: SACRAMENTO

8.   00    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
           or
9.   0     I am a California sheriff or marshal and I certify that the foregoing is true and correct.


                Date: 06/18/2020
                ASAP Legal, LLC
                255 N Market St Suite 180
                San Jose, CA 95110
                (408) 564-7360
                www.ASAPLegal.com




                           ALEJANDRO J. RUBIO
                   (NAME OF PERSON 'M-10 SERVED PAPERS/SHERIFF OR MARSHAL)




POS-010 (Rev January 1, 2007}                                                                                                               Page 2 of 2
                                                        PROOF OF SERVICE OF SUMMONS
                                                                                                                                   POS-010/33004657
